       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 1 of 99




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO


THE UNITED STATES OF AMERICA

                Plaintiff,

                    v.                              CIVIL ACTION NO. 94-2080 (GAG)


COMMONWEALTH OF PUERTO RICO

             Defendant,
______________________________________


                 INFORMATIVE MOTION TO APPROVE MONITOR’S
                      FIRST QUARTERLY REPORT FOR 2020

       The Monitor hereby submits her First Quarterly Report for 2020 covering the period of

January 1 - March 31, 2020 regarding compliance on the remaining issues in this case. This

report is submitted after review and comment by the Parties.




Submitted by:

/s/Kim Tandy
Kim Tandy, Federal Monitor
United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                     1|Page
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 2 of 99




                                       Certificate of Service

I HEREBY CERTIFY that this, I electronically filed the foregoing with the Clerk of the Court on
June 8, 2020 using the CM/ECF system, which will simultaneously serve notice of such filing to
counsel of record to their registered electronic mail addresses.

Respectfully Submitted,
/s Kim Tandy_______________________________
Kim Tandy
Federal Monitor, United States v. Commonwealth of Puerto Rico
SPEHCE, VIG Tower
1225 Avidena Ponce de Leon, Penthouse Floor, Office #7
San Juan, Puerto Rico 00907
kimtandy@justicebydesign.net
317-840-9332




                                                                                          2|Page
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 3 of 99




                Commonwealth of Puerto
                Civil Action No: 3:94 –cv-02080 (GAG)




                 Monitor’s First Quarterly Report
                    January 1 – March 31, 2020




Kim Tandy, Federal Monitor
USACPR Monitoring, Inc.
kimtandy@justicebydesign.net
317-840-9332

Monitoring Team:
David Bogard, MPA, JD
Javier Burgos, JD
Robert Dugan
Miriam Martinez, PhD
Curtiss Pulitzer, AIA




                                                             3|Page
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 4 of 99




EXECUTIVE SUMMARY
This report covers the period of January 1 through March 31, 2020. The quarter began with the island
experiencing a series of earthquakes. It ended being stricken with the pandemic caused by COVID-19. In
spite of the many demands placed on the Department of Corrections and Rehabilitation (DCR) this
quarter, the Monitor wishes to commend the staff of the facilities and others in Central office for their
diligence in working with me and my team as best possible to avoid setbacks in this case.
In spite of these challenges, there has been much activity this quarter. The Department for Corrections
and Rehabilitation worked to separate out a program budget for NIJ which will be protected, used only
for NIJ purposes, and which provides for a training academy and new officers, as well as funding for
other compliance matters. The Parties have worked together to reach new agreements regarding safety
and security issues, including staffing, refined isolation policies, and improvements in incident reporting.
The Governor has appointed a personal representative in this case. The Court scheduled an onsite visit
to both CDT Ponce and CDT Villalba to see firsthand how the facilities were operating, and to speak with
youth and staff. And finally, as COVID-19 took hold throughout the country, and in Puerto Rico, DCR
necessarily developed protocols designed for prepare, prevent, and manage the spread of the virus in its
facilities. This too has led to changes in how monitoring can be done moving forward, as stay at home
orders impacted many NIJ staff and ultimately, certain operations within the facilities.
Although earthquakes in early January caused temporary delays, monitoring for much of the quarter
was able to be completed as normal. On March 15, Governor Wanda Vasquez imposed a strict curfew,
and a stay at home order other than for essential employees.1 Quarterly visits by the Monitoring team
were mostly completed the two weeks prior to that Order. Document production after that time was
impacted in some areas of compliance, and is noted as such accordingly by paragraph.
This report continues to place a high priority on the shortage of officers in CDT Ponce and Villalba, and
the need to hold a new training academy in the new fiscal year. Security and safety issues are also
critical as evidenced by several alarming incidents which occurred this quarter involving youth injuries.
Mental health services are particularly important given the trauma exposure of this population
generally, and in particular, in light of the traumatic events of the quarter.
At the end of the first quarter, it became apparent that monitoring will need to be adapted moving
forward. Much will change in the coming months due to the pandemic. Protocols will need to be in
place internally within DCR for educating, preventing, and responding to the virus. Monitoring will
change, as health and safety necessarily become the agency’s number one priority.
The Monitor appreciates the efforts of her team, counsel for both parties, and the many NIJ staff with
whom we work to improve the lives of children in NIJ facilities.
A summary of compliance ratings for the remaining sections is found below.




1
 See,
https://www.elnuevodia.com/noticias/locales/nota/wandavazquezdecretatoquedequedaparatodopuert
oricoparacontenerelcoronavirus-2552934/ (Accessed on 4/21/20)

                                                                                                4|Page
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 5 of 99




Parag. No.            Compliance Provision                2nd 2019   3rd 2019   4th 2019   1st2020

Physical Plant


  S.A. 31    Facilities conforming to Building Codes        PC         PC         PC         PC

             Sufficient funding for Implementation of
  C.O. 43                                                   PC         PC         PC
             C.O.                                                                            PC

             Agency Policy and Procedure Manual for
  S.A. 45                                                   PC         PC         PC        PC
             all operations

             Training for current and new direct care
  S.A. 50                                                   PC         PC         PC        PC
             staff

  S.A. 48    Sufficient Direct Care Staff                                                   NC
                                                            NC         NC         NC

 Jan 2009 Reasonable Safety of Youth through
  Para. 1 Adequate Supervision                              NC         NC         NC        NC


             Sufficient Staff to Implement Decree and
  Parag 2                                                   NC         NC         NC        NC
             adequate supervision

             Training for social workers if direct care
  Parag 3                                                   na         na         na         na
             staff

             Persons Hired to be Sufficiently Trained
  Parag 4                                                   na         na         na         na
             before deployed

  Parag 5    Submission of monthly staffing report                                          NC
                                                            PC         PC         PC

  S.A. 52    Classification                                                                 PC
                                                            NC         NC         PC

  S.A. 77    Use of Force                                                                   PC
                                                            PC         PC         PC

             Investigations into Alleged Abuse and
  S. A. 78                                                  PC         PC         PC        PC
             Maltreatment of Youth

  S.A. 79    Restrictions on Isolation                                                      PC
                                                            PC         PC         PC

  S.A. 80    Protective Custody                                                             PC
                                                            PC         PC         PC

             Treatment Plans for youth with
  S.A. 59                                                   PC         PC         PC         PC
             Substance Abuse problems


                                                                                            5|Page
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 6 of 99




               Residential Mental Health Treatment
   C.O. 29                                                PC       PC          PC           PC
               Program

               Continuous Psychiatric and
   S.A. 36                                                PC       PC          PC           PC
               Psychological services

   S.A. 63     Reducing Risk of Suicide                   PC       PC          PC
                                                                                            PC
   S.A. 72     Emergency Psychotropic Medication                                            PC
                                                          SC       SC          SC

   S.A. 73     Behavior Modification/Treatment                                              PC
                                                          SC       SC          SC

                Provision of Academic and Voc.
    S.A. 81                                               PC        PC         PC            PC
                Education to All Youth

                Compliance with IDEA Requirements
   S.A. 86a.                                              PC        PC         PC            PC
                and Timeframes

                Screening for youth with Disabilities
   S.A. 86b.                                              SC        SC         SC
                (Child Find Provisions)                                                      SC

    S.A. 87     Obtaining IEPs of Eligible Youth                                             PC
                                                          PC        PC         PC

                Delivery of Specially Designed
    S.A. 90                                               PC        PC         PC            PC
                Instruction and Related Services

                Qualified educational professionals
    S. A. 91                                              PC        PC         SC            SC
                and voc. Ed

                Year Round Services for youth with
    S.A. 93                                               SC        SC         SC            SC
                IEPS

                Services to youth in isolation or other
    S.A. 94                                               PC        PC         PC            PC
                disciplinary settings

    S.A. 95     Modification of IEPs                                                         PC
                                                          PC        PC         PC


                Compliance Ratings, Analysis and Recommendations
The Settlement Agreement requires that the Court retain jurisdiction of remaining claims “until
such time as the Commonwealth has fully and faithfully implemented all requirements of the
agreement and such full compliance has been maintained for one year.” (S.A. 103). The Monitor
and Consultants use a three‐tiered system in this report defined as follows:


                                                                                           6|Page
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 7 of 99



Substantial Compliance shall mean a level of compliance that does not significantly deviate from
the components of the provision, provided that any deviation poses no significant risk to detainee
health or safety. Substantial Compliance indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; sufficient staff and resources to implement the required reform; and consistent
implementation of the procedures during the majority of the monitoring period. Substantial compliance
also requires that the procedures accomplish the outcome envisioned by the provision.

The substantial compliance rating is given only when the required reforms address all of the issues
discussed in the provision and when solid implementation of the reforms has been consistently
demonstrated, through reliable data, observations and reports from staff and youth, for a majority of
the monitoring period.

Partial Compliance indicates that compliance has been achieved on some of the components of this
provision, but significant work remains. It indicates that there are approved relevant policies and
procedures which, when implemented, are sufficient to achieve compliance; trained staff responsible
for implementation; and sufficient staff and resources to implement the requirements of the provision.
Partial compliance indicates that while progress has been made toward implementing the procedures
described by policy, performance has been inconsistent throughout the monitoring period and
additional modifications are needed to ensure that procedures are sufficiently comprehensive to
translate policy into practice, and to accomplish the outcome envisioned by the provision. Partial
compliance is appropriate if policies may need minor revisions for compliance with the Settlement
Agreement provided other requirements of this section are applicable.

Non-compliance indicates that most or all of the components of the provision have not yet been met.
Examples include provisions where policies still need to be overhauled, the majority of staff may need to
be trained, procedures may not have been developed, documentation may not be in place or
consistently provided, and there has been no determination that the procedures accomplish the
outcome envisioned by the provision.

PHYSICAL PLANT - Curtiss Pulitzer

S.A. 31 Existing facilities expected to be occupied by juveniles beyond Fiscal Year 1996-1997 shall conform to
applicable federal, state, and/or local building codes.

Compliance Rating      Partial Compliance

Description of         The Monitor’s office reviewed draft documents developed by NIJ/DCR’s consulting
Monitoring process     architect Javier Valentin relative to compliance with this provision. Mr. Valentin, the
during this period     architect performing the Code Analysis, submitted a draft report this quarter on
of time                compliance with the Americans with Disability Act (ADA). The report was submitted to
                       the Monitor’s Consultant on February 7th. DCR previously submitted a draft of the Life
                       Safety Code analysis which was reviewed by the Monitor’s Consultant in September and
                       is being finalized.

                                                                                              7|Page
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 8 of 99




                 A second draft report on building codes (INTERNATIONAL BUILDING CODE 2009 and
                 PUERTO RICO BUILDING CODE 2011) violations, which is the third report due, was
                 submitted by Arlene Perez to the Monitor’s Consultant on March 13th.

                 The Monitor’s Consultant made his last site visit in September, 2019 to see the progress
                 being made relative to the physical plant repairs at Ponce and Villalba and to conduct a
                 Functional Team meeting with the relevant staff. A First Quarter on-site visit was not
                 made by the Consultant due to the earthquakes in January and then the Covid-19
                 epidemic.
Findings and      The Monitor’s Consultant planned a trip to Puerto Rico on March 16th to review the
Analysis          ADA and codes report with Mr. Valentin as well as Luis Ortiz during a scheduled in
                  person Functional Team meeting on the 17th. That weekend, the Commonwealth
                  declared a state of emergency as did the Consultant’s local community in New Jersey so
                  the trip to Puerto Rico was canceled. The Monitor’s Consultant is planning to schedule
                  virtual review meetings with Mr. Valentin and Luis Ortiz during the second quarter.

                 Mr. Valentin reported that he prepared a preliminary capital budget working with DCR
                 based on the non-compliance findings as they related to all three reports. He stated
                 that the repair costs were primarily ADA related because of the bathroom work that
                 needed to be done to provide ADA accessibility, lack of braille signage in all the facilities
                 and the sidewalks leading out of exit doors which need to be constructed and/or
                 repaired. The Monitor’s office was informed that $373,707.09 had been allocated to
                 Ponce and $340,448.29 for Villalba for these repairs and these funds were allocated in
                 the current 20-21 FY budget for DCR. The Consultant received a breakdown of these
                 figures on April 6th with some explanation of where the work would be performed. The
                 Consultant has requested further clarification form Mr. Valentin tying capital allocations
                 to specific non-compliance references in the three documents. Mr. Valentin stated he
                 would develop that revised list. As the capital allocation already been preliminarily
                 approved, no additional changes could be made for this coming year.

                  In addition, the Monitor’s Consultant received a breakdown of allocated capital
                  expenditures in the amount of $779,960 for the upcoming fiscal year for Ponce and
                  Villalba, including funds in additional those listed above. The Consultant spoke with Luis
                  Cruz, the head of DCR’s FMO division about this dollar amount and capital allocation
                  breakdown and expressed concern that insufficient funds may have been budgeted and
                  that additional funding will still be needed.

                 The Monitor’s Consultant has also been monitoring the progress being made to comply
                 with suicide prevention measures (See discussion for Para 79) in juvenile rooms, and
                 continues to review fire safety conditions, plumbing and air conditioning through
                 conversations and e-mails from NIJ./DCR to confirm that all housing units are functional
                 and safe for juveniles to occupy.

                 As reported in the last quarterly report, there has been some positive movement in
                 creating a solution in preventing suicides from occurring by a juvenile attaching a

                                                                                           8|Page
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 9 of 99




                      ligature to the hinges in juvenile room doors. We understand that all the rooms in the
                      Puertas housing module in Ponce have been retrofitted as have three rooms in Modules
                      1, 2 and 3 in Ponce. The remaining modules in Ponce need to be completed. There has
                      been no work performed in Villalba, where it is proposed that three rooms in each living
                      unit be retrofitted. This should meet the ¶79 suicide resistant requirements for any
                      youth held in isolation. It was reported that that there is no additional funding at this
                      time to retrofit all the remaining rooms at Ponce and Villalba.

                      The replacement of air vent grilles with suicide resistant versions on the lower levels of
                      the housing units at Ponce and Villalba has been completed as reported in the last
                      quarterly report. The Monitor’s Consultant was told that the DCR brigades have started
                      to apply security caulking at the edges of the vent grills to prevent the possibility of a
                      ligature from being threaded through the edge of the grill. Application of the security
                      caulking should prevent this from happening. In addition, this would prevent juveniles
                      from sliding paper through these same gaps which impedes air conditioning air flow into
                      the rooms.
What is needed for    The Monitor’s Consultant must review his comments on the two new reports with Mr.
full compliance?      Valentin. He must then compile the edits to all three reports relative to facility
What steps are        compliance with the IBC and Puerto Rico Building Codes, the Americans with Disability
required and/or       Act, and the NFPA Life Safety Code, based on all the comments from the Monitor’s
recommended?          Consultant. The preliminary cost estimates to achieve compliance have now been
                      included in the 2020-2021 budget but will need further review by the Monitor’s office.
                      A schedule for completion needs to be developed by NIJ including the time frames for
                      design/ engineering and construction and who will be performing the work.

                      Repairs budgeted at Ponce and Villalba must be completed and a schedule for
                      completion developed by NIJ.

                      When the Monitor’s Consultant better understands the magnitude of compliance
                      issues, a prioritization schedule should be developed along with potential timelines for
                      compliance. Violations that affect Life Safety, and cannot be initially mitigated
                      operationally, should have the highest priority for implementation.

                      While the Monitor’s Consultant is pleased that funds have been budgeted to commence
                      compliance with this provision, it will take time to fully understand the scope of work
                      being proposed and determine if there are additional capital allocations that may be
                      necessary. On-site visits to understand better the proposed capital projects will be
                      necessary as will continued on-site inspections to review the progress of the work.


Priority Next Steps   The Monitor’s Consultant realizes and appreciate that the earthquakes which have
                      occurred in Puerto Rico into early in this quarter coupled with the Covid -19 crisis have
                      placed additional constraints on DCR staff to ensure that facilities are safe.



                                                                                              9|Page
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 10 of 99




                     The Monitor’s Consultant will review the two most recent reports on ADA compliance
                     and Building Codes and schedule virtual review meetings with Mr. Valentin and DCR
                     staff in the second quarter of 2020 so that the reports can be completed.

                     DCR is to hopefully continue retrofitting the door hinges in Ponce and in Villalba. A
                     schedule for work completion, and inclusion of estimated costs for completion must be
                     developed.

                     DCR must make the needed repairs in the upcoming fiscal year when it commences in
                     July, and have sufficient funding allocated to make additional repairs in the next 2021-
                     2022 fiscal year, in order to complete the remaining requirements of this paragraph
                     during that time.

                     The caulking of the air vent grills should be finished by the brigades this quarter.

                     Due to the Covid-19 crisis, the Monitor’s Consultant will continue to meet virtually with
                     DCR and their consultant Mr. Valentin. The Consultant will also rely on self-reporting by
                     DCR on existing physical plant issues that affect the health and safety of juveniles. It is
                     hoped that an on-site visit may be possible next quarter as it will be nearly impossible to
                     verify the accuracy of the capital expenditure allocations without being on-site at the
                     two facilities. If possible, the Consultant may be able to do visual inspections by video
                     transmission.
Quality Assurance    The quality assurance measures are for the monitor’s office to keep reviewing the
Measures             documents developed by Mr. Valentin and hopefully touring the facilities with Mr.
                     Valentin to view first hand where code and ADA violations may exist and repairs are to
                     be made. The Monitor’s office will keep reviewing the documents being developed by
                     DCR to track facility repair issues including suicide mitigation efforts followed up
                     hopefully by tours to determine compliance.


Sources of           The documentation being developed by Mr. Valentin will be the primary source to
Information upon     determine the levels of compliance with the codes and regulations. The financial
which Consultant     resources to rectify violations and to achieve full compliance will need to involve
report and           continued discussions with key personnel at DCR and FOMB as well as senior officials
compliance ratings   within the Commonwealth hierarchy responsible for funding the agency.
are based.
                     The spread sheets and photographs being submitted periodically by NIJ/DCR will help the
                     Monitor’s office to track facility repair issues.




                                                                                             10 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 11 of 99




POLICIES AND PROCEDURES, TRAINING AND RESOURCES – Kim Tandy
S.A. 43 Until this order is fully implemented, Defendants shall submit to the Legislature of the Commonwealth
each fiscal year a report wherein the required sums of money will be established so as to implement this
Consent Order.

Compliance Rating     Partial Compliance

Description of        On December 19, 2019 Judge Gelpi ordered the Parties to discuss a plan prior to the
Monitoring process    January 16th Status Conference for an adequately protected budget for this case, and
during this period    “one in which funds are designated toward the present consent decree and not used
of time               toward any other purposes.” (See Order, Doc. 1436) This was reinforced by the Court
                      during the Status Conference on January 16th, 2020.

                      The Parties met prior to the hearing on January 16 to discuss the process which would
                      be involved in DCR having a separate program budget for juvenile facilities. After the
                      hearing, the Court ordered the Parties to file a joint motion as to the budget for the
                      program by 3/1/20. On February 7th, the Monitor and DOJ received a draft of the
                      budget which was also submitted to Fiscal Oversight and Management Board (FOMB).
                      The Monitor submitted a list of questions to DCR to reconcile concerns regarding
                      separation of the budget. The Parties moved to extend the process until March 13th, the
                      date of the Status Hearing, which was granted.

                      The Monitor and FOMB worked jointly to create a list of questions/ concerns regarding
                      the proposed separate budget and provided this list to DCR on March 2 to be discussed
                      at an in-person meeting on March 9th with FOMB and DCR finance staff. The major
                      issues concern staffing costs, CAPEX and repairs.

                      The Monitor met with Francisco Pares Alicia, Secretary of the Treasury and the
                      Governor’s personal representative assigned to the case, and Secretary Eduardo
                      Juanatay on March 9 regarding the agency’s plan for meeting staffing requirements, as
                      well as how it will address other fiscal needs for compliance.

                      The Parties were given an extension of time until April 10th to file a Joint Motion
                      agreeing to a budget which complied with the Court’s orders. The Monitor had several
                      calls with DCR, Bluhaus, and FOMB to assist in working through questions and concerns.

Analysis and          DCR is required by the Settlement Agreement to “submit to the Legislature of the
Findings              Commonwealth each fiscal year a report wherein the required sums of money will be
                      established so as to implement this Consent Order.” The Court has ordered DCR to have
                      an adequately protected budget for this case, with designated funds which cannot
                      otherwise be used toward other purposes. The current budget proposal has NIJ as a
                      separate program within DCR so that funds will be assigned for exclusively use for
                      juvenile facilities. DCR has indicated that this might not be technically possible for the
                      upcoming year based upon OMB requirements, but that it is committed to an internal

                                                                                            11 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 12 of 99




                      process to make this separation as best possible, and to establish a separate accounting
                      of expenses.

                      The budget for NIJ includes 316 security personnel within the two remaining facilities,
                      and 129 civil staff, including social workers, educators, special operations, and others.
                      The budget also includes positions from Central Office and five community offices which
                      work with youth referred by the Courts. Over $700,000 has been includes for capital
                      expenditures needed to comply with paragraph 31.

                      DCR is working to answer any remaining questions about efficiencies with FOMB prior to
                      the Court’s deadline of April 10th.

                      FOMB must certify the Fiscal Plan for 2021 and issue a notice of violation for correction
                      to the Governor is necessary. After a period provided for corrections, FOMB will submit
                      a compliant budget to the Governor and legislature, which submits any changes back to
                      FOMB. By June 30th, the Oversight Board must certify the Budget.

What is needed for    DCR must ensure that its budget addresses adequate staffing, training, resources and
full compliance?      physical plant requirements to fully comply with the provisions of the Consent Order
                      and Settlement Agreement.
What steps are
required and/or       The budget must be separated out within the DCR budget as a program, and have a
recommended?          system of accountability to ensure that funds are spent only for NIJ purposes and not
                      used otherwise.

                      DCR must respond to questions raised by the Monitor and FOMB about spending
                      categories including staffing, capital expenditures, and repair and replacement issues, as
                      well as separation of the PCPS contract between adults and youth.

                      If the population can be further downsized, with more youth remaining in their own
                      communities, or being returned sooner, the budget projections will likely be different.
                      The Monitor strongly suggests a leadership group be formed to create this vision, and to
                      utilize outside consultants to assist with this.

Priority Next Steps   In order to comply with the Court’s December 16, 2019 Order, DCR must work with
                      FOMB and the Office of Management and Budget to complete a separated budget for
                      NIJ. Since this budget cannot be used for other purposes, it is important that it reflect
                      accurate expenditures, and remove positions currently assigned to other facilities,
                      including those stationed at closed facilities, adult facilities, or elsewhere within DCR.
                      The budget must also contain funds for capital expenditures to comply with Paragraph
                      31 and to complete necessary work at CDT Ponce.

                      NIJ spending must be tracked and accounted for separately and apart from the total DCR
                      budget throughout the fiscal year.




                                                                                              12 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 13 of 99




Sources of            Department of Corrections and Rehabilitation (“DCR”) and Correctional Health Program
Information upon      (“CHP”), Presentation to the Fiscal Oversight and Management Board (Dec. 19, 2019)
which Consultant
                      Meeting and calls with FOMB staff
report and
compliance ratings    Meeting with DCR staff

                      Draft budget reports with backup documentation

S.A. 45 Within one year of the approval of the agreement by the Court, Defendants agree to provide an agency
policy and procedure manual governing all operational aspects of the institutions. Within eighteen months of
the approval of this agreement, Defendants shall further insure that the facilities are strictly operated within
these policies and procedures and that all staff have been trained accordingly.

Compliance Rating     Partial Compliance

Description of        The Monitor has copies of existing policies and procedures in most of the remaining
Monitoring process    areas of the Settlement Agreement and Consent Order. The four remaining policies
during this period    which must still be approved are for S.A. 43, S.A. 52, and several provisions related to
of time               education covered in Policies 20.1 and 20.2.

                      During her meeting with Education staff in March, the Monitor again asked for a signed
                      copy of Policy 20.1 through the Secretary’s office. The Monitor also requested and
                      received a copy of the second round of revisions made to Policy 20.2 by the Department
                      of Education and NIJ.

Findings and          The following policies and procedures have not been finalized and approved through the
Analysis              Office of the Monitor:

                        S.A. 52                Not            Changes to Policies 6.1 and 6.2 have been
                        Classification         complete       made and were reviewed by the Consultant in
                                                              December. Those changes must be reviewed
                                                              by DCR and approved.

                        S. A. 79 Isolation     Not            Policies must be revised after agreement is
                                               complete       reached regarding a working definition of what
                                                              is and what is not isolation.

                        S. A. 81 General       Completed      Policy 20.1 has been amended to indicate that
                        and Vocational         not signed     youth still enrolled in school and who are in
                        Education                             TM/PC status receive a full school day. This
                                                              policy has been pending a signature by the
                                                              Secretary for since the summer months.

                        S.A 86, 91, 94         Completed      A second draft of Policy 20.2 was provided to
                                               not signed     the Monitor for review in December of 2019


                                                                                             13 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 14 of 99




                                                              and returned with comments. It has not been
                                                              signed.

                      Further discussion about policies and procedures are noted in other sections of this
                      report as relevant in the sections noted above.

What is needed for    Approved policies and procedures should remain a priority in any area where the
full compliance?      Monitor’s office has not yet approved of changes, and where policies do not adequately
                      reflect the requirements of the Settlement Agreement and/or Consent Order.
What steps are
required and/or       Policy 20.1 as amended requires a signature by the Secretary. The policy was submitted
recommended?          to the Secretary in July of 2019. Policy 20.2 must be amended to include procedural
                      safeguards required under the IDEIA.

                      On 12/21/2019, the Monitor’s Consultant reviewed and commented on the draft
                      Policies 6.1 and 6.2 drafts and asked for revised policies based on his review. Upon final
                      draft policy reviews, the polices require a Secretary’s authorization signature, an
                      implementation date, and a training curriculum and training schedule to coincide with
                      the implementation date in a manner that assures staff are trained prior to policy and
                      procedure implementation.

                      DCR has additional draft classification policies that are being revised based on the
                      Monitor’s Consultant prior reviews and comments. It is hoped that DCR will provide
                      additional revised classification polices for review in the second quarter of 2020.

                      The parties agreed upon a definition of isolation to be included in the policies on
                      transitional measures or elsewhere. Revisions must be made to Paragraph 79 and other
                      policies which are implicated. Draft policies by Order should be completed and
                      submitted to the Monitor during the second quarter.

Priority Next Steps   Policy 20.1 has been waiting approval by the Secretary’s office since July of 2019.
                      Counsel should immediately seek this approval or determine what additional changes
                      need to be made in order for the approval to be granted.

                      DCR and/or DOE should forward changes to Policy 20.2 immediate to the Monitor for
                      review of the sections on due process protections and other changes made. Changes
                      should be completed during the Fourth Quarter, if any, and approval by the Secretary
                      sought.

                      DCR must address the needed changes to policies as recommended by Bob Dugan
                      relative to classification.

                      The Parties have agreed on a definition of isolation relative to paragraph 79. Required
                      changes to policy must be submitted to the Monitor within 60 days of the April 9th 2020
                      Order. Monitoring in 2020 will be done in accordance with how isolation is defined by
                      this process, and whether actions taken comport with this definition.


                                                                                             14 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 15 of 99




Quality Assurance      NIJ staff, under the leadership of Kelvin Merced, have been working on a set of policies
Measures               regarding Quality Assurance which are under review by Bob Dugan.

S.A. 50. Defendants shall ensure that current and new facility direct care staff are sufficiently well-trained to
implement the terms of this agreement. Each direct care staff, whether current or new, shall receive at least
forty (40) hours of training per year by qualified personnel to include, but not be limited to, the following
areas: CPR (cardiopulmonary resuscitation); recognition of and interaction with suicidal and/or self-mutilating
juveniles; recognition of the symptoms of drug withdrawal; administering medicine; recognizing the side-
effects of medications commonly administered at the facility; HIV related issues; use-of-force regulations;
strategies to manage juveniles' inappropriate conduct; counseling techniques and communication skills; use of
positive reinforcement and praise; and fire prevention and emergency procedures, including the fire
evacuation plan, the use of keys, and the use of fire extinguishers.

Compliance           Partial Compliance
Rating

Methodology for      A site visit was conducted during the week of March 10 - 13 and a meeting with Aida
Monitoring this      Burgos, Human Resource Director, and Kelvin Merced was held to discuss training
Quarter              compliance and documentation during this time. The Monitor confirmed that again this
                     quarter Aida Burgos, Human Resource Technician, was assigned to work on training for all
                     of DCR. It was also learned that Kelvin Merced has been assigned to also oversee the new
                     training academies for DCR for adults. The time for both to work on NIJ compliance issues
                     has been limited in the first quarter.

                     During the March meeting, the Monitor and Compliance staff reaffirmed the required
                     metrics for compliance with paragraph 50.

Findings and         NIJ Policy 4 on training was approved previously.
Analysis regarding
                     While staffing for training has often been minimal, the recent assignment of Aida Burgos
compliance.
                     to broader training responsibilities within DCR is worrisome and has caused setbacks in
                     training compliance. This quarter has also seen setbacks in training as a result of the
                     earthquakes as well as COVID-19.

                     The last annual report received covers the period of January 1, 2018 through June 30,
                     2019 relative to training activities. During that time, NIJ data indicates that the facilities
                     met or exceeded all benchmarks established for meeting compliance with the exception
                     of Use of Force training at Ponce. The Monitor did not receive a corrective action plan or
                     verification that such was initiated.

                     The annual report covering July 1, 2018 – December, 2019 was not completed during this
                     quarter and is overdue.

                     A list of training provided during the First Quarter was provided, along with the number
                     of participants. Fourteen training sessions scheduled January 13 – 23 were cancelled as a
                     result of the earthquakes. All sessions scheduled on or after March 16 were cancelled as
                                                                                               15 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 16 of 99




                    a result of the Coronavirus. Training sessions scheduled between January 27 – March 13
                    were able to proceed as planned with a few exceptions.

                    The Monitor has not received an annual assessment of training needs, and
                    documentation of necessary or recommended changes to the training curricula.

What is needed to   Agreed upon metrics for reaching compliance are as follows:
reach full and
                    1) Training sessions in all SA 50 categories must be planned and provided throughout the
faithful
                    coming year with sufficient frequency to allow for ready access by participants in the
compliance?
                    remaining two facilities. A training calendar must be prepared in advance.

                    2) Training completion by active direct care staff must reach the targeted benchmarks by
                    topic over an 18 month period, and corrective action plans for facilities not achieving
                    those benchmarks must ensure that the remaining staff complete training within 180
                    days. This includes:

                           Training on the use of chemical agents must be completed at the 100% rate, but
                            only for those who are authorized and certified to use OC spray.
                         CPR training and certifications must be completed every 2 years at the 90% level
                            for those direct care staff.
                         Training on suicide prevention must be completed at the 90% rate for all direct
                            care staff.
                         Facility directors must ensure that all other required trainings for this provision
                            meet at least 85% completion rate within the 18 months.
                    3) Pre and post must be used to evaluate participants’ increase in knowledge and skills
                    achieved by the training. Staff must pass such tests with a 70% or higher grade
                    4) Evaluation of training modules and delivery must be sought by participants and
                    through QA to ensure trainers are knowledgeable and skilled both in content and delivery
                    to adult learners, materials are understandable and adequately cover the topic, and that
                    content is relevant, current and accurate.

                    5) Ongoing training needs will be assessed at least on an annual basis or more frequently
                    if needed to determine if modifications are necessary. Written documentation is required
                    to show that such reviews have taken place and what changes if any have been made as a
                    result.

                    6) Necessary revisions to training based on changes in policies and procedures will be
                    made within a targeted time, with full implementation within 12 months. Written
                    documentation is required to show that such changes have been made and
                    implementation scheduled and completed. It is important that such changes be
                    coordinated with UEMNI and OISC and include recommendations based upon
                    investigation findings and results.

                    Appropriate staffing support must be in place to the Director of Human Resources and
                    IDECAHR to facilitate report preparation and compliance evidence. The Monitor is
                                                                                           16 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 17 of 99




                      concerned that the expansion of the Director’s responsibilities to include training for all of
                      DCR has stretched thin the current staffing configuration.

Priority Next Steps   The second quarter goal for IDECARH is to complete the18 month report covering the
                      period of July 2018 – December of 2019. It should include detailed information on
                      compliance with all 6 metrics listed above.

                      IDECARH must provide backup documentation for 2019 regarding training records,
                      evaluations, and pre/post testing.

                      NIJ must comply with the April 9th (Doc. 1477) Order to provide a written plan to the
                      Monitor and DOJ that describes the timing for recruitment and training of new officers,
                      along with proposed dates for the training academy and estimated start dates. The plan
                      must describe the impact for officer recruitment, training and placement in facilities.

 Basis for findings The findings and recommendations are based upon the meetings with the Human
and                 Resource Technician, as well as documentation provided of monthly training.
recommendations.


PROTECTION FROM HARM – STAFFING (Bob Dugan)
S.A. 48. Defendants shall ensure that the facilities have sufficient direct care staff to implement all terms of this
agreement. Direct care staff supervise and participate in recreational, leisure and treatment activities with the
juveniles. Compliance can be demonstrated in either of two ways.

48.a Method one: Defendants may provide documentation of consistent supervision by not less than one (1)
direct care worker to eight (8) juveniles during day and evening shifts and not less than one (1) direct care
worker to sixteen (16) juveniles during normal sleeping hours.

48.b Method Two: Defendants may develop, and submit to the court for approval, an alternate staffing roster
for any facility in this case. The roster shall be based on a study that shall specify fixed posts and the
assignment necessary to implement the terms of this agreement, taking into consideration the physical
configuration and function of spaces, the classification and risk profiles of youths involved, the incident patterns
in the settings involved, the routine availability in the settings of other categories of staff, and the overall
number of direct care positions necessary to consistently achieve the coverage proposed. Once a plan is
approved for a facility, defendants shall document the employment of the necessary overall numbers of direct
care staff, and the ongoing deployment of such staff in accordance with the plan.”

The Commonwealth has the choice to demonstrate compliance according to method 48.a or 48.b. They have
informed the Monitor that they do not intend to select method 48.b and that their legal position is that this
language should be struck from the Settlement Agreement as superfluous.

    Compliance         Non-Compliance
      Ratings

                                                                                                17 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 18 of 99




Description of       S.A. 48 Staff Youth Ratio monitoring compliance is analyzed on a quarterly basis using DCR
Monitoring process   facility generated weekly staff youth ratio forms as well as the weekly Form DCR -DCR -
during this period   0144. These forms are submitted to the Monitor’s Consultant throughout the reporting
of time              quarter. DCR facilities daily shift by shift staffing and youth population for each operational
                     housing module is reported, as well as any 1:1 supervision events, and the volume of staff
                     that are required to work a double shift. Commencing with the fourth quarter of 2019,
                     DCR provided specific information of the names of staff who were working double shifts,
                     the shift and location. The compliance report provides information from Staff Youth Ratio
                     forms that were provided to the Monitor’s Consultant for the period December 29, 2019
                     through March 28, 2020.

                     The Monitor's staff conducted site visits on March 3, 2020 to CDTS Ponce and March 4,
                     2020 to CDTS Villalba. Observation and documentation of housing module staff youth
                     ratios is conducted on each visit.

Findings and         Compliance Status: For the 2020 first quarter, S.A. 48a is found to be in non-compliance,
Analysis             with these findings:

                             There are not sufficient staff and resources assigned to CDTS Ponce and CDTS
                              Villalba to implement the requirements of the provision.
                             1324 (31%) of staff youth ratio events were filled by staff working double shifts.
                             The percentage of shifts (31%) covered by staff doing double shifts has reduced
                              by 10% since the 2019 fourth quarter. This appears to be as a direct result of
                              suspension of education and off module programming as a result of the Covid-
                              19 quarantine protocols.
                             The closure of CD Humacao and transfer of youth to CDTS Ponce and CDTS
                              Villalba had no positive impact in meeting the minimum required staff youth
                              ratios, absent double shifting.
                             The volume of non-compliant minimum required staff youth ratio events and
                              double shifting are occurring disproportionately on Saturdays and Sundays
                              (40%) and on the 2:00 PM – 10:00P PM shifts (43%).
                             The volume of serious youth violence, assaults, cutting events reflects
                              institutional environments that are intermittently chaotic and not safe for youth
                              or staff.
                             For the 2020 first quarter, the Monitor's Consultant continues to find non-
                              compliance with meeting the minimum staff youth ratios and the reliance on
                              double shifts, significantly jeopardizes youth safety and protection from harm.

                     Analysis:

                     DCR submitted a total of 26 facility staff youth ratio forms for the two facilities requiring
                     staff youth ratios, allowing for 100% of the staff youth ratio forms being available for
                     analysis. DCR has consistently provided all requested Staff Youth Ratio forms used for
                     monitoring and reporting.



                                                                                               18 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 19 of 99




          The chart and table below represent staff youth ratio performance by shift for the period
          (December 29, 2019 through March 28, 2020).




          The following chart and table below represents the DCR agency Staff Youth Ratio
          averages by shift for 2019 through March 28, 2020:




                                                                                19 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 20 of 99




          Waking Hours Youth Ratio Events:

          CDTS Ponce reported meeting the minimum required staff youth ratio in 99% of the
          waking hour staffing events, resulting in meeting the staff youth ratio in 1353 of 1363
          events. This is a reduction of 98 waking hour staffing events from the 2019 fourth
          quarter reporting period.

          PUERTAS, housed in one of the housing modules within CDTS Ponce, met the minimum
          required staff youth ratios for all shifts throughout of the 2020 first quarter reporting
          period. During the 2020 first quarter reporting period, CDTS Ponce had sixty-nine waking
          hour staff to youth 1:1 events.

          CDTS Villalba reported meeting the minimum required staff youth ratio in 95% of the
          waking hour staffing events, meeting the staff youth ratio in 1412 of 1482 events. This is
          an increase of 4%, 15 more events, than the 2019 fourth quarter reporting period, 91%.
          Also during the 2020 first quarter reporting period, CDTS Villalba had three waking hour
          staff to youth 1:1 events.

          The DCR 2019 first quarter performance in meeting Staff Youth Ratios is as follows:

              6:00 am – 2:00 pm shift: 98% of events, a 5% increase from the fourth quarter of
           2019 (93%)

              2:00 pm – 10:00 pm shift: 97% of events, a 0% change from the fourth quarter of
           2019 (97%)

               10:00 pm – 6:00 am shift: 100% of events, a 0% change from the fourth quarter
           of 2019 (100%)

           Of the 2845 waking hour supervision events (6:00 – 2:00 and 2:00 – 10:00 shifts) 2765)
           of the events (97%) met the minimum shift staff youth ratio requirements. The DCR
           2020 first quarter Staff Youth Ratios compliance performance during waking hours
           reflects a 2% increase in staff youth ratio compliance compared to the 2019 fourth
           quarter reporting period.

           The 2020 first quarter waking hour staff youth ratio compliance increase is attributable
           to the following issues:

                     A reduction of 83 waking hour supervision events.
                     The last day of education for youth in the first quarter was March 13, 2020.
                     DCR protocols for Covid-19 quarantine were initiated on March 16, 2020.
                       DCR protocols for Covid-19 quarantine require that all youth be
                           restricted to their assigned housing modules and suspension of all off
                           module programming and events.
                     The Covid-19 quarantine requirements cause for a reduction in the need for
                      officers providing supervision of youth while receiving programming off of
                      their assigned modules.

                                                                                 20 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 21 of 99




          Staff Double Shifts:

          For the 2020 first quarter, 1324 (31%) of the 4265 staff youth ratio events were covered
          by staff working a double shift. This is 10% decrease of shifts requiring staff to work a
          double shift compared to the fourth quarter 2019 reporting period (1813), a decrease of
          489 double shift staffing events, but also a reduction of 125 staffing events from the
          2019 fourth quarter.




          CDTS Ponce, with a decrease of 145 staff youth supervision events from the 2019 fourth
          quarter to the first quarter, had a decreased percentage of shifts covered by staff
          working a double shift to 31% (637 events), a 9% decrease from the previous quarter.

          CDTS Villalba with an increase of 20 staff youth supervision events from the 2019 foruth
          quarter to the 2020 first quarter had a decreased percentage of shifts covered by staff
          working a double shift to 31% (687 events), a 12% decrease from the previous quarter.

          A closer review identifies staff working double shifts occurred disproportionately on
          weekends and occurring on the first and second shifts. Although there was a decrease in
          the volume of staffing events (-125) and non-compliant staff youth ratio events (-66),
          from the 2019 fourth quarter, 40% of the events occurred on weekends. Additionally,
          43% of the double shifts occurred on the 2:00 PM 10:00 PM shifts.

          The volume of double shifts occurring on weekends and on the second shift coincides to
          periods of time that have a significant reduction in the presence of administrative staff,
          supervisory staff and programming opportunities.




          The table below displays the last five quarters of staffing events, double shift staffing
          events, percentage of double shift staffing events and total number of operational
          facilities for the quarter.




                                                                                   21 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 22 of 99




          Implications of a large volume of double shifting are deterioration in staff productivity,
          reducing the ability for staff to be actively engaged in youth observation and supervision,
          as well as having a negative impact on staff morale and well-being. The outcome of
          double shifting can lead to fatigued direct care staff, a level of inattentiveness on the
          part of staff that may result in a failure to provide active behavior management. The
          failure to provide active behavior management can negatively impact youth safety and
          potentially contribute to staff negligence in providing effective, safe and secure
          supervision of youth. Double shifting often leads to staff calling in sick to avoid being
          required to double shift after their regularly scheduled shift. All of the aforementioned
          are outcomes of a significant dependence on double shifts to provide minimum staff
          youth ratios.

          There are no prohibitions nor restrictions in S. A. 48 on the use of double shifts to meet
          the requirements of minimum required direct care staff youth ratios. Although
          undesirable from an operational, staff morale, effective behavior management and
          budgetary perspective, it does not impact analysis of whether the minimum required
          staff youth ratios are being met. It should be noted that DCR’s reliance on double shifting
          to meet minimum staff youth ratios reflects that DCR is significantly understaffed to
          meet the requirements of S. A. 48.

          The first quarter reduction in double shifting must be balanced against the recognition of
          the Covid-19 quarantine requirements have created an aberrant institutional
          environment with segregation of youth populations and suspension of youth population
          facility movement. Double shifting is a critical contributing factor that has jeopardized
          the agency’s capacity to provide effective staffing to provide adequate supervision and to
          assure youth safety and protection from harm.

          On the weekly staff youth ratio reports completed by each facility, DCR requires
          documentation of the volume of double shifts used for each day for each shift. By Policy
          9.20, Supervisors IV and III are required to assign officers to housing modules to meet the
          minimum required staff youth ratio based on the module youth population.
          During the 2020 first quarter, at the request of the Monitor’s Consultant, DCR continued
          to provide information about which staff were assigned to double shifts for each shift,
          each day and the location of the double shift assignment.




                                                                                 22 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 23 of 99




                    P

          For the first quarter of 2020, CDTS Ponce had a total of 637 double shifts provided by 171
          different named staff. The double shift profile range was as follows: one staff worked 27
          double shifts; 33 staff worked 2 double shifts; 39 staff worked 1 double shift.

          For the first quarter of 2020, CDTS Villalba had a total of 687 double shifts provided by 99
          different named staff. The double shift profile range was as follows: one staff worked 21
          double shifts; 8 staff worked 11 double shifts; 5 staff worked 9 double shifts; 10 staff
          worked 4 double shifts.

          As illustrated in the tables above, the volume of double shifting being used to provide
          the minimally required staff youth ratio, although reduced in the first quarter in light of
          facility Covid-19 quarantine restrictions, continues at an unsustainable rate, jeopardizing
          youth safety, staff capacity to provide effective behavior management, and staff well-
          being.

          Compounding the level of double shifting is the vacant positions during the first quarter
          at both facilities:

                 At CDTS Ponce there are eight of ten filled Shift Supervisor positions, with two
                  Supervisor IV vacancies.


                                                                                  23 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 24 of 99




                             At CDTS Villalba there are eight of ten filled Shift Supervisor positions, with two
                              Supervisor IV vacancies.

                      The volume of unfilled shift supervisor positions, aside from requiring excessive
                      supervisor double shifts, creates a supervision void that is unacceptable for any
                      expectation of successful operations, short of crisis management.

                      The volume of supervisor vacancies and corresponding requirement for supervisors to do
                      multiple double shifts creates an unrealistic expectation for effective supervision,
                      decision-making and coaching. This situation is compounded in that the two facilities
                      operate on a shift model, which provides intermittent supervisory presence as shift
                      supervisors make their required rounds in housing modules and throughout the facility,
                      assuming that a more serious facility issue has not prevented timely rounds. Officers and
                      supervisors are double shifting at an extraordinary rate, significantly decreasing their
                      capacity to assure youth safety, security and well-being.

                      For the 2020 first quarter, DCR has not demonstrated sustainable performance
                      compliance in meeting the minimum required staff youth ratios without a continual
                      dependence of double shifting. For the first quarter of 2020, DCR has not been able to
                      sustain meeting the minimum required staff youth ratio for 100% of the staffing events,
                      even while remaining operationally dependent on double shifting at a rate of 31%.

What is needed for    DCR needs to assign an adequate volume of officers to CDTS Ponce and CDTS Villalba to
full compliance?      ensure the facilities have sufficient direct care staff to implement all terms of this
                      agreement, and reduce unsustainable reliance on double shifting. DCR needs to meet
What steps are
                      procedural compliance not only with S.A. 48, but also their own Policy 9.20.
required and/or
recommended?          On April 9, 2020 a Joint Motion was filed with the United States District Court for the
                      District of Puerto Rico which identifies that compliance issues regarding staffing are not
                      easily addressed within the current DCR budget. DCR has been ordered to separate out a
                      program budget for NIJ operations for the 2020-2021 fiscal year. The budget, which must
                      be certified by the Fiscal Oversight and Management Board (FOMB) and approved by the
                      legislature, includes 318 officers and supervisory positions within the two NIJ facilities, 67
                      of which are new positions to be recruited and trained.

                      Additionally, the Joint Motion requires DCR to address its critical staffing issues and
                      reduce its reliance on double shifting to meet the minimum staff/youth ratio. DCR is
                      required to submit a plan to the Monitor and United States Department of Justice (DOJ)

                      by June 30, 2020. Procedural compliance with DCR Policy 9.20 requires meeting
                      minimum required staff youth ratios as well as corrective action when ratios are not met
                      for any given supervision event on any shift.

Priority Next Steps   Priority next steps required to find compliance for S.A. 48a are the following:



                                                                                               24 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 25 of 99




                           By the end of the 2020 second quarter, June 30, 2020, DCR needs to submit a
                            plan to the to the Monitor and United States Department of Justice (DOJ) that
                            meets the requirements of the April 9, 2020 Joint Motion.
                           Address the requirement for procedural compliance with staffing Policy 9.20, as
                            well as any required 1:1 staff or special population youth supervision events.
                           Address the inability to provide the necessary staff to maintain youth in the least
                            restrictive placement possible, assuring protection from harm.
                           Provide the Monitor's Consultant with electronic versions of each facilities active
                            monthly/ 42 day cycle Master Roster, assuring the Master Roster is an accurate
                            representation of all posts and assigned personnel.
                           DCR needs to implement independent quality assurance assessment of
                            procedural compliance as required by Policy 9.20, generating reports for both
                            internal use and submission to the Monitor’s Office.
                           On April 9, 2019 the Parties reached an agreement, filed with the Court, to
                            address immediate safety issues, including improvement in reporting
                            information to the Monitor and Monitor’s Team as well as a plan with specific
                            elements to address immediate staffing issues.
                           At the close of the 2020 first quarter, the Monitor continued to work with DCR
                            to identify the necessary steps to resolve the staffing crisis with the deployment
                            of additional officers to both facilities. A detailed, executable plan is necessary
                            that addresses the following issues:
                                 o The details regarding the request for approval of officers and supervisors
                                     for both facilities, responses to such request, and if approved, how such
                                     officers and supervisors will be secured, trained and deployed, and the
                                     time frame for doing so.
                                 o If it is necessary for new officers to be recruited and trained, the time
                                     frame for recruitment, training and placement must be provided.
                                 o The plan should also indicate how the Commonwealth will reduce its
                                     reliance upon double shifting to meet the minimum required staff/youth
                                     ratio, and indicate a recognition that staff youth ratios that exceed the
                                     minimum level will be required at times to keep assure youth safety.
Quality Assurance   DCR Staffing Policy 9.20 identifies that retrievable staff youth ratio documentation be
Measures            maintained at each facility. The documentation consists of the following:

                           Daily youth population list identify which youth are in which modules, designation
                            of any youth on Protective Custody, Transitional Measures, Therapeutic
                            Observation of Constant Watch. Additionally, daily trips and youth assigned to
                            those trips should also be maintained in the daily population list.

                           The facility staff daily roster, displaying which staff has been assigned to which
                            modules. It is critical that the form allows for clear documentation of officers
                            assigned to each module as well as mini control.



                                                                                           25 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 26 of 99




                     Staff youth ratio quality assurance compliance analysis consists of a review of the Master
                     Roster, facility Daily Roster, facility mini control logs, and DCR 0144 daily forms to assess
                     procedural and performance compliance with -DCR Policy 9.20.

                     Additionally, review and assessment of DCR 0144 forms for each day are assessed for
                     accuracy to the Daily Roster and compliance with DCR-DCR Policy 9.20 by the Supervisor
                     IV the day after the events.

                     At this time DCR has not initiated independent analysis of procedural compliance to
                     Policy 9.20.

Sources of           Weekly facility staff youth ratio workbooks and form DCR-1044 are provided to the
Information upon     Monitor's Consultant throughout the quarter. Facility staff youth ratio workbook data is
which Consultant     analyzed to assess facility and agency compliance in meeting the minimum required staff
report and           youth ratio as described in S.A. 48a. Form DCR-1044 is analyzed for procedural
compliance ratings   compliance with staffing policy, 9.20.
are based
                     A component of facility site visits is review of facility staffing source documentation,
                     Master Rosters, Daily Rosters, mini control logs analyzed against the weekly facility staff
                     youth ratio workbooks that are provided to the Monitor's Consultant. Review and
                     assessment of DCR-DCR-0144 forms for each facility for each day are assessed for
                     accuracy to the Daily Roster and compliance with DCR Policy 9.20, by the Supervisor IV
                     the day after the events.

January 2009 Stipulation Paragraph 1: All necessary steps shall be taken immediately to ensure the
reasonable safety of youth by providing adequate supervision of youth in all facilities operated by, or on
behalf of, the Defendants.

Compliance           Non-Compliance
Ratings

Description of       The Monitor's Consultant reviews and analyzes weekly Staff Youth Ratio forms and form
Monitoring process   DCR-0144. Additional documentation that is reviewed is as follows: Master Rosters, Daily
during this period   Rosters, DCR-DCR 0144 Daily Staffing forms, as well as use of force events, monthly
of time              contraband reports, and incident report events. Observation, verification and
                     documentation of housing module staff youth ratios is conducted on each site visit.

                     Additionally, 284 referrals to UENMI and OISC investigative reports have been reviewed
                     to assess incidents and investigations that identify youth safety, youth supervision and
                     contraband issues.

Findings and         For the first quarter of 2020, DCR is not providing adequate supervision of youth nor
Analysis             ensuring reasonable safety.

                     Facility Closure of CD Humacao: As of January 15, 2019, the CD Humacao facility was
                     closed for youth populations. After the closure of Humacao, 127 staff were reassigned to

                                                                                              26 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 27 of 99




          other DCR facilities. The two remaining juvenile facilities, CDTS Ponce and CDTS Villalba,
          absorbed the CDTS Ponce youth and classifications without sufficient staff to ensure
          compliance with S.A. 48. Double shifting is not a viable solution to provide adequate
          supervision and youth safety.

          Master Rosters and Required Staffing:

          The facility Master Roster is an agency generated staffing roster, identifying posts, fixed
          posts, fixed posts identified by need, movable posts and relief personnel. The Master
          Roster designates one fixed post for each housing module and additional fix posts
          identified by need, predicated on the housing module youth population and youth on
          special status (protective custody, transitional measure, constant supervision, etc.).

          On April 1, 2020, DCR submitted to the Monitor’s Consultant CDTS Ponce and CDTS Villalba

          Master Rosters for the period of March 25, 2020 through May 5, 2020. The most recent
          Master Rosters continue to use the DCR shift relief factors that have been used by the
          Agency for multiple years. With the submitted Master Rosters, DCR continues to use a
          shift relief factors of 1.73 for seven day supervisor and officer posts and a 1.23 shift relief
          factor for five day posts.

          The table below illustrates the March 25, 2020 through May 5, 2020DCR Master Rosters
          staffing at CDTS Ponce and CDTS Villalba.




          Monitor’s Note: The Parties have agreed upon an analysis what a full roster should
          include with a revised SRF. Based upon calculations made by the FOMB and discussed
          with the Monitor and DCR officials, this number was calculated at 318 FTEs. These


                                                                                     27 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 28 of 99




                     numbers are not yet reflected in the staffing documents being provided to the Monitor’s
                     Consultant on a weekly basis, nor in the forty-two day Master Rosters.

                     It should be noted that the CDTS Villalba Master Roster does not include required posts to
                     staff the facility video system that was certified as operational as of October 7, 2019. Staff
                     required for this post, consistent with DCR policy, requires the addition of five more
                     personnel.

                     The Sumariados population has historically been involved in the most violent and
                     disruptive incidents within the juvenile facilities. The minimum required staff youth ratio
                     for this population at times does not provide adequate supervision to ensure youth safety.
                     Dependent on the composition and milieu of Sumariados population DCR needs to assess
                     the staff youth ratio based on the volume of staff needed to ensure a safe and secure
                     environment, absent management of youth with applying long term restrictive room
                     status.
                     Staffing rosters are inadequate to provide sufficient number of staff on all shifts without
                     an assignment of additional staff to CDTS Ponce and CDTS Villalba. Facilities and security
                     management cannot adequately maintain their rosters when insufficient staff are
                     available to them, and consequently are forced to rely heavily on double shifting to
                     attempt to meet the minimum required staff youth ratio. The availability and manner that
                     staff are deployed to youth populations, based on housing module youth population
                     volume or by need to assure youth safety, has not met the requirements of this provision.

                     Additional staff does not assure adequate supervision of youth nor youth safety if staff is
                     not adequately trained, supervised, coached, mentored to develop a behavior
                     management skill set that emphasizes communication, intervention, active listening skills
                     and an understanding of adolescent and young adult development. Likewise, supervisory
                     and management staff must be available to model and develop these skills in staff and not
                     only available at times of module disruptions or required rounds. Programming
                     opportunities must be significantly expanded to create an operational environment that
                     keep youth actively engaged in meaningful social, recreational, educational and vocational
                     activities.
                     The Monitor and Monitor's Consultant believe that quantitatively meeting the minimum
                     staff youth ratios, in and of itself, is not sufficient to assure youth safety, especially when
                     31% of shift events are covered with double shifting. There are not sufficient staff and
                     resources assigned to CDTS Ponce and CDTS Villalba to implement the requirements of the
                     provision.
What is needed for   The April 9, 2020 Joint Motion stipulates 318 officers need to be assigned to CDTS Ponce
full compliance?     and CDTS Villalba, 67 of which are new positions to be recruited and trained. The
                     variance between DCR staff numbers in the facility Master Rosters and the Joint Motion
What steps are
                     required staff volume, and assigned staff posts and revised shift relief factors must be
required and/or
                     resolved immediately.
recommended?


                                                                                               28 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 29 of 99




                      Meeting minimum staff youth ratios does not necessarily equate that staffing provides
                      adequate supervision to keep youth safe. For full compliance, staff youth ratios need to
                      consistently meet the minimum required staff youth ratio, as well as additional staffing
                      that is required by special populations, youth assigned to Transitional Measures,
                      Protective Custody, Sumariados and 1:1 staff youth supervision events. Reliance upon
                      placement of youth in restrictive housing statuses in an effort to provide protection from
                      harm does not provide “adequate supervision” to ensure youth safety.

                      To assure youth safety, procedural and operational practices need to require direct care
                      staff to engage in active behavior management, youth need to be engaged in robust
                      programming, as well as classification and programming to assure adequate staff
                      supervision to effectively manage and control aggressive youth and youth “leaders”.

Priority Next Steps   Although there are many priority next steps, the most critical priority next step, as
                      agreed upon in the April 9, 2020 Joint Motion would be for DCR to provide a plan to
                      meet the staffing requirements to the Monitor and DOJ by June 30, 2020.

                      The Monitor’s Consulting Team continue to request access to incident report information
                      as one of the critical components to assess youth safety. This information has started to
                      be provided, although inconsistently and not within the requested guidelines. Based
                      upon the Joint Motion filed on April 9, 2020, all incident report cover sheets should be
                      submitted to the Office of the Monitor weekly on Mondays, and incidents of a more
                      critical nature, as outlined in that report, must be submitted within 24 hours, or 48 hours
                      in some cases.

                      Digitizing incident reports has long been discussed so that the Monitoring team can have
                      immediate access to this information, but more importantly, for efficiency, consistency
                      and accountability purposes for DCR. The Joint Motion reached between the Parties and
                      filed with the Court on April 9, 2020, requires a plan by the Commonwealth for
                      digitalizing these reports; such plan has not yet been received, although some progress
                      has been made in creating a digitized incident report cover sheet. The Monitor’s
                      Consultant has extensive experience in development of incident report application
                      development and has offered to assist DCR in this process.

                      The Joint Motion requires that DCR report to DOJ and the Monitor by June 30, 2020 with
                      completion of digitalization of incident reports; an explanation of the digitalized system
                      for entering incident report cover sheets, including the design of application content,
                      quality controls and security requirements. The incident report system implementation
                      must include time frames and individuals responsible for field testing, workload
                      requirements, necessary changes in policy, development and implementation of training
                      and quality assurance measures. Additionally, DCR is to designate a Project Manager who
                      will responsible for implementation and integration of the changes into the DCR
                      operations.




                                                                                             29 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 30 of 99




                     The Monitor and Consultant continue working to establish measures of safety based
                     upon those criteria contained within Paragraph 78 reporting, and other factors.

Quality Assurance    Incident report analysis and quality assurance requires consensus on incident report
Measures             characteristics, definitional compliance as well as comprehensive reporting. The
                     installation of video systems at CDTS Villalba, while assisting in the assessment of
                     investigations, should help in assessing youth safety, youth incident events dynamics and
                     staffing. The CDTS Villalba video system continues to not be staffed locally at the facility.
                     Failure to staff and establish procedures for identification and review of any event of
                     violence and use of force, with preservation of relative video, jeopardizes accurate
                     incident reporting and comprehensive investigations. Absent immediate policy,
                     procedure, training and quality assurance reviews, jeopardizes the confidence in the
                     accuracy, reliability and comprehensive reporting of events that impact youth protection
                     from harm.

January 2009 Stipulation Paragraph 2: All necessary steps shall be taken to provide sufficient direct care staff
to implement the Consent Decree and adequately supervise youth, pursuant to Paragraph 48.

The requirement that 50 YSOs be hired each month was terminated by the Court on September 13, 2011
(Docket 991). No new YSOs were hired during the First Quarter of 2020.

Compliance           Non-Compliance
Ratings

Description of       Monitoring of S.A. 48 January 2009 Stipulation Paragraph 2 occurs through review of the
Monitoring process   monthly staffing report required by the January 2009 Stipulation Paragraph 5 provided
during this period   by the DCR Human Resources Development and Training Institute. No reports were
of time              provided for January, February or March 2020, although DCR has stated that no new
                     officers were appointed during the quarter. Additional monitoring processes that
                     occurred during this quarter were analysis of facility populations, classification levels,
                     youth assigned to restrictive housing, minimum required staff youth ratios, and agency
                     and facility staff volume and assignments.

Findings and         Analysis of Sufficient Staffing: The closure of CD Humacao did not result in the transfer
Analysis             of staff to CDTS Ponce nor CDTS Villalba. The failure to transfer staff has resulted in
                     inability to consistently meet the minimum required staff youth ratio, nor to provide the
                     adequate supervision to keep youth safe in the least restrictive placement possible, nor
                     to relieve the disproportionate necessity on double shifting to provide the minimum
                     required staff youth ratio. The availability and manner that staff are deployed to facilities
                     and youth populations, based on housing module youth population volume or by need,
                     has not consistently met the requirements of this provision.

                     First Quarter 2020 Contraband Report Review:



                                                                                              30 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 31 of 99




          DCR submitted contraband workbooks for both active facilities for each month of the
          first quarter of 2020.

          CDTS Ponce reported seven contraband events for the first quarter. CDTS Ponce reported
          no contraband for February 2020 and only three contraband events for March 2020.
          CDTS Villalba reported seventeen contraband events for the first quarter.

          The first quarter of 2020 contraband reports documented the following:




          The contraband report did not document the volume of searches that were conducted at
          each facility, the type of searches that resulted in the discovery of contraband, nor the
          volume of searches that did not result in the discovery of contraband. The volume of
          sharps, drugs and medications contraband that were discovered is concerning in light of
          the history and volume of cutting events at DCR facilities. Numerous OISC investigations
          have identified inconsistent search procedures.

          UEMNI Referrals and OISC Investigations:
          UEMNI 20-019: On March 12/2020, at CDTS Ponce, at approximately 6:17 PM, Youth #
          5328 was seriously assaulted and cut by eight youth around mini control between
          Module 7 and Module 8. The assault resulted in cuts to the face, ear and back resulting in
          a total of 68 stitches.

                 After the assault event, an emergency search of Module 7 resulted in the
                  discovery of a sharp piece of medal on the ground floor bathroom.
          OISC 19-069 Investigation: On December 9, 2019 at CDTS Ponce at approximately 2:45
          PM, Youth #5328 caused an open wound with a razor to his left forearm that required
          twelve stitches.

                 At the time of the event the youth was in protective custody status.
                 There were two youth ( Youth #5328 and Youth #5627) on protective custody
                  status on the module, on the date and time of the event.
                 The officer assigned to the youths’ module on the 2:00 PM -10:PM shift was
                  working a double shift on the assigned shift.
                      o The assigned officer was working his third double shift between the
                           dates from December 2 through December 9, 2019.
                 On this date, nine officers were working double shifts.
                 The OISC report identified the razor was found in the bathroom on the ground
                  floor on the left hand side. The report did not address how the razor entered into
                  the module.


                                                                                31 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 32 of 99




          OISC 20-002 Investigation:

          Although, the contraband reports documented zero contraband events reporting drugs
          or pills, there has been digital record alerts about positive toxicology reports.
          Unfortunately, positive toxicology results are not documented with completion of an
          incident report. Consequently, the Monitor and Monitor Consultants attempt to identify
          these events through review of digital record alerts, UEMNI and OISC reports.
          The OISC investigation and conclusions for OISC 20-002 investigation raised concerns
          that search reports and seizure of contraband details were different that confiscated
          items described in records and makes no reference of any controlled substances being
          confiscated.

          Staff are challenged to conduct effective searches because of noted staffing deficiencies,
          facilities do not have operational metal detection equipment nor search hardware
          technology, nor comprehensive practices of strategically searching youth who are known
          threats to the safety of other youth or themselves.
          Staffing, Incident Events and Investigations:

          There were 81 staff youth ratio events during the first quarter that did not meet the
          minimum required staff youth ratio. In addition to these 81 staff youth ratio events,
          additional staff supervision events have occurred where staff were not actively engaged
          in effective behavior management, were unable to keep youth safe. The following four
          are examples of such events:



              1. Youth #3668: On January 4, 2020 at CDTS Ponce, at approximately 4:50 PM
                 outside of Module 3, Youth #3668, was assaulted by being punched in the face
                 by another youth.
                          Youth #3668 was assaulted by the other youth because he was upset
                             about him being a “leader”.
                          The location of the assault event was outside of the module and did
                             not allow for video coverage.

              2. Youth #4651: On January 27, 2020 at CDTS Ponce, at approximately 8:00 PM a
                 Youth #4651, who was assigned to the PUERTAS module, was assaulted by
                 another youth.
                         The incident report cover sheet did not indicate that there was any
                            use of physical force.
                         On March 3, 2020, the Monitor’s Consultants during a facility site
                            visit, requested to review the video of the assault event. The video
                            review revealed that officers did engage in the use of physical force,
                            that was appropriate and measured.
                         CDTS Ponce were informed of the Monitor’s Consultants findings and
                            revised incident report cover sheets and use of force reporting data.

                                                                                32 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 33 of 99




              3. Youth #4885: On January 16, 2020 at CDTS Villalba, at approximately 7:08 PM a
                 Youth #4885, who was assigned to be on Protective Custody was assaulted by
                 three other youth.
                          The officer assigned to provide supervision to Module D-2 was
                             working a double shift on January 16, 2020.
                          On March 4, 2020, the Monitor’s Consultants during a facility site
                             visit, requested to review the video of the assault event. The video of
                             the assault event was not available for review since it had been
                             longer than thirty days and the video is deleted and overwritten if it
                             is not identified and saved to the video server.

              4. Youth #5328: On March 12, 2020 at CDTS Ponce, at approximately 6:17 PM,
                 Youth #5328 was seriously assaulted and cut by eight youth around Mini Control
                 between Module 7 and Module 8. The assault resulted in cuts to the face above
                 the left eyebrow that required 24 stitches, 8 stitches in the ear and 38 stitches in
                 the back.
                      There are no video cameras that provide coverage to these types of
                          locations in either facility.
                      After the assault event, an emergency search of Module 7 resulted in the
                          discovery of a sharp piece of medal on the ground floor bathroom.
                      Youth #5328 had previously been on Protective Custody from July 12,
                          2019 through February 5, 2020, a total of 208 days.

          Within the last seven months, between September 2019 and March 2020, there have
          been three assault cutting events to youth (Youth #3468; Youth #4885; and Youth #5328)
          who were on protective custody at the time of the event or had previously been on
          protective custody and taken off of protective custody and then cut again in another
          event.

          The older age of the youth population, many who no longer qualify for educational
          services, creates a sub-culture of youth whose only purpose is to see who can exert power
          and intimidation over the other populations. The continual challenge for “leadership” in
          facilities, with a relatively small population, must be addressed and remedied.

          Based on the Monitor’s Consultant operational experiences, multiple years of incident
          report analysis, and on-site observations, it is his opinion that the continual maneuvering
          for leadership amongst youth has led to a culture of power and revenge. In order to assure
          adequate supervision and youth safety, intervention and strategies must be developed to
          not only curtail the “leader” culture but to end it. The direct by-product of the negative
          leadership culture is the volume of assault and cutting events occurring in both facilities.

          Officers properly rested, assigned, supervised and engaged in active behavior
          management and awareness of behavioral indicators of potential disruptive behavior
          increase the probability of staff being able to keep youth safe. The DCR youth population,
          although smaller in volume, can certainly be characterized as a more sophisticated,

                                                                                  33 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 34 of 99




                      violent adolescent population. Effective youth supervision requires competent staffing,
                      predicated on a volume of staff that does not rely on 31% of shifts being covered by staff
                      doing double shifts. The serious nature of incident events, reported and unreported,
                      certainly indicates that the staffing issue within DCR continues at a critical point that is
                      not compliant with the provisions of S.A. 48.

                      The aforementioned incident events and corresponding staffing deficiencies and reliance
                      on double shifting, demonstrates DCR has provided an insufficient number of staff to
                      adequately supervise youth and assure youth safety. Staffing rosters are inadequate to
                      provide sufficient number of staff on all shifts without an increase in assigned
                      staff. Investigations and report analysis completed during the fourth quarter indicate
                      incidents occurring while required staff are off unit, working double shifts, and/or not
                      adequately providing supervision of youth. Facilities and security management cannot
                      adequately maintain their rosters when insufficient staff are available to them, or they
                      are forced to rely heavily on double shifting.

                      The Monitor and Monitor's Consultant believe that approaching quantitative compliance
                      with minimum staff youth ratios, in and of itself, is not sufficient to assure youth safety,
                      especially with reliance on extraordinary volume of double shifting.

                      There are not sufficient staff and resources to implement the requirements of the
                      provision. This Stipulation is found to be in non-compliance for the first quarter of 2020.

What is needed for    DCR should take immediate steps to reduce the staffing crisis by identifying the
full compliance?      strategies it will use to fill the staffing vacancies by faithfully and comprehensively
                      complying with the staff plan reporting requirements of the April 9, 2020 Joint Motion.
What steps are
required and/or       For full compliance for this provision, DCR needs to consistently provide and assure the
recommended?          availability of direct care staff, absent an extraordinary reliance on double shifting, to be
                      deployed to housing modules based on the minimum required staff youth ratio, as well
                      as the specific staff supervision needs of special populations: Transitional Measures;
                      Protective Custody; and 1:1 staff youth supervision events. Staffing volume should be
                      provided to assure youth safety absent sole dependence on restrictive housing
                      placements.

Priority Next Steps   The Monitor’s Team is analyzing how to better assess characteristics of incident reports
                      to accurately assess the volume of events occurring impacting youth safety and adequate
                      staff supervision of youth.

                      A priority next step will be to fulfill the requirements of the April 9, 2020 Joint Motion to
                      “Improve System of Incident Reporting”. The incident report module should not be mere
                      replication of the hard copy incident report cover sheet, but a robust reporting
                      application that not only provides for documentation of incident events, but supports
                      incident event analysis for procedural compliance, development of targeted training
                      efforts, as well as incident event reduction strategies to assure youth safety.


                                                                                               34 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 35 of 99




                      In the interim, the Monitor's Consultant must receive all incident report cover sheets to
                      assess youth incident report characteristics, UEMNI referrals and OISC investigations.

                      Future contraband reports should document the volume of searches that were
                      conducted at each facility, the type of searches that resulted in the discovery of
                      contraband, and the volume of searches that did not result in the discovery of
                      contraband. Contraband events should be documented with incident reports. In incident
                      events in which contraband has been discovered a formal analysis of the contraband
                      source should be conducted and shared with officers.

                      The Monitor and Monitor's Consultant anticipate an executable staffing plan from DCR
                      that fulfills the requirements of the April 9, 2020 Joint Motion.

Quality Assurance     The critical next steps for quality assurance measures is to develop consensus over
Measures              critical terms of this stipulation. Agreement on the importance of the accuracy and
                      reliability of data, consensus on definitional compliance of terminology, and
                      comprehensive reporting of events and incident event characteristics are essential for
                      effective quality assurance measures.

                      Recommendations have been made to DCR that all incident events of violence and use of
                      force should require by policy that quality assurance video reviews be conducted,
                      assuring that incident report characteristics and narratives are accurate representation
                      of incident events. Additionally, all incident events of violence and use of force video
                      documentation be identified and saved to the video server to prevent critical video
                      events from being deleted.

Sources of            Reports that were used for analysis of this compliance ratings were: January and March
Information upon      CDTS Ponce and CDTS Villalba Master Rosters; DCR submitted contraband reports
which Consultant      January, February and March 2020; 37 incident report cover sheets submitted for
report and            January, February and March 2020; UEMNI and OISC reports; observation and youth
compliance is         interviews from the March 3 and March 4, 2020 site visits.
based

January 2009 Stipulation Paragraph 3: Defendants will include as direct care staff all social workers assigned
to its institutions, once such staff receive forty (40) hours of pre- service training, pursuant to Paragraph 49 of
the Consent Decree. The same shall also receive annual training as direct care staff, pursuant to Paragraph 50
of the Consent Decree.

Compliance             NA
Ratings

In approximately 2011, the Commonwealth decided not to employ the categorization of Social Workers as
direct care staff as allowed by this provision to enhance coverage. However, the provision remains as a future
option. Unless and until the Commonwealth determines that they want to apply this provision, the Monitor’s
Office will not Monitor the provision. The choice to not implement this provision is not non-compliance but has

                                                                                               35 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 36 of 99




been categorized as “NA” not applicable. The struck part of the provision references a provision that has been
terminated.

January 2009 Stipulation Paragraph 4: All persons hired to comply with Paragraph 48 shall be sufficiently
trained, pursuant to Paragraph 49 of the Consent Decree, before being deployed. Defendants shall deploy all
duly trained direct care staff, pursuant to Paragraph 49, to juvenile facilities in a timely manner.

The struck part of the provision references a provision that has been terminated.

Compliance         NA
Ratings

Monitoring        There were no new appointments to the agency during the fourth quarter reporting period,
process during    nor has there been any new appointments in the last several years.
this period of
                  Upon hiring of any new staff, DCR Policy Chapter 4.1 and 4.2 address the agency’s policy and
time
                  procedure for new employee pre-service training and annual training, as well as certification
                  prior to facility assignment. In light of the approved and implemented policies, but the
                  absence of any new hires during this quarter, this stipulation is found to be non-applicable
                  (NA) for assessment of compliance for this quarter.

January 2009 Stipulation Paragraph 5: On the fifth day of every thirty-day period commensurate with the
Order approving this Stipulation, Defendants shall submit a report to the Monitor and the United States
providing the following: a. the number of current direct care staff, by position classification, at each facility; b.
the number of qualified direct care staff hired during the previous period; c. the number of hired direct care
staff in the previous period who were hired and have received pre-service training, pursuant to Paragraph 49;
and d. the juvenile facilities where the direct care staff who were hired in the previous quarter and have
received pre-service training, pursuant to Paragraph 49, have been deployed or assigned.

The struck part of the provision references a provision that has been terminated.

Compliance         Non Compliance
Ratings

Description of     Monitoring of S.A. 48 January 2009 Stipulation Paragraph 5 occurs through review of the
Monitoring         monthly staffing report provided by the DCR Human Resources Development and Training
process            Institute.

Findings and      January 2009 Stipulation Paragraph 5:
Analysis
                  For the 2020 first quarter, January 2009 Stipulation Paragraph 5 is found to be in non-
                  compliance.

                  January 2009 Stipulation Paragraph 5: DCR has not provided January, February nor March
                  2020 staffing report required by the stipulation. The DCR Human Resources Development
                  and Training Institute staff member who has historically provided the report had been
                                                                                                 36 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 37 of 99




        assigned to DCR Training Academy and then had been on furlough since the start of the
        Covid-19 quarantine. The stipulation language requires that the defendants shall submit a
        report by the fifth day of the following month. As seen in the receipt dates of the first
        quarter reports, no reports were not received by the fifth day of the month.

        The table below summarizes the January, February nor March 2020, January 2009 Stipulation
        Paragraph 5 reports:




        Historically, in prior quarterly reporting periods, the reported volume of staff would indicate
        that DCR has the volume of staff to meet the requirements of S.A. 48, but a closer review
        illustrates that staff have not been deployed in a manner to meet minimum required staff
        youth ratios, nor to effectively reduce the disproportionate reliance on double shifting, nor
        adequate staffing to assure youth safety. In the 2019 fourth quarter, one hundred and
        twenty-three juvenile officers are deployed to other DCR facilities or programs.
        As reflected in the table below, there was no January 2009 Stipulation Paragraph 5 reporting
        data provided in the 2020 first quarter.




                                                                                    37 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 38 of 99




What is needed DCR must fulfill their responsibility to provide monitoring data that is required to assess
for full       compliance. During environmental or other work stoppage events such as Covid-19
compliance?    quarantine, DCR needs to assure that critical monitoring data is able to be produced.

                  Additionally, the Monitor's Consultant believes the following actions, metrics and data
                  elements are necessary for DCR compliance with S.A. 48 January 2009 Stipulation Paragraph
                  5:

                         Assessment of staffing requirements and deployment of officers to the two
                          operational facilities to meet the minimum required staff youth ratio without
                          unreasonable reliance on double shifting.
                         The capacity to provide adequate staffing to keep youth safe, in the least restrictive
                          placement possible, without dependence on restrictive housing.
                         For each month submit a January 2009 Stipulation Paragraph 5 staffing report to the
                          Monitor's Consultant and the US Department of Justice on or about the fifth day of
                          the month.
                         In the January 2009 Stipulation Paragraph 5 staffing report, the inactive (inactivos)
                          staff identified for each facility should be identified by personnel classification type.
                         The report should contain the number of qualified direct care staff hired during the
                          previous period (month).
                         Identify the juvenile facilities where the direct care staff who were hired in the
                          previous quarter have been deployed or assigned.
                         Provide the Monitor's Consultant with each facility’s electronic version of the
                          Master Rosters that is applicable to the monthly S.A. 48 January 2009 Stipulation
                          Paragraph 5 reports.
                               o The Monitor’s Consultant did receive electronic versions of the facilities
                                   Master Rosters for the forty-two day roster cycle of March 25 through May
                                   5, 2020.
                         DCR needs to stipulate that the volume of staff documented in each facility’s Master
                          Roster corresponds with the data in the monthly S.A. 48 January 2009 Stipulation
                          Paragraph 5 reports.
Priority Next     DCR needs to provide this report on a consistent, timely basis. In order to assess the
Steps             accuracy and reliability of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                  needs to provide to the Monitor's Consultant an electronic version of each facility’s
                  corresponding forty-two day cycle Master Rosters for CDTS Ponce and CDTS Villalba and
                  stipulate that the volume of staff documented in each facility’s Master Roster corresponds
                  with the data in the monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.

                  As the Monitor's Consultant has explained to the Operations Functional Team in numerous
                  occasions, the criteria to assess the accuracy of the S.A. 48 January 2009 Stipulation
                  Paragraph 5 report would be that the monthly report documentation be the same volume
                  of staff that is identified in each facility Master Roster.

                  DCR is currently under an Order by this Court (Doc. 1436) entered on 12/19/19 to work on a
                  plan to adequately protect the budget for this case, and designate funds to be used only for

                                                                                               38 | P a g e
          Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 39 of 99




                      the present consent decree and not used for other purposes. As such, they must separate
                      out staff who have been reassigned within DCR and do not serve any function within NIJ
                      when preparing their Master Rosters.

    Quality           Upon receipt of the monthly facility Master Roster, a comparative analysis occurs with the
    Assurance         S.A. 48 January 2009 Stipulation Paragraph 5 report to assess the accuracy and reliability of
    Measures          the report matching the data from the facility Master Rosters.

                      Ultimately, the Monitor's Consultant expectation for an effective quality assurance measure
                      is that upon production of the S.A. 48 January 2009 Stipulation Paragraph 5 report, DCR
                      stipulates that the numbers presented in the report correspond to the volume of staff and
                      corresponding classifications for each facility Master Roster. If the cycle Master Report and
                      the S.A. 48 January 2009 Stipulation Paragraph 5 report staff numbers do not match, an
                      explanation as to why there is variance in the numbers should be provided.

                      As of the production of the 2020 first quarter report, DCR has not stipulated that the volume
                      of staff documented in each facility’s Master Roster corresponds with the data in the
                      monthly S.A. 48 January 2009 Stipulation Paragraph 5 reports.



  PROTECTION FROM HARM – CLASSIFICATION (Bob Dugan)

S.A. 52: At both the detention phase and following commitment, Defendants shall establish objective methods to
ensure that juveniles are classified and placed in the least restrictive placement possible, consistent with public
safety. Defendants shall validate objective methods within one year of their initial use and once a year thereafter
and revise, if necessary, according to the findings of the validation process.

 Compliance       Partial-Compliance
   Ratings

Description of    The Monitor's Consultant conducted site visits on March 3, 2020 to CDTS Ponce and March 4,
Monitoring        2020 to CDTS Villalba. Observation and documentation of housing module staff youth ratios is
process during    conducted on each visit as well as the levels of treatment of youth assigned to housing
this period of    modules.
time
                  During site visits facility youth population classification and housing assignments were
                  provided for both facilities. Throughout the quarter, and in the previous thirty-one quarters,
                  DCR has provided detention and committed classification documentation, with corresponding
                  youth facility assignments and assessed levels of treatment. DCR facility and housing
                  assignments have been found to consistently correspond to youth’s assessed levels of
                  classification and treatment.




                                                                                                 39 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 40 of 99




Findings and   DCR has been engaged in an effort to meet the requirements of S. A. 52 since 2013. The
Analysis       following timeline illustrates various milestones of the agency’s classification efforts:

                              Quarters                                     Activity
                       Fourth Quarter 2013     Proposals for Classification validation study
                       Fourth Quarter 2014     Start of Classification validation study
                       First Quarter 2015      Classification validation study preliminary report
                       Second Quarter 2015     Classification Manual for training and implementation
                                               DCR Administrative Order CDR -2016-10, for
                       Fourth Quarter 2016     implementation of DCR Classification processes
                       Third Quarter 2019      Court Filing by the Office of the Monitor requesting a
                                               report within 60 days, detailing current concerns with
                                               the classification system, analyzing existing data from
                                               DEC from the prior 12 months, and making
                                               recommendations for how to address current limitations
                                               while ensuring that youth remain in the least restrictive
                                               placements, consistent with public safety.
                       Fourth Quarter 2019     DCR provided annual validation study for FY 2018-2019.
                                               DCR provided revised draft classification Policies 6.1 and
                                               6.2.
                                               DCR provides a draft report on the Classification
                                               processes.


               Since 2014, DCR has experienced a 60% reduction in the volume of facilities and a 73%
               reduction in youth population (FOMB Presentation, 12/19/2019, Slide 21).

               Classification Policies:

               As of close of the fourth quarter 2019, the agency has produced the following revised draft
               classification policies:

                       Policy 6.1: This revised draft policy establishes the procedures for classification to
                        levels of treatment of youth who are committed to NIJ-DCR.
                            o The revised draft policy addresses that the committed classification
                                 instrument (I.C.C.) is administered by personnel trained by the DCR Institute
                                 of Development and Training of Human Resources (IDECARH).
                            o The revised draft policy provides for a process of overriding the I.C.C. based
                                 on specific criteria.
                            o The revised draft policy includes processes to identify a “negative leader” and
                                 assessing an additional point in the ICD scoring process.
                            o The revised draft policy stipulates that the classification instruments are
                                 validated within one year and then annually, with revisions to the
                                 classification process in accordance with the validation findings.
                       Policy 6.2: This revised draft policy establishes procedures for a comprehensive
                        multidisciplinary assessment, that in conjunction with the custody classification tool,

                                                                                              40 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 41 of 99




             (I.C.C.) allows for development the youths Individualized Family Service Plan (P.I.S.).
             The P. I. S. provides the structure for treatment services to be provided at the
             institutional level that are designed to achieve changes in committed youth allowing
             for positive reintegration into the community. Draft Policy 6.2 is being reviewed by
             the Monitor’s Mental Health Consultant. Upon her review, comments and
             recommendations will be provided to DCR.

     On 12/21/2019, the Monitor’s Consultant reviewed and commented on the draft Policies 6.1
     and 6.2 drafts and asked for revised policies based on his review. Upon final draft policy
     reviews, the polices require a Secretary’s authorization signature, an implementation date,
     and a training curriculum and training schedule to coincide with the implementation date in a
     manner that assures staff are trained prior to policy and procedure implementation.

     DCR has additional draft classification policies that are being revised based on the Monitor’s
     Consultant prior reviews and comments. It is hoped that DCR will provide additional revised
     classification polices for review in the second quarter of 2020.

     Annual Classification Validation Reports:

     On December 19, 2019 DCR provided the Monitor’s Consultant with a 2018-2019 Annual
     Classification Review. The content of the 2018-2019 Annual Classification Review was a
     significant improvement from the prior annual reviews. The 2018-2019 Annual Classification
     Review identified the following major issues:

                 o   The I.C.C. was administered to 48 youth. Although no youth were assessed in
                     the evaluation module as qualifying for PUERTAS placement, eleven youth
                     were placed in PUERTAS during the reporting period from the committed
                     youth population.
                 o Youth were placed consistent with agency policy.
                 o The Division of Evaluation and Classification (DEC) had a reduction in
                     workforce from 7 to 5, but were able to meet workload requirements.
                 o Provided comments on the closure of CD Humacao and the corresponding
                     relocation of the evaluation module (ME) to CDTS Villalba.
                 o Discussed the introduction of video conferencing between DEC and CDTS
                     Villalba for classification work of youth in the evaluation module.
                 o Provided a youth population profile for 2018-2019.
                 o Provided an analysis of the reduction in the population of committed youth.
                 o There were no override cases during the reporting period.
            The I.C.D. (detention classification instrument) was administered to 251 youth, with 4
             override cases.
                 o Identification of the reduction of detention beds.
                 o Identified the absence of a designated housing module for detention youth
                     assessed as “intensive”.
                           Two youth were classified as intensive in 2018-2019.
                 o Identified the loss of trained CD Humacao staff who had administered the
                     I.C.D.
                                                                                    41 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 42 of 99




                 o   The 2018-2019 Annual Classification Review provided the following translated
                     statement in regard to the findings:
                         The classification tool in Custody (ICC), after its third consecutive year of
                         implementation maintains that it is a functional and viable instrument to
                         measure what it intends to, objective, consistent and reliable. On the basis
                         of what is presented in this report concludes that the classification tool in
                         custody used by the Department of Correction and Rehabilitation
                         (DCR) meets the criteria for the requirement of the federal # 52 stipulation
                         and does not require a new validation to the present.
                          Consequently, no revisions were made to I.C.D. or the I.C.C. as a result
                             of the 2018-2019 Annual Classification Review.

     DCR Classification Report:

     On August 26, 2019, the Parties reached an agreement to address critical classification issues,
     in light of the limited facility housing options, volume of youth that had been in restrictive
     housing status of protective custody and transitional measures, as well as facility violence.
     The specific language of the filing stated:
               Pursuant to Paragraph XVII (j), the Office of the Monitor requested a report within 60
               days, with assistance from Bob Dugan, detailing current concerns with the
               classification system, analyzing existing data from DEC from the prior 12 months, and
               making recommendations for how to address current limitations while ensuring that
               youth remain in the least restrictive placements, consistent with public safety. It is
               strongly recommended that the process include the input of the facility directors,
               facility compliance officers, social work supervisors and others with direct working
               knowledge of the classification system. Recommendations which can bring paragraph
               52 into compliance, both in policy and practice, should be concrete, with specific time
               frames, and address underlying problems occurring with current space limitations.
               Please identify who will be responsible to prepare such report, who will be involved in
               the process, and who will be responsible for its submission.


     On August 15, 2019, the Monitor’s Consultant provided a classification issues outline for DCR
     staff to assist with the task of generating a classification report. On August 16, 2019, the
     Monitor’s Consultant had a conference call to review the submitted classification outline with
     Kelvin Merced, from the DCR Office of Federal Stipulations, who was designated as the lead
     staff member for the Classification Report. During site visits on September 17 and 18, the
     Monitor’s Consultant met with DCR facility and Central Office staff to discuss issues that
     needed to be addressed in the classification report. Addressed during these meetings was the
     shortcomings in the classification process to allow for the instrument to effectively address
     the issue of “negative leaders” and those youth who threaten the safety of other youth and
     staff. This situation has obviously been compounded by staff shortages and the disturbingly
     high volume of double shifting. The Monitor’s Consultant recommended to DCR staff that
     consideration should be given to blending specific levels of treatment housing module

                                                                                    42 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 43 of 99




     assignments to allow for more flexibility in creating safe, homogenous milieus that can
     cohabitate and still meet treatment goals.

     On October 30, 2019, DCR provided the Office of the Monitor with the draft DCR Classification
     Process Review. On December 10, 2019, the Monitor’s Consultant met with the DCR team
     that was responsible for the development of the draft Classification Process Review report.
     There has been no further action or response from DCR in the 2020 first quarter on the draft
     classification report.

     Results of Classification Study Draft: The following summary is a review of the draft
     Classification Process Review report:

                             The DCR team thought the exercise was worthwhile.
                             The main issue is the absence of space.
                             The volume of detention admissions and length of stay is limiting
                              options to maneuver populations.
                             There was a recognized delay in the administration of the detention
                              classification instrument (ICD) to new detention intakes. This issue
                              will be addressed by training more social work staff on how to
                              administer the ICD.
                             The committed classification instrument is doing what it is supposed
                              to do and as described in the 2018-2019 annual validation report, no
                              changes are necessary.
                             Management of negative leaders is an institutional issue, a function of
                              the two facilities and is not an issue to be addressed through the
                              classification instruments.
                             In speaking with the CDTS Villalba facility director on September 18,
                              2019, he indicated there were no problems with the classification
                              instruments, but rather the facility issues that they were experiencing
                              were a result of not having enough staff.

     There has been no further action or response from DCR in the 2020 first quarter on the draft
     classification report.

     First Quarter Classification Profiles:

     As of March 31, 2020, the DCR first quarter committed classification housing assignments are
     illustrated below:




                                                                                   43 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 44 of 99




     The DCR 2019 and first quarter 2020 committed classification housing assignments are
     illustrated below:




     As of March 31, 2020, the DCR detention classification housing assignments are illustrated
     below:

                                                                                  44 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 45 of 99




     First Quarter Maximazations, Fleximazations and Overrides:

     Maximazations, Fleximazations and Overrides are the terms used to describe the processes
     for a facility to request that a youth’s level of treatment be raised, a Maximazation, or
     lowered, a Fleximazation. The facility is required to formally request to the Division of
     Evaluation and Classification (DEC) for review, approval or denial of the change in level of
     treatment.

     For the first quarter of 2020, there were two requests for Fleximazations to the community,
     which were both approved.

     Overrides are a change in detention level classification, either to a lower of higher
     classification. For the first quarter of 2020, there was three Override requests, which were all
     approved: one override to severe classification; one override from moderate to low
     classification; and one override from low to moderate.

     At this time youth who are being held as federal holds have been classified as moderate by
     the detention classification instrument. The Monitor’s Consultant has identified to DCR
     federal as a population group that would appear to be candidates for automatic consideration
     of an override, in light of the sophisticated behavioral youth profile, the seriousness of alleged
     offenses and possible sentencing sanctions being faced.


                                                                                     45 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 46 of 99




     The following table identifies the diverse classification populations within CDTS Ponce and
     CDTS Villalba.

                                               Committed
             Detention Classification         Classification         Special Populations
                                                                            Puertas
                 Detention Intake              Evaluation           (mental health youth)
                                                                      Mental Health 1:1
                 Detention: Low                  Level 2              Supervision Events
               Detention: Moderate               Level 3             Protective Custody
                Detention: Severe                Level 4            Transitional Measures
                   Sumariados                    Level 5                 Sumariados
                 Girls Detention
                   Population               Girls Committed             Federal Holds


     Youth in Special Population categories, although not managed as such specifically by DCR, are
     youth populations that require specialized services, programming and staff supervision, to
     assure youth are placed in the least restrictive placement possible.

     The table below displays the CDTS Ponce and CDTS Villalba bed capacity and youth
     populations as documented in each facility’s Staff Youth Ratio weekly report document.




                                                                                  46 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 47 of 99




                 As of March 16, 2020, with the initiation of DCR Covid-19 quarantine protocols, new
                 admissions to the facilities were required to be on fourteen and twenty-one day quarantines.
                 In order to meet the DCR quarantine requirements, new admissions to the facilities, either
                 from the community, hospitals or from another facility required quarantine placements.

                 In light of the limited housing capacity of CDTS Ponce and CDTS Villalba, the facility admissions
                 and the infirmary medical room are being used for quarantine of youth. As will be noted in
                 the table above, both facilities were housing four youth in the facility admissions area.

                 The diverse categories and classification status of youth allows for no specific housing for
                 special status youth, absent use of Admissions or Infirmary, nor any capacity to evacuate a
                 module for emergency, nor normal physical plant maintenance.

                 Throughout the third and fourth quarter, DCR indicated the housing module limitations would
                 be resolved with the transfer of the girl’s detention and committed populations to a private
                 facility. Various dates were presented for the transfers to occur. At this time, there is no
                 finalized contract or specific date which has been identified for the movement of girls or other
                 special populations. At this time there appears to be no relief nor strategies offered by DCR to
                 resolve the limited housing module options.

                 In light of submittal of the content of the 2018-2019 Annual Classification Review, the status
                 of the first quarter classification draft policies, and the Classification Study Draft, for the first
                 quarter of 2020, the Monitor's Consultant has determined that DCR is in partial compliance
                 with S.A. 52.

What is needed The dynamic changes caused by the reduction of youth populations and DCR facilities,
for full       ongoing shortages of staff resulting in an overreliance on double shifts, accompanied by the
compliance?    absence of comprehensive planning, has jeopardized the agency’s capacity to provide for the
               safety and treatment needs of the youth in their care in the least restrictive placements
What steps are
               possible.
required
and/or         Although DCR has provided a draft of the Classification Process Review, it is the opinion of the
recommended? Monitor’s Consultant that the agency has not seized the opportunity to adjust classification
               requirements and practices in response to the present physical plant housing limitations. It
               was the hope of the Monitor and Monitor’s Consultant that the 2019 Classification Process
               Review would provide a process to address needed revisions to classification policy and
               procedures to reflect the reality of the diverse youth population categories, youth who are at
               risk and existing housing limitations.

                 In 2020, DCR needs to address the reality of the limited space, the staffing crisis and limited
                 housing options. Relief to limited housing options by private placement of the female
                 population has not materialized.



                                                                                                     47 | P a g e
          Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 48 of 99




                A legitimate dialogue addressing classification, risk assessment issues and facility space
                limitations compromised has been negated by DCR contention that issues of youth safety is
                only a result of the staffing crisis and has no correlation to the classification processes. The
                classification instruments must not be exclusive to treatment levels, but also provide for a
                balanced risk assessment and be responsive to the reality of limited housing modules. DCR
                representatives contend that this is not a classification issue to be addressed by DEC, but an
                institutional behavior management issue. The Monitor’s Consultant believes that DCR needs
                to undertake a holistic review of classification policies in conjunction with behavior
                management, programming and housing limitations. This effort should address whether
                classification level housing segregation may be modified and yet maintain the integrity of the
                treatment processes. In the absence of safety, treatment cannot occur.

                Problem solving dialogue should addresses creating youth milieus predicated on risk
                assessment for safety, as well as treatment needs. The volume of assault cutting events
                during the third and fourth quarter, creates a culture of revenge and fear that jeopardizes the
                safety of all youth and staff.

                Additionally, classification process should be considered for determination of the possibility of
                alternate programming placements, especially in light of ongoing youth population
                reductions.

                The metrics established for compliance of this provision are the following:

                       Final agency approved classification policies and procedures, implementation dates
                        predicated upon training curriculums and training schedules are necessary for full
                        compliance.
                       Classification policies need to be inclusive of a process requirement for annual
                        classification methodology validation, findings, and revisions that are necessary.
                       Production of the 2019-2020 annual classification validation review of objective
                        methods, findings and revisions as required, predicated on a dynamic assessment of
                        the existing and forecasted youth population, as well as the limitations of two or less
                        facilities, and alternate placement options.
                       Continued production of monthly detention and committed classification data, with
                        resolution of missing classification data as a result of the Covid-19 furloughs.
                       100% of detention youth are classified and assigned to appropriate housing modules,
                        unless prior release by the Court.
                       100% of committed youth are classified and assigned to appropriate facilities and
                        housing modules, consistent with their assigned classification treatment levels and
                        safety requirements.
                       Youth are placed in the least restrictive placement possible with staff assigned to
                        assure their safety and protection from harm, in the least restrictive placement
                        possible.
Priority Next   Current policies require that DCR “validate objective methods within one year of their initial
Steps           use and once a year thereafter and revise, if necessary, according to the findings of the
                validation process.” The purpose of the classification system, as indicated in Paragraph 52, is
                                                                                               48 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 49 of 99




              to “ensure that juveniles are classified and placed in the least restrictive placement possible,
              consistent with public safety.”

              It is critical to continue a review of the classification system given the reality of housing youth
              in only two facilities. This is particularly true with a decreasing youth population resulting in a
              higher concentration of youth with a history of violence and/or mental health concerns. The
              volume and diversity of classification along with special populations calls for an agency wide
              interdisciplinary review of classification level of treatment segregated housing practices. This
              effort should provide the opportunity to consider processes for facility management to have
              the capacity to create homogenous youth housing module milieus, not limited to assigned
              levels of treatment, but balanced with youth safety and managing “negative leaders”. The
              sophisticated youth who is a negative leader, rarely is the youth directly involved with acts of
              violence and threatening behavior.

              DCR has a history of blending youth with various levels of treatment that appears not to have
              jeopardized the integrity of treatment goals. DCR needs to continue to review and revise
              classification levels of treatment housing practices to assure compliance with all of the
              components of S. A. 52, as well as addressing the risk and treatment needs, and housing
              module limitations. Successfully managing the youth leader culture within each housing
              module and each facility is a priority to provide youth protection from harm and assure that
              youth are placed in the least restrictive placement possible.

Quality       DCR effectively documents the results of both detention and committed classification
Assurance     processes and youth classification, levels of treatment and corresponding housing module
Measures      assignments. Additionally, for the first quarter, DCR has produced documentation in regard to
              overrides, Maximazations and Fleximazations. Historically, monthly documentation of
              detention and committed classification is consistently provided to the Monitor’s Consultant.

              DCR must continue incorporate annual reviews of the validation of the objective methods of
              the classification instruments, processes and findings, facilitating the opportunity to
              systematize quality assurance into the classification processes.

              The 2019-2020 Annual Classification Validation Report needs to address the effectiveness of
              existing classification practices in light of a reduction in housing modules and how these issues
              impact youth treatment and protection from harm requirements in the least restrictive
              placement possible. The classification levels of treatment assessment and requirements must
              be dynamic and responsive to effective institutional placement and treatment.

Sources of    Monthly classification documentation for youth who have been classified for detention and
Information   committed youth is provided to the Monitor’s Consultant. Monthly, DCR provides the
upon which    Monitor’s Consultant facility youth population and classification reports. During site visits, the
Consultant    Monitor’s Consultant obtains facility youth population documentation that identifies youth
report and    housing module populations and classification levels of treatment.
compliance


                                                                                               49 | P a g e
          Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 50 of 99




ratings are       Detention classification documentation provided to the Monitor’s Consultant monthly,
based             indicates youth have been consistently classified and assigned to a housing module that
                  corresponds to detention classification level.

                  For the first quarter of 2020, all the reviewed committed institutional assignments are
                  consistent with the level of treatment scores and level assignments as reported in the
                  monthly committed classification reports. Youth committed classification levels and
                  institutional housing assignments are reviewed for procedural accuracy during site visits.


  PROTECTION FROM HARM – USE OF FORCE (David Bogard)

   S.A. 77. In no event is physical force justifiable as punishment on any juvenile. The use of physical force by staff,
   including the use of restraints, shall be limited to instances of justifiable self-defense, protection of self and
   others, to maintain or regain control of an area of the facility, including the justifiable protection of significant
   property from damage; and prevention of escapes; and then only when other less severe alternatives are
   insufficient. A written report is prepared following all uses of force and is submitted to administrative staff for
   review. When force, including restraint, is used to protect a youth from self, this must be immediately referred
   to the medical area for medical and mental health evaluation and any necessary treatment.

   Compliance           Partial Compliance
   Rating

   Description of       Monitor’s Use of Force Consultant and staff visited the two facilities on March 3-4, 2020 to
   Monitoring process   review quarter to date use of force incidents and discuss same with institutional
   during this period   management and compliance staff. At Ponce, incident reports and videos were reviewed
   of time              for four use of force incidents that had transpired by that point in the quarter.
                        For the first time, the site visit at Villalba also included a video review of two incidents
                        available as a result of the new CCTV (video) system at that facility.
                        In identifying use of force cases to review on-site, the Monitor’s consultant drew upon the
                        incidents reported by DCR on its weekly ¶48 reports .We also selected several other
                        incidents from the incident cover sheets submitted by each site that had not been reported
                        as use of force incidents but which seemed likely to have included force based on the violent
                        nature of the incidents. In fact, the video review of the three incidents selected at Ponce as
                        potential uses of force (despite not being reported as such), revealed that force had, in fact,
                        been used. See below for additional discussion of this reporting problem.

   Findings and         The ten use of force incidents this quarter was the highest figure in eight previous quarters.
   Analysis             This quarter’s incidents primarily reflected an increase in the volume of use of force incidents
                        at Villalba, but also displayed a very significant increase in the number of youth involved in
                        force incidents at CTS Ponce as compared to the previous quarter (although 13 youth in two
                        incidents accounted for the majority of youth involved).

                                                                                                   50 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 51 of 99




                      Q4-19                                    Q1-20
                     Events: Q4-19     Q4-19    Q4-           Events:     Q1-20     Q1-20    Q4-
                     Use of Youth     Physical  19            Use of       Youth   Physical  20
          Facility    Force Involved Restraints OC             Force     Involved Restraints OC
            CTS
          Ponce        9          6            9         0        6          19          22         0
            CTS
          Villalba     0          0            0         0        4           7          16         0
           Total       9          6            9         0       10          26          38         0


         Notably, for the second consecutive quarter, chemical agents were not deployed. This very
         positive trend is reflective of DCR policy 9.18 that permits OC to be used only, “in extreme
         situations and as a last resort where an imminent and significant threat is posed to staff or
         other youth by the subject.“ While the OC figure is indeed encouraging, at the same time
         there was a substantial increase in the use of physical restraints, which increased from 9 to
         38 and registered as more than double the amount of any quarter in two years.
         There was one self-harm incident at Villalba on March 27 when there may have been an
         element of force employed to protect the youth from himself. We do not have the incident
         report and the cover sheet does not provide any support for force having been used,
         although it does state the youth went to the hospital. This incident was to be reviewed on
         video at the time of our site visit in the second quarter but the Covide-19 restrictions have
         delayed that.
         Critically important is the fact that in the six incident videos we reviewed that included
         uses of force, staff acted professionally, displayed patience, and made concerted efforts to
         de-escalate, despite the violent actions of one or several youth in each incident. We
         observed multiple officers place themselves in physical jeopardy as they intervened to
         protect youths from harm. And of the four use of force incidents or allegations that were
         investigated by OISC (two of which were incidents that we observed on video), none
         resulted in confirmed findings of excessive or unnecessary force.
         It was, however, inexplicable that three separate incidents in which force was certainly used
         at Ponce, could go unreported as uses of force on incident cover sheets, incident reports,
         use of force checklists and, as a result, on ¶48 weekly reports. These three unreported use
         of force incidents equalled the three that were correctly reported at Ponce. And while we
         identified three potential unreported use of force incidents at Villalba in addition to the two
         that were reported, none of the three were later determined by UEMNI to actually have
         included force. We cannot say with certainty whether these instances of unreporting are
         anomalies; this concern will be closely evaluated in the second quarter, although lack of
         access to videos due to travel restrictions may make it more difficult to fully assess the
         accuracy of incidents being categorized as uses of force. The process of reporting force
         begins with the incident reports prepared by officers, which are then reviewed by and signed
         off by supervisors, facility managers and compliance staff and then the use of force


                                                                                   51 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 52 of 99




                     information is included in Incident Report cover sheets, use of force checklists, weekly ¶48
                     staffing spreadsheets; DCR failed to explain how these three reporting failures occurred.
                      DCR’s failure to consistently, accurately, and comprehensively report use of force events is
                     highly problematic and calls for a level of enhanced staff awareness and attention to what
                     types of incidents need to be documented as uses of force on various reporting mechanisms
                     that we have established to date. Once these reporting anomalies were identified and
                     brought to the attention of DCR personnel, they submitted revisions to the inaccurate use
                     of force reporting sources that had been submitted to us for this quarter’s data. In response
                     to our stated concerns, DCR leadership began to institute measures to remedy such
                     reporting anomalies, although that process was not completed as of the date of this Report.
                     Although the video review of the events displayed staff compliance with use of force
                     policy, procedure and training, DCR has not implemented video review policy, procedure
                     or practices to assess as to whether their existing documentation practices provide for
                     comprehensive and accurate reporting of use of force events.
                     Another crucial element of the force reporting scheme is the CCTV system that is in the final
                     stages of implementation at Villalba and continues to be fully operational at Ponce. The DCR
                     video system is set up to overwrite video files after thirty days. The implication of this video
                     storage management timeline is that if video events (whether use of force or other incident
                     types) are not identified for capture and retention prior to the thirty day overwrite
                     timeframe, the video events will likely be lost. In fact, one of the violent (although not use
                     of force) events that we sought to view at Villalba was no longer recoverable.

What is needed for   In order for the Monitor’s Consultant to find substantial compliance with ¶77, DCR must
full compliance?     be able to provide accurate and reliable evidence in incident reports, videos and OISC
                     investigations of force routinely being used according to the procedures set forth in Policy
                     9.18 and DCR training. Completion of the CCTV system at Villalba, including assignment of
                     staff on the master roster for video monitoring and providing enhanced views of certain
                     areas for which there is currently inadequate coverage, will enhance the utility of the new
                     system. The personnel necessary to manage the Villalba CCTV system have not yet been
                     assigned due, we are told by DCR, to budget issues. As of the preparation of this report,
                     however, there continues to be technical problems with Villalba’s system and absence of
                     personnel is not the factor delaying full implementation.
                     Over the past couple of years we have observed staff routinely exhibiting much patience
                     and use of alternatives to force before resorting to physical restraints or chemical agents,
                     but DCR must continue to provide additional evidence to the Monitor and reinforce to
                     staff that, where feasible and safe, alternatives to force and de-escalation must be used
                     before staff resort to physical, mechanical and chemical restraints.

What steps are           1. Ensure all use of force events are consistently and accurately documented in
recommended?                incident reports, incident report cover sheets, use of force checklists, P48 weekly
                            reports and promptly reported to the Monitor accordingly;


                                                                                                52 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 53 of 99




                           2. Complete implementation of the video camera system at Villalba, including
                              resolving technical problems and providing necessary master roster personnel to
                              provide on-site capacity to save and view incidents;
                           3. Address the current problem of video files being overwritten after 30 days by, at a
                              minimum, establishing protocols for identifying significant use of force and other
                              violent incidents and preserving them prior to their 30-day overwrites;
                           4. Expand camera coverage at Ponce and Villalba to view infirmary areas, mini-
                              controls/sallyports and admissions and living unit dayroom glass walls;
                           5. OISC should more directly include in investigations assessments of compliance with
                              ¶77 and Policies 9.10, 9.18 and use of force training;
                           6. Both facilities should routinely conduct after-incident case reviews to evaluate use
                              of force incidents;
                           7. DCR IDECARH needs to provide updated evidence to the Monitor’s Office that all
                              staff have received the required training in the revised Use of Force Policy 9.18 and
                              reporting requirements included in 9.10. Also, IDECARH needs to provide the
                              Monitor with any updates to the use of force training since 2018.
  Sources relied       DCR’s ¶ 48 weekly spreadsheet reports of use of force incidents
  upon by
  Consultant for       Review of Ponce and Villalba Incident videos
  report and           IDECARH revised training materials reflecting the August 2018 revised policies 9.18 (use of
  Compliance
                       force) and 9.10 (reporting).
  Ratings
                       DCR incident reports and cover sheets
                       Use of Force checklists prepare for each applicable incident
                       OISC investigation reports


 Protection from Harm: Investigations of Abuse and Institutional Neglect
 – Kim Tandy, Javier Burgos and David Bogard
S.A. 78. Defendants shall take prompt administrative action in response to allegations of abuse and
mistreatment. An incident report shall be prepared for each allegation of physical or mental abuse, including
juvenile on juvenile assaults, staff on juvenile abuse, and excessive use of force by staff, within 24 hours of the
incident. A copy of each incident report together with the preliminary investigation prepared by the Police
Department and/or AIJ shall be forwarded to Defendant Department of Justice, where the allegations shall be
investigated and a final report shall be made in 30 days. In addition, a copy of each incident report alleging
physical or mental abuse by staff or excessive use of force by staff together with the preliminary investigation
prepared by the Police Department and/or the AIJ, shall be forwarded to the Defendant Department of Social
Services.




                                                                                                  53 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 54 of 99




Compliance       Partial Compliance
Rating

Description of   The Monitor met with the Functional Team regarding Paragraph 78 on March 10th, 2020. It
Monitoring       included members of OISC, UEMNI, Puerto Rico DOJ and police.
process during
                 Unlike in other quarters, the Monitor was unable to review quarterly data prepared by
this period of
                 UEMNI regarding incidents, referrals and investigations for the first quarter. Work by UEMNI
time
                 was delayed as a result of earthquakes early in the quarter, and the onset of COVID-19. Data
                 which appear in this section, where available, has been generated from sources identified in
                 each section.

                 A total of nine (9) OISC investigations were received, reviewed and analyzed during the First
                 Quarter, down from fifteen (15) in the prior quarter. OISC staff have also been hampered in
                 their investigations as a result of damage done to their offices in Ponce, and the onset of
                 COVID-19 which restricted access to the facilities and to their offices.

                 The Office of the Monitor is working with DCR to ensure that all incident reports are received
                 weekly, or in many cases, within a 24 hour or 48 hour period per the agreement reached on
                 August 26, 2019. This is necessary to ensure there is backup documentation to the raw data
                 which has previously been reported by DCR relative to paragraph 78 reporting.

                 The Office of the Monitor is also tracking alerts and other information on the online system to
                 ensure that incidents are properly reported according to policy, and that these alerts are
                 appropriately documented as incidents, and ultimately 284 referrals where appropriate. A
                 spreadsheet has been created by Bob Dugan to track this information and compare it as
                 backup documentation for quarterly statistical reports. Some of the data below is taken from
                 this source, as noted.

Findings and     The approved policies are divided in three sections, and include the analysis of referrals of
Analysis         abuse and/or institutional neglect by UEMNI (Policy No 13.2.1); immediate prevention actions
                 regarding serious allegations (Policy No. 13.2.2); and final determinations on referrals of
                 abuse and/or institutional neglect (Policy 13.2.3). Investigations under this provision are
                 reviewed against these policies as well as others based upon the implication of staff actions
                 taken.

                 Information about training on these policies during the first quarter was not provided.

                 The following tables summarize statistics about case management for the past four quarters.
                 The primary source of the information is the case tracking records maintained by NIJ along
                 with other records such as the underlying individual case reports and records reviewed by
                 members of the Monitoring team. The Monitor cannot confirm the total number of as
                 accurate because her office currently does not receive all incident reports, and in some cases,
                 incidents are not reported as such. The numbers listed below are based upon only the
                 information which has appropriate backup documentation.


                                                                                            54 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 55 of 99




        The incident report cover sheet contains a comprehensive list of items which should be
        documented and reported. It appears this is not being done consistently, as in the case of
        youth who test positive for illegal substances, or youth who have cut themselves. For
        example:

        On 1/28/20, an alert notes that a youth smuggled in a controlled substance, although did not
        have a positive toxicology screen.

        On 2/5/20, 2/9/20, and 2/19/20 three different youth tested positive for cannabis, noted as
        an alert, but no incident reports were completed. (One youth was noted as having come in
        from detention)

        On 2/21/20 there is an alert of a youth reclassified as extreme as a result of various incidents,
        including destruction of a television. No incident reports noted regarding destruction of
        property by this youth.

        The Parties have worked on an agreement to strengthen the reporting and documentation of
        incidents, and to build into the online system a more consistent and accurate method of
        reporting which can be easily accessed as needed.

        The first table summarizes general information about incidents events which have been
        reported by NIJ for the quarter. An incident event may generate many incident reports, but
        this table counts a multiple-report incident as a single event. Sequential numbering of events
        for the first quarter indicates that at least 114 incidents took place. Only 36 of these
        incidents (32.5%) were provided to the Monitor.

        Incident Tracking by Quarter involving Harm to Youth

                                                                   2nd      3rd    4th     1st

          A. General Measures by quarter                          2019 2019 2019 2020

          A.1 Average Monday 1st Shift count of youth                 119   114    109     103

          A.2 Number of incident events                               53     34     26     36*

          A.3 Number of youth-to-youth incident events                10     12       8    11*

          A.4 Incident events involving use of force by staff          9      3       5     10

          A.5 Incident events with suicide act, ideation, or
          gesture                                                 5          14     11     11

          A.6 Incident events w/ self-mutilation act, ideation,
          or gesture                                              18         8       5     9




                                                                                    55 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 56 of 99




        *NIJ reported 34 incident events and 9 youth on youth incidents. A review of incident reports
        provided to Bob Dugan indicates that these numbers are 36 and 11, respectively.

        A total of nineteen (19) 284 referrals were made this quarter, of which 16 were categorized
        as Level II.

        Mental Health Incidents – Including 284 Reports

        The subset of incidents involving suicidal acts, ideation, or gestures, or self-mutilation acts,
        ideation or gestures is found in Table B. Most of these do not warrant abuse allegations. If a
        284 report is filed, implicating possible abuse by a staff member or other, the case also moves
        through the investigative stage.

                                                                  2nd     3rd     4th         1st

          B. Mental Health Record Information                    2019    2019   2019      2020

          B.1 Suicidal incidents, ideation or gestures           5       14     11        11

          B.2 Number of individual youth referenced              4       14     11        8



          B.3 Cases involving ideation only                      3       9      3         5

          B.4 Cases involving suicide gesture                    0       1      5         6

          B.5 Cases involving suicide intention                  2       4      3         1

          B.6 Cases w/ ambulatory treatment                      3       5      7         5

          B.7 Cases with hospitalization                         2       9      4         6

          B.8 Cases leading to death                             0       0      0         0

          B.9 Suicide Cases with 284 report filed                0       0      4         1*

                                                                 18      8      5         9
          B.10 Self-mutilations incidents, ideation or
          gestures

          B.11 Number of individual youth referenced             15      8      5         9

          B.12 Cases requiring sutures                           4       3      2         1

          B.13 Cases requiring hospitalization                   0       0      3         3

          B.14 Cases leading to death                            0       0      0         0

          B. 16 Self-Mutilation Reports with 284 Referrals       2       3      1         3*




                                                                                     56 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 57 of 99




        The above cases come from mental health records. NIJ has implemented a screening
        procedure and instrument that diverts the investigation of some incidents from the
        Paragraph 78 process to a mental health process. Of the 36 (A.2) incident events reported by
        NIJ in first quarter, eleven (11) involved suicide and self-mutilation incidents. However, as
        the chart notes, an additional 9 incidents occurred which were not included in incident
        reports.

        It is difficult to accurately determine how many of these incidents resulted in a 284 referral
        and whether NIJ’s numbers here are accurate. Cases are sometimes listed as “allegations of
        neglect” when a 284 referral is made rather than the underlying issue, such as cutting or
        suicidal behavior. This should be done consistently when the revisions are made to the
        incident report cover sheet, and ultimately, the online reporting system.
        For a discussion of these incidents and how they were handled, see Dr. Martinez’s analysis for
        Paragraph 63 in the Mental Health section.
        Responses to Abuse Referrals

        The next table summarizes abuse referrals and the initial responses to such referrals.

          C. 284 Incidents by quarter (2019)                  2nd      3rd      4th          1st



          C.1 284 Incident Events                            24        20       11            19

          C.2 Level One Incident Events                            4        1         1        3

          C.3 Level Two Incident Events                           20    19           10       16

          C.4 Referrals to OISC                                   20    19           10       16

          C.5 Youth to Youth incidents                            10    12            8       11

          C.6 Youth to Youth Injuries                              6        6         2         5

          C.7 Youth to Youth with External Care                    3        5         4         2

          C.8 Youth to Youth Sexual                                0   0**            0         1

          C.9 Youth to Youth Sexual w/injury                       0        0         0         0

          C.10 Staff to Youth Incidents                           14        8         3         4

          C.11 Staff to Youth Injuries                             6        1         0         0

          C.12 Staff to Youth External Care                        2        3         0         0

          C.13 Staff to Youth Sexual                               1        1         0         0

          C.14 Staff to Youth Sexual w/injury                      0        0         0         0

                                                                                          57 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 58 of 99




          C.15 284 Incidents with Admin. Action                  24      20      11         19

          C.16 284 Incidents with report by shift end            23      19      11         18

          C.17 Level 1 investigations completed 20 days           4       1       0          3

          C.18 Special Operations interventions                   2       2       0          0

          C.19 SOU reports with 284 investigations                1       1       0          0

          C.20 284 with Item 5 completed                         24      20      11         19

          C.21 284 with Staffing Compliance                      24      19      11         19

          C.22 Percent of 284 cases with staffing
          compliance                                          100%      95% 100% 100%



        ** One sexual assault allegation was received and is noted although it was incorrectly
        identified in the data.

        A determination is made at the institutional level as to whether incidents are Level One or
        Level Two based upon criteria in the Cernimiento de Incidentes de Alegado Maltrato
        Institutional form. Level one incidents by definition include verbal abuse and some forms of
        physical aggression. Level Two incidents include material exploitation, incidents of a sexual
        nature, death, various instances of institutional neglect, including youth self-harm, undue
        restrictions with medication, misuse of mechanical restraint or pepper spray, and excessive
        use of force.

        Level One incidents are investigated locally at the institution. Level Two incidents are
        investigated by OISC. Referrals to OISC as based on the screening protocol.

        A review during the 1st quarter information for 2020 shows three (e) Level 1 reports made.
        Level I cases followed the same format/guidelines than Level II cases but the facilities’
        investigators only have 20 working days to finish the investigation.

        Initial Case Management Measures Taken

        No information was provided for this quarter for Chart D.

          D. Initial Case Management Measures (2018-19)           2nd     3rd         4th        1st

          D.1 284 percent with admin actions                     100% 100%            100%       100%

          D.2 284 per cent completed by end of shift              96%      95%        100%           95%

          D.3 284 Level 1 Investigation Complete Within 20
          days                                                   100% 100%              0%       100%

                                                                                      58 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 59 of 99




        .

        Investigations Referred to OISC

            E. OISC (2018-2019)                                   2nd       3rd       4th     1st

            E.1 Cases Referred from this quarter                       20        19    10        16

            E.2 Received by OISC Within 24 hours                       17        16    10        15

            E.3 Completed by OISC Within 30 workdays              18         9          1            3

            E.4 Complete during the next quarter, but within            0         0      2           3
            30 days

            E.5 Cases Not Completed by OISC Within 30 days.             2        10      9       10

            E.6 Percent of OISC cases completed within 30          85%       47% 10%           37%
            days

            E.7 Completed Cases Returned for Further                    2         1      0           0
            investigation

            E.8 Percent of cases returned for further              10%       10%       0%       0%
            investigation

            E.9 Further Investigation Completed                         0         0      0           0


            E.10 Cases this quarter incomplete, including
            further investigation                                       2        10      9      10*


            E.11 Percent of cases from this quarter not yet
            completed                                              10%       53% 90%           84%

        *In additional to cases which have not been completed for this quarter, six cases from the
        prior quarter have not been completed and provided to the Monitor. This includes 19-065,
        19-066, 19-068, 19-072 and 1974.

        NIJ’s quarterly statistical report indicate that for the second quarter in a row, a majority of
        investigations were not completed within the 30 day completion time. OISC staff were used
        to carry out investigations of candidates for the adult training academy during the last two
        quarters of 2019. In the first quarter of 2020, staff were hampered by damage to the Ponce
        offices, as well as stay at home orders during March from the COVID-19 pandemic.

        Administrative Determinations
        The following table summarizes the decisions and actions taken in cases that do not involve
        criminal charges.


                                                                                      59 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 60 of 99




          F. Administrative Determinations for 284 Cases      2nd           3rd      4th       1st
          (2018-2019)

          F.1 Cases with youth discipline referrals                31        38        16        25

          F.2 Cases with youth discipline actions                  19        31        10        22

          F.3 Cases with youth no discipline actions                   7         7         6         3

          F.4 Cases Staff/youth with determinations                12        24        17 UnAv

          F.5 Cases recommending personnel actions                     6     12            9   UnAv



        A summary of actions taken by the legal department is provided at the end of the fiscal year
        as part of the annual report. It would be helpful to indicate whether such decisions were
        overturned on appeal or through any other process. The summary should also provide
        information on the nature and extent of disciplinary actions involving youth.

        Prosecutorial Determinations for 284 Cases

         G. Prosecutorial Determinations for 284 Cases       2nd           3rd       4th       1st
         (2018-2019)

         G.1 Cases received by PRDOJ                               2         1             0         0

         G.2 Cases with decision not to prosecute                  2         1             0         0

         G.3 Cases with referral for prosecution                   0         0             0         0

         G.4 Cases pending determinations                          0         2             2         2



        A review of the nine (9) OISC reports received for the quarter indicates the investigations
        were typically thorough, assessing numerous aspects of the incidents being reviewed
        including the completeness and accuracy of written reports, good summaries of youth and
        staff interviews, review of medical records and interviews with nurses, most recent training
        received by each employee involved, as well as thorough findings of relevant facts. Findings
        as to whether the allegations were validated and other policy or training violations occurred
        are increasingly detailed. Although it is the Legal Division that ultimately determines the
        efficacy of charges and, if appropriate any corrective actions, OISC staff make
        recommendations as to whether there is sufficient evidence to corroborate the allegations or
        any other concerns that arise during the investigation. Reports are also now identifying
        specific policy violations, by policy number, that may have occurred. Investigations are
        reviewed by supervisors to ensure investigators are following protocol.

        OISC reports have identified several important issues during this quarter as a result of their
        latest investigations of possible abuse and/or neglect within the institutions. Two trends in
                                                                                           60 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 61 of 99




                 particular stood out this quarter: 1) youth attacking other youth with sharp objects; and 2) the
                 use of controlled substances by youth. OISC properly noted that the absence of routine
                 searched in the youth institutions allows such illicit materials to enter the facilities on a
                 consistent basis, used by youth to harm others, or harm themselves. Searches that are done
                 are made more reactively the preventatively.

                 For example:

                     1)    An incident in Villalba occurring in late November involved an attack against a youth
                          returning from recreation by several other youth, causing wounds to his face and
                          hands. The youth had 8 stitches in his head, 17 points on his cheek, 13 points on his
                          shoulder, 5 points in his arm, and 3 points on his finger. Wounds to the head and
                          shoulder were deep. The incident points to conflicts between youth “leadership”
                          issues, essentially gang type activity, and possible failure to communicate movements
                          properly, as well as contraband issues. A search of the unit found a razor blade in the
                          bathroom.

                     2) An incident occurred in December involving a youth in protective custody whereby he
                        was able to make cuts to his arm with a razor which required 12 stitches. He allegedly
                        kept the razor in his rectal area for protection.

                 OISC has worked for more than a year to find ways to stop smuggling of dangerous contraband
                 into the facilities. OISC has also expressed concern that youth are testing positive for illicit
                 drugs, including fentanyl. Similar incidents in the adult facilities have resulted in a number of
                 overdose deaths.

                 OISC’s critical investigative function has been hampered over the last several months because
                 of being used for other purposes within DCR, and as a result of earthquakes and COVID-19 this
                 quarter. While the latter of these could not be avoided, DCR must ensure that it is allocating
                 appropriate resources to allow OISC to carry out its functions in relation to this case.

                 There is little follow up within NIJ after these investigations are completed. The Monitor has
                 requested examples of how OISC concerns are addressed by management, and the steps being
                 taken to rectify trends identified through these reports. Information which suggests additional
                 training is needed as a result of UEMNI and OISC reports is not being provided to IDECARH.
                 During the Functional Team meeting, it was suggested that an internal procedure be
                 established within the agency to provide this information. The Monitor remains concerned that
                 information from OISC investigations which implicates problems with policy and practice is not
                 shared with key managerial staff.

What is needed   Paragraph 78 is a critical aspect of protecting youth from harm while incarcerated in NIJ
for full         facilities. The process is designed ensure that allegations of harm are immediately reported,
compliance?      investigated at both the facility level and through OISC, and that appropriate actions are
                 taken for discipline against youth and/or employees involving such misconduct. Of equal
                 importance, however, is that the process should identify policies which may need to be
                 changed, additional training which may need to occur, and/or other measures which should

                                                                                             61 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 62 of 99




What steps are    be taken in response to incidents which have been investigated. In that sense, Policy 13.2.1
required and/or   has as part of its purpose, “to prevent and minimize the occurrence of situations involving
recommended?      abuse or institutional neglect.”

                  NIJ must ensure compliance with Policy 9.10 regarding consistent reporting of incidents as
                  noted on the Incident Report Cover Sheet. As DCR moves toward digitization of its incident
                  reports, a review of the policy and cover sheet format should be done to ensure it captures
                  data necessary to generate effective management reporting.

                  The Monitor and her team have continued to be impressed by the quality of investigations
                  being performed by UEMNI and OISC, including thorough, timely reports which increasingly
                  conclude with findings which indicate conduct which appears to violate policy, and weigh
                  evidence to support or disprove allegations and other reported circumstances. But timely
                  and thorough investigations are not enough to find substantial compliance without
                  consideration to whether policies and practices meet the underlying purpose of Paragraph
                  78. In this regard, there remains work to be done.

                  Compliance measures require:

                  1) Timely reporting by NIJ of all incident reports (cover sheets) as detailed in other aspects of
                  this report, to the Office of the Monitor. This ensures the Monitor that incidents are
                  appropriately reported for investigation, or otherwise identified for review and possible 284
                  referrals. All incident reports are to be submitted weekly, but those of a more serious nature
                  identified elsewhere must be submitted within 24 hours, or 48 hours, consistent with the
                  Agreement between the Parties filed on August 26, 2019, and any further Agreement and
                  Order from the Court.

                  2) Submission of completed OISC investigations should be done at least monthly, or sooner if
                  requested. Translation and review of these reports can be time consuming, but the content is
                  extremely important and reflective of institutional climate, youth population challenges and
                  leadership issues, as well as the response to such.

                  3) OISC investigations should continue to evaluate compliance with procedural requirements
                  regarding the handling of incidents, and equally important, contain sufficient detail with
                  regard to violations of policy, credibility of facts and evidence supporting or disavowing
                  allegations, and other relevant conclusions reached by the investigators. Processes must be
                  in place within facilities and NIJ leadership to then utilize these findings to make needed
                  changes. Reports should be completed within 30 days of referral; while some reports may
                  require additional time, the rate of timely completion during this quarter and last quarter was
                  exceptionally low. This needs to be a priority.

                  4) Consistent with the purpose of Paragraph 78, and Policy 13.2.1, measures must be in place
                  to prevent and minimize the occurrence of situations involving abuse or institutional neglect.
                  At a minimum, reporting on this should include:




                                                                                               62 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 63 of 99




                           a) Quarterly statistical reports of incidents involving allegations of abuse or
                 institutional neglect, with analysis of possible patterns, trends, and other observations which
                 can help prevent further incidents;

                           b) Evidence of meetings which document meetings with management and others to
                 discuss cases of alleged abuse, status and outcomes of investigations, evaluation of patterns
                 of recurrence, compliance with the terms, and discussions of alternatives for the prevention
                 of incidents. Summaries of these meetings and decision regarding policies, training needs,
                 and other appropriate action steps should be documented and submitted.

                           c) Evidence of training for staff trainers and other direct service staff on the
                 reporting of incident, and handling of referrals of alleged abuse and institutional neglect in
                 coordination with IDECARH.

                           d) Maintenance of a log of actions taken against employees including the
                 particulars of the actions by the employee, and actions taken against the employee, whether
                 administrative or criminal. Given that the purpose is to consider recidivism of actions
                 constituting abuse or neglect, an analysis of such information should be done at least
                 quarterly, or more often if warranted. A copy of this log should be made available to the
                 Monitor on a quarterly basis, along with any analysis done or actions taken as a result.

                           e) In the case of sexual abuse investigations, UEMN must review incidents to
                 “recommend changes in policy or practices to prevent and detect sexual assault” as required
                 by Policy 13.2. Such reviews should ensure that adequate PREA protocols are in place and
                 being used.

 Priority Next   Staff must have a clear understanding of what should be reported as an incident, who must
Steps Toward     report, and the process for determining whether incidents should be reported as a Level 1 or
Compliance       Level 2 284 report requiring investigation at the facility level, or by OISC. There are still
                 multiple incidents not reported to the Monitor’s office, and some events not reported as
                 incidents at all.

                 Incident cover sheets must be provided weekly, with those incidents of a serious nature
                 provided to the Office of the Monitor within 24 hours. The Office of the Monitor, through
                 Bob Dugan, will continue to track these incidents relative to safety issues, and to determine
                 appropriate referrals for investigations of Level 1 and Level 2 investigations.

                 Digitizing incident reports for efficiency, consistency and accountability purposes should be
                 completed, in consultation with Bob Dugan, so that a systemized method of obtaining data
                 regarding incidents, by facility, can be collected and analyzed.

                 Documentation of discussions held regarding the status and content of investigations, trends
                 identified, and decisions made as a result.




                                                                                             63 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 64 of 99




               Provide the Monitor with the last year years of data detailing employee conduct and actions
               taken by the agency, along with analysis of recidivism or other trends completed as required
               by policy.

               Per policy, UEMNI must examine the sexual assault incidents which have been alleged,
               determine if PREA protections are in place, and if any changes in policy and practice should
               be made. Reference to prior correspondence from the Monitor as to forensic evaluations,
               training and other matters should be addressed.

Quality        The Monitor has not reviewed proposed QA measures in this area.
Assurance



 Protection from Harm – Isolation and Protective Custody (David Bogard)

              S.A. 79. Juveniles shall be placed in isolation only when the juvenile poses a serious and
              immediate physical danger to himself or others and only after less restrictive methods of
              restraint have failed. Isolation cells shall be suicide resistant. Isolation may be imposed only
              with the approval of the facility director or acting facility director. Any juvenile placed in
              isolation shall be afforded living conditions approximating those available to the general
              juvenile population. Except as provided in ¶ 91 of this agreement, juveniles in isolation shall be
              visually checked by staff at least every fifteen (15) minutes and the exact time of the check
              must be recorded each time. Juveniles in isolation shall be seen by a masters level social worker
              within three (3) hours of being placed in isolation. Juveniles in isolation shall be seen by a
              psychologist within eight (8) hours of being placed in isolation and every twenty-four (24) hours
              thereafter to assess the further need of isolation. Juveniles in isolation shall be seen by his/her
              case manager as soon as possible and at least once every twenty-four (24) hours thereafter. A
              log shall be kept which contains daily entries on each juvenile in isolation, including the date
              and time of placement in isolation, who authorized the isolation, the name of the person(s)
              visiting the juvenile, the frequency of the checks by all staff, the juvenile's behavior at the time
              of the check, the person authorizing the release from isolation, and the time and date of the
              release. Juveniles shall be released from isolation as soon as the juvenile no longer poses a
              serious and immediate danger to himself or others.

Compliance    Partial Compliance
Rating

              S.A. 80. The terms of this agreement relating to safety, crowding, health, hygiene, food,
              education, recreation and access to courts shall not be revoked or limited for any juvenile in
              protective custody.

Compliance    Partial Compliance
Rating

                                                                                            64 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 65 of 99




Description of   The process for Monitoring isolation under ¶ 79 has historically included a review of the
Monitoring       placement of youth in either Protective Custody (PC under Policy 17.19), or Transitional
process during   Measures (TM Policy 17.20) for compliance with the protections and precautions enumerated
this period of   in that paragraph and in the associated policies . While other forms of restricted room
time             confinement, including self-confinement, group schedule modification, or “cool off” periods,
                 might have been considered as isolation as well, in the absence of an agreed upon definition of
                 “isolation” the focus of monitoring has been on the reality that the vast majority of youth
                 placed on TM and PC have been separated from general population and largely restricted to
                 their rooms for their safety or the safety of other youths.

                 Accordingly, the Monitor has previously determined that the Parties must come to an
                 agreement as to the scope of what actions are included in this ¶ 79 as “isolation” and which
                 then invoke the underlying constitutional concern reflected in this provision. The parties have
                 reached an agreement as to the parameters of isolation, which will form the basis for analysis
                 of this provision in future quarters once reporting and monitoring protocols reflecting the new
                 definition have been developed and tested.

                 Of the five (5) events examined this quarter, four (4) were a function of Protective Custody, and
                 one(1) due to Transitional Measures. Of the four PC cases, one youth accounted for two of the
                 placements (ECV). Each of these cases is analyzed herein under ¶ 79 since these youth are
                 primarily confined in their rooms as a result of these statuses.

                 The Monitoring Team’s 2020 First Quarter site visits to monitor this provision occurred March
                 3-4, 2020. However, no youths were in Transitional Measures or Protective Custody at either
                 facility at the time of our visits and, consequently, no interviews were done of any youth on
                 those statuses. The number of youth on TM or PC remains extremely low through this quarter
                 with only one or two on either status during the second half of the quarter.

                 A significant component of our monitoring this quarter is the independent review of DCR’s
                 internal quality assurance activities for ¶ 79 and ¶ 80. Early in the quarter, compliance staff
                 and social workers used the Checklists and weekly audits to evaluate ¶ 79 and ¶ 80 initial
                 placements of youth in restricted rooms and also applying the criteria included on the Weekly
                 Audit forms that measure compliance with key aspects of ¶79/¶80 on an ongoing, weekly basis
                 after placement. However, once employee furloughs due to the Covid-19 pandemic went into
                 effect on March 13, DCR social work staff who were working with compliance personnel in the
                 process of evaluating and documenting compliance were no longer available for these tasks. No
                 evaluations were performed after mid-February and since a month or more passed from the
                 week in question and the time that the audits and checklists were completed (in large part
                 because of earthquake-related staff availability problems), this means that there were no
                 weeks evaluated after early February and none after late February-March. As such, Monitor’s
                 staff did not have the full range of data to review ¶ 79 and ¶80 compliance for several youth.
                 Monitoring staff attempted to assess the status of suicide resistance enhancement measures
                 being taken in all rooms in both facilities. These efforts included inspecting rooms to advise
                 DCR as to what would be necessary and assessing rooms that were in the process of being
                 retrofitted.


                                                                                             65 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 66 of 99




Findings and   The combined number of five PC and TM events throughout the quarter remains low and is
Analysis       virtually the same as the figure for the preceding quarter. And as a reference point, it compares
               most strikingly to the same quarter in 2019 when there were 23 such placements.

                                         Q4 Events:        Q1 Events:
                                         Protective        Protective     Q4 Events:         Q1 Events:
                                          Custody           Custody       Transitional       Transitional
                        Facility                                          Measures            Measures
                       CTS Ponce              2                 3               0                 1
                      CTS Villalba            1                 1               1                 0

               The weekly Audit for each youth focuses on the five ¶79/80 post- placement criteria that are
               most critical and/or have proven most difficult for DCR to comply with, including: (1) the youth
               was seen by a psychologist every 24 hours after initial placement in the status, (2) the youth is
               seen by a case worker at least once every 24 hours, (3) if eligible, the youth receives 50 minutes
               of education class time per subject, five days a week, (4) the youth receives one hour of
               recreation daily and (5) youth are observed every 15 minutes when in their rooms.

               The previous quarter’s review of the checklists and weekly audits revealed that DCR made
               substantial progress in documentation of services and corrective actions as well as documented
               compliance relative to the majority of the numerous requirements of ¶79 and ¶80. However,
               as noted above, there was a precipitous decrease in information provided for each youth,
               which is attributable to the fact that social work staff who would typically be assigned to work
               with compliance staff to evaluate the checklists and weekly audits were furloughed due to the
               Corona virus.

               While some gaps in documentation were noted, and times when there were no youths on TM
               or PC status, positive documentation continued through the quarter relative to youth routinely
               seeing their case workers and psychologists on all days. And while there are instances of
               abbreviated or missed education or recreation sessions, the discrepancies noted were not
               significant or part of a pattern. By far the most persistent identified concern is missed, delayed
               or non-documented 15 minute rounds. Officers are partially compliant with this requirement—
               within a single shift the officers will make some rounds on-time and not others. In response to
               this persistent problem, there continues to be evidence of repeated corrective measures being
               taken by facility directors with line staff and supervisors to address and attempt to resolve the
               problems with rounds.

               The second persistent non-compliance area identified on each Checklist is the retrofit of suicide
               resistant rooms for youth in isolation. DCR did not provide any documentation concerning the
               status of these modifications. Although youth rooms are already suicide resistant, it was
               decided that the level of resistance could be enhanced by: (1) cleaning and caulking vents in all
               rooms and (2) retrofitting the room doors to minimize access to the interior door hinges that
               could be used as a ligature, and (3) caulking around the sprinkler heads. As of the end of the
               previous quarter, the replacement of air vent grilles with suicide resistant versions on the lower



                                                                                            66 | P a g e
          Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 67 of 99




                    levels of the housing units at Ponce and Villalba were completed.2 The Monitor’s Consultant
                    expressed a concern that in some rooms there were still gaps at the edges of the new vent
                    grills that might allow a juvenile to thread in a ligature. To address this, DCR has been applying
                    security calk around the edges of the air vent grills which has been completed at both facilities.
                    With respect to the effort of retrofitting room door hinges with a cover plate to prevent
                    ligatures from being placed around the door hinges, none of the doors have been retrofitted at
                    Villalba and only 15 rooms in Ponce/Puertas have been retrofitted.3 Analysis of the viability of
                    caulking around sprinkler heads continues.4

                    Aside from the two issues of rounds and suicide resistance enhancements for the rooms,
                    information from the weekly audits is extremely positive and indicative of compliance with the
                    more than 20 components of ¶79 and ¶80.

                    We received documentation from compliance staff that only one Group Schedule Modification
                    event occurred this quarter—in February at Ponce. This four-day restriction was a response to
                    violence directed against officers by six youths. Unfortunately, the current documentation of
                    these events is limited to just a one page form, “Registro de Modificacion de Horario Grupal,”
                    that includes only a one sentence description of the event and does not address any specifics
                    concerning the limitations in terms of time youths are confined to their rooms or, for that
                    matter, what the actual modifications of schedule are imposed. That said, the parties have
                    agreed, by an April 10, 2020 Joint Motion, that group schedule modification will not be deemed
                    to fall within the requirements of ¶79 should that status be defined as “a temporary status in
                    response to a group event that is used to help deescalate a crisis.” Group disturbances, mass
                    searches, investigations, group violence, escapes and other critical incidents are the ones that
                    this status was originally conceived to address.

What is needed      While not each and every of the 20 criteria set forth in ¶79 as well as the eight criteria
for full            specifically required in ¶80 in the case of PC youth needs to be satisfied for substantial
compliance?         compliance to be rated, the majority must be rated positively consistently and with only
                    occasional or intermittent or minor deviations, which do “not significantly deviate from
                    the components of the provision, provided that any deviation poses no significant risk to
                    detainee health or safety,” as noted in the substantial compliance definition.
                    Implementation of policies, practices and monitoring of the new isolation definition and
                    associated policies must be achieved.
Priority Next           1- Determine a process for reinstating the weekly audits and checklists within the
Steps                      parameters of the furloughs
                        2- Review and revise policies 17.19 (PC), 17.20 (TM) and 9.17 (Group Schedule
                           Modification) as necessary to reflect and coincide with the new policy defining
                           isolation.

 2
     Source: DCR email to Monitor dated 1/17/19.
 3
  In light of the mental health profile of youth housed in Puertas, DCR decided to begin the door hinge
 project there.
 4
     Source: January 29, 2020 email from DCR Life Safety Officer Pedro Santiago to monitor’s staff.

                                                                                                 67 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 68 of 99




                       3- Train staff in changes to policies implementing the isolation definition.
                       4- Complete retrofits to a number of rooms in each module to enhance suicide prevention
                          features in rooms used for isolation.
Sources of             Checklists upon placement and removal from TM and PC
Information            Weekly audits of ¶79/80 services and protections



 MENTAL HEALTH – Dr. Miriam Martinez

S.A. 59. Defendants, specifically the Department of Health (ASSMCA), shall provide an individualized treatment
and rehabilitation plan, including services provided by AIJ psychiatrists, psychologists, and social workers, for
each juvenile with a substance abuse problem.

Compliance Rating                  Partial Compliance

Description of Monitoring          During the first quarter the Mental Health Consultant performed remote chart
process during this period of      reviews and completed site visits in March. During the site visit the Mental
time                               Health Consultant participated in a meeting on March 10th regarding Special
                                   Educational Assessments with Professional Consulting Psychoeducational
                                   Services (PCPS), the Monitor, and NIJ Education Leadership. On March 10th
                                   the Mental Health Consultant also met with PCPS leadership to discuss fourth
                                   quarter findings and current concerns. PCPS is contracted by the Department
                                   of Correction and Rehabilitation to provide mental health staff to provide
                                   psychiatric, psychological and substance use services to youth within NIJ.
                                   During the site visit, the Mental Health Consultant asked the mental health
                                   staff questions related to youth and programing.

                                   The Mental Health Consultant visited Ponce on March 11th interviewing 8
                                   youth. On March 12th, she visited Villalba, interviewing 11 youth. She held a
                                   Functional Team Meeting with NIJ leadership, security supervisor and mental
                                   health staff leadership on the 13th of March.

                                   During the site visit, the Mental Health Consultant followed up on self-
                                   mutilation incidents related to youth inserting “pearls” in penises and
                                   questions regarding toxicology reports regarding positive drug screens of
                                   serous drugs such as buprenorphine and fentanyl.

                                   During this first quarter, the Mental Health Consultant also reviewed
                                   documentation regarding emergency psychotropic medication, suicidal
                                   ideation/intent/gesture and self-mutilation reports, documentation of
                                   administration of the MAYSI 2 and reports of youth in transitional measures or
                                   protective custody. She sent multiple requests for clarification and responses
                                   to concerns following chart reviews and was also able to speak to leadership
                                   via telephone to follow up on concerns.

                                                                                               68 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 69 of 99




                          The mental health monitor requested and received data for all positive
                          toxicology reports (for illicit drugs) from August of 2019 through Jan 4, 2020.
Findings and Analysis     NIJ leadership and PCPS are responsive and willing to work together for the
                          benefit and well-being of youth. There comes across a genuine concern for a
                          high standard of care and a commitment to deliver such care. NIJ leadership
                          and PCPS respond to phone calls for information and are available to case
                          conference as needed. The Mental Health Monitor voiced concerns during the
                          functional team meeting of a few members not responding to email queries
                          and these were openly discussed with them present and resolved. The person
                          responsible for IT is very supportive and available to problem solve should the
                          Mental Health Consultant have any issue accessing the system. This is crucial
                          for timely and consistent monitoring and is very much appreciated.

                          Charts reviewed indicate that overall there are plans in place for the youth.
                          These plans, however are not always consistently completed nor
                          implemented. For example several charts reviewed indicated that either the
                          family therapeutic interventions were missing or that the behavioral
                          modification section was not complete. Individualized Plans of Care are only
                          as good as when they are able to be fully implemented. The Mental Health
                          Consultant is looking for evidence that a plan is in place, as well as the quality
                          of the plan and that it is implemented.

                          Concerns about incomplete plans were emailed to the NIJ staff person
                          responsible for Mental Health. Many, if not most of these young men will
                          return to live with their families. One five-minute phone call a week is not
                          enough to establish rapport and build the healthy relationship needed for a
                          successful reunification. Some of the families cannot travel the distance to
                          visit due to economic hardship. Increasing phone calls is something the Mental
                          Health Consultant has requested for quite some time. [Note: due to COVID 19
                          and the inability of the youth to have family visits, we were informed that the
                          phone calls have increased to twice a week.]

                          With respect to Behavior Modification in Individualized Plans, the Mental
                          Health Consultant has communicated with the Director of Behavior
                          Modification that coming before a committee is not an intervention and that a
                          full program should be in place. The majority of the youth interviewed could
                          name incentives they received, such as candy, but several could not explain
                          why one week they received them and the other they did not. They wondered
                          if maybe the candy had run out versus directly tying incentives to their
                          behavior. Some youth were able to explain that group incentives are not
                          given when a member of the group does not conform or “behave well.”
                          Behavior Modification systems are best implemented when youth are
                          engaged, understand the direct link between their behavior and rewards and
                          when the youth understand how to advance in rewards within a system. The
                          youth consistently stated they had to behave, do their chores, and not get a
                          report from security staff. Point and level systems have been discussed in the

                                                                                         69 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 70 of 99




                  past with the Director of Behavior Modification. One youth interviewed in
                  Ponce PUERTAS mentioned a system in place that had levels and
                  corresponding privileges associated with those levels (compromise, honors,
                  and VIP were the three levels). Unfortunately, he and only two others
                  interviewed were vague and could not provide details about the
                  program. Two mental health staff in Ponce were not able to identify or
                  validate what this behavioral modification program was.

                  With respect to Mental Health services being provided according to the plans,
                  the Mental Health Consultant discussed with the PCPS leadership the need to
                  adjust up the interventions proactively vs. reactively for youth in detention
                  who present with a serious psychiatric history. Analysis indicated that overall
                  youth in mental health crisis are being psychiatrically stabilized in hospitals
                  when needed. To the credit of the PCPS staff, even when a hospital has not
                  had room or refused an admission, the PCPS staff have continued to advocate
                  for the well-being of the youth.

                  With respect to Substance Use treatment, only a few youth interviewed were
                  able to state that they can and have discussed the origins of substance use,
                  the substance use in their families, how substance use is tied to their trauma
                  and familial histories. These were few and far between as has been noted in
                  previous site visits. Most of the youth report receiving education about
                  substance use and the dangers of using drugs. They report finding this helpful,
                  however, this is not considered standard substance use treatment.

                  Data on all positive drug screens were reviewed for the period of time from
                  August of 2019 through January 4, 2020. A total of 26 positive drug screens
                  were noted, with five of these taken from youth on admission (ingreso) or
                  shortly after admission when the drugs could possibly still show up on a
                  toxicology test. Three of the five youth that were screened on admission or
                  shortly after admission, screened positive only for cannabis. On the other
                  hand, 14 youth in detention or treatment (cumplimento) had a total of 17
                  incidences of positive toxicology results, the majority with benzodiazepines
                  and fentanyl (only 2 incidences of the 17 were for cannabis only). Two of the
                  17 instances were positive toxicology reports following a return from a pass
                  and a return from a psychiatric hospitalization. A few of the fentanyl
                  positive instances (3 out of 7 all with the same person) were thought to be
                  false positives according to communication with NIJ leadership and PCPS
                  regarding the data provided. None the less, the ability of youth to obtain and
                  ingest harmful and/or illegal substances while in NIJ custody is alarming, and
                  must be addressed.

                  With respect to Health Needs and Individualized plans, chart reviews indicate
                  aggressive follow-up is needed when the physicians order tests (MRIs, CT
                  scans or routine lab results). The Mental Health Consultant has intervened in
                  the past to make sure these important tests are completed and record reviews

                                                                              70 | P a g e
        Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 71 of 99




                                 indicate that “test results are pending” for months from the time that they
                                 were ordered or completed.

                                 Data regarding piercings were requested by the Mental Health Consultant due
                                 to multiple reports of self-mutilation that had to do with penile piercings, not
                                 incidents typically reported, i.e. cutting for reasons of anxiety, stress relief,
                                 boredom. Data provided by the health staff in both Ponce and Villalba
                                 indicate that about half of the male population have piercings - objects
                                 (“pearls”) inserted in their penises. These objects are described as whittled
                                 down (from a domino for example) into shapes (i.e. heart, superman, square,
                                 or triangle) or a diamond, and inserted by creating a slash in the penis and
                                 inserting the object. Data requested and provided to the Mental Health
                                 Consultant in early March indicated that out of 104 youth, 50 youth or 48%
                                 had such a piercing. Of note, analysis of data showed that only 4 youth in
                                 detention (zero of 7 youth in detention in Ponce and 4 of 22 youth in Villalba)
                                 or only 18% percent of youth in detention had a piercing. Data suggest a
                                 significant increase from 18% in detention to 48% in treatment have a
                                 piercing. During the site visit the youth indicated that days prior to the site
                                 visit the nurses provided education on the health risks of such insertions. One
                                 youth interviewed asked the Mental Health Consultant if he could have his
                                 pearl removed. It should be noted again that there have been multiple
                                 reports referrals for investigations filed over the last year regarding this
                                 practice, which raises questions both about the ability of youth to secure and
                                 use contraband, as well as a lack of supervision (time to shape, slash and
                                 insert). These issues and concerns were raised by the Mental Health
                                 Consultant with NIJ leadership during the March 13th Functional Team
                                 Meeting.

                                 All youth interviewed knew that they could ask for medical attention when
                                 needed and that they could ask to speak to a mental health staff person if
                                 needed. When asked what to do if it is the middle of the night and they are
                                 depressed the youth consistently could state how they could get help.
What is needed for full          For full compliance:
compliance?                      NIJ must maintain a stable and consistent work force that delivers mental
What steps are required and/or   health services per the plan of care. A term of at least 1.5 years with the
recommended?                     current mental health treatment team would indicate some stability has been
                                 maintained in the PCPS mental health treatment team.

                                 The youth’s treatment plans should reflect the individual needs of each youth.
                                 The youth’s plans should be completed fully and implemented. The Mental
                                 Health Consultant recognizes that security staffing issues may hinder the
                                 transport of youth to their mental health appointments, however, the youth
                                 need to consistently receive their services per the plan of care and the
                                 stipulations of this case.



                                                                                              71 | P a g e
         Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 72 of 99




                                Medical orders placed by psychiatric and medical staff should be executed as
                                quickly as possible – especially for the high-risk youth and when these orders
                                are needed to clarify diagnosis and treatment plan.

                                The Mental Health Consultant suggested to NIJ leadership that the data be
                                collected regularly and analyzed for patterns, investigations as to where the
                                drugs are coming from, and plans of action. For example, is there a cluster in
                                one facility or one module? Are there more positive tests when youth return
                                from outings, from the hospital or passes? The Mental Health Consultant
                                emphasized the dangers of such drugs as fentanyl with the potential for
                                overdose. Education and prevention is needed for youth, however, more
                                importantly, there is a need for substance use treatment. The need for actual
                                substance use treatment was discussed with PCPS who acknowledged the
                                need to move away from didactics and education to more actual substance
                                use treatment.
Priority Next Steps             Continue to monitor plan development and implementation. The Mental
                                Health Consultant will continue to maintain close communication with PCPS
                                staff regarding delivery of services and especially the need to have lab
                                results/test results returned in a timely manner.
Quality Assurance Measures      The Mental Health Consultant has consistently requested the establishment of
                                a Quality Improvement Team and this has yet to be realized. The
                                responsibility of the development and implementation of a quality
                                improvement plan with respect to mental health does not rest with PCPS
                                solely. A treatment plan is inclusive of other areas besides mental health such
                                as health, education, social work and family. The Director of Mental Health
                                for NIJ together with PCPS can work toward monitoring the indicators that the
                                Mental Health Consultant refers to within her reports. Chart reviews of those
                                with suicidal ideation can be completed for 15% of the youth with particular
                                attention to adherence to best practices and the policies and procedures in
                                place. Quality checks on whether or not assessments (MAYSI 2) was
                                completed in a timely way or whether protocols were followed when use of
                                emergency psychotropic medication were used are examples of self-
                                monitoring and reporting that NIJ leadership can and should undertake. NIJ
                                leadership could also address the data of substance use and the insertion of
                                pearls with a quality improvement plan that is developed with a
                                multidisciplinary group and monitored with reporting going to the Mental
                                Health Consultant. The Mental Health Consultant stands ready to work with
                                and encourages NIJ and PCPS leadership to move forward with a quality
                                improvement plan.
Sources of Information upon     Sources of information that the Mental Health Consultant relied on were site
which Consultant report and     visits to Ponce/PUERTAS & Villalba, interviews with youth and staff, review of
compliance ratings are based.   medical records, and a review of all reports submitted to the Mental Health
                                Consultant and the Monitor, as well as mental health staffing reports.



                                                                                            72 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 73 of 99




C.O. 29: Defendants shall establish an adequate residential mental health treatment program which provides
services in accordance with accepted professional standards for juveniles confined in the facilities in this case
who are attempting to commit suicide and/or who are inflicting harm upon themselves and/or any other
juvenile in need of such services as determined by the juvenile’s interdisciplinary mental health team, which
includes a qualified psychiatrist. This residential treatment program will house up to forty-eight (48) juveniles
from Commonwealth facilities. The residential treatment program will be established in an area that meets
professional standards regarding safe physical areas for suicidal and/or self-mutilating juveniles.
Compliance Rating              Partial Compliance

Description of Monitoring     The Mental Health Consultant conducted a site visit to PONCE PUERTAS in
process during this period    March of 2020 and interviewed the three youth in that unit.
of time
                              Discussions were held with the Director of PUERTAS, the PCPS psychologist
                              supervisor, the psychologist and the psychiatrist. Phone conferences were
                              held with NIJ leadership regarding expectations for a PUERTAS program. The
                              Mental Health Consultant provided technical assistance with respect to the
                              expectations for a PUERTAS program, both verbally and in writing.
                              Reviews of PUERTAS proposed programming completed and feedback
                              provided to NIJ leadership both verbally and in person during first quarter site
                              visit.

                              Chart reviews of youth in PUERTAS were also conducted during this first
                              quarter and questions and concerns were sent to NIJ and PCPS leadership to
                              be addressed.
Findings and Analysis         Reviews of NIJ submitted plans for a PUERTAS program continued to be
                              determined inadequate. Late in the quarter a plan provided by NIJ for a
                              PUERTAS program proved to be more of schedules for staff providing services
                              vs an actual program being implemented.

                              Feedback was provided in writing and verbally during the site visit. Another
                              written notification of expectations was provided but as stated above, this
                              plan will be difficult to implement given COVID 19 and the small number
                              (two) of youth in PUERTAS which hampers the ability to do true group
                              therapeutic work.

                              For the first quarter of the 19 incidents of suicidal ideation/gesture/intent or
                              self-mutilation, 14 incidents or 74% were of youth in PUERTAS. Some youth
                              continue to report self-mutilating due to “boredom” and/or just to get out of
                              module.

                              Consistent programing, therapeutic groups, individualized treatment plans all
                              need to be in place in order to be in compliance with this provision. The
                              Mental Health Consultant has covered aspects of expectations for a day
                              program in both in person and in multiple emails.


                                                                                               73 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 74 of 99




                             The Mental Health Consultant recognizes that youth in detention areas are
                             sometimes as psychiatrically acute as those in PUERTAS. While they do not
                             qualify to be moved to PUERTAS while in detention, it has been noted that
                             mental health staff see youth in psychiatric crisis sometimes daily or twice
                             daily to stabilize them.
What is needed for full      The priority is to provide a safe, distinct and consistent specialized program
compliance?                  for those youth most at psychiatric risk and placed in the PUERTAS program.
What steps are required
and/or recommended?          Mental health interventions should increase for those youth who have
                             difficulty with affect regulation and are self-mutilating as a way of coping with
                             anxiety or due to depression. In addition, consistent and fuller programming
                             combined with the mental health and behavioral modification interventions
                             could help further address self-mutilating due to “boredom” and for youth
                             who are repeatedly found to have a positive (illegal substance) drug screen.

                             NIJ should take full advantage of the PUERTAS unit, screen and enter all youth
                             who fit criteria.
Priority Next Steps           NIJ leadership has recently provided a plan for a PUERTAS program. COVID 19
                              prevents consistent implementation. Further, there are only two youth in
                              PUERTAS and therefore “group” activities may be limited when one
                              participant is sick or refuses to otherwise participate.

                              Continue to consistently evaluate the youth for placement into PUERTAS.
Quality Assurance             There are no quality assurance measures in place although DCR had stated
Measures                      that this was underway.
C.O. 36. Within 120 days of the filing of this Consent Order, Defendant Juvenile Institutions Administration
shall provide continuous psychiatric and psychology service to juveniles in need of such services in the
facilities in this case either by employing or contracting with sufficient numbers of adequately trained
psychologists or psychiatrists, or by contracting with private entities for provision of such services. The
continuous psychiatric and psychological services to juveniles in need of such services shall include at a
minimum, a thorough psychiatric evaluation, necessary diagnostic tests before the prescription of
behavior-modifying medications, blood-level monitoring if behavior-modifying medications are prescribed,
therapy, counselling, treatments plans and necessary follow-up care.

Compliance Rating             Partial Compliance

Description of Monitoring    During this quarter the Mental Health Consultant performed remote chart
process during this period   reviews and completed site visits in March of 2020 to Ponce and
of time                      Villalba. The Mental Health Consultant completed an analysis of mental
                             health staff hours contracted vs. mental health hours worked.
Findings and Analysis        An analysis of the PCPS hours contracted for mental health vs. the hours
                             delivered indicates that for the first quarter, 2952 hours were contracted and
                             the mental health staff (which includes psychologist, psychiatrist and
                             substance abuse counselors and occupational therapist) delivered 3189.5
                                                                                              74 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 75 of 99




                          hours or 237.5 hours of service more than were contracted for. The
                          psychiatrist time was contracted for 360 hours for the first quarter and
                          delivered 380.75 or 20.75 more hours of psychiatric care than contracted for.

                          In total there were nine unique youth with 19 incidences of suicidal
                          ideation/intent/gesture or self-mutilation. Five unique youth were in the area
                          of detention. The mental health team, at times has provided almost daily
                          services for youth in crisis in detention.

                          Chart reviews indicate that the psychiatrist performs a comprehensive
                          evaluation prior to administering psychiatric medications. Charts reviewed
                          indicated that youth who are receiving psychiatric medications also receive
                          mental health services.

                          Chart reviews indicated that when diagnostic tests were ordered by
                          psychiatrist, there were long (sometimes months) delay in the results being
                          returned to the psychiatrist. Timely blood level monitoring and other
                          diagnostic tests are crucial and medically necessary for some of the
                          psychotropic medications being prescribed.
What is needed for full   Youth in detention need to be provided treatment according to their
compliance?               psychiatric history and not only reliant on what the youth states is his mood
What steps are required   or state of mind at entry. The Mental Health Monitor recommends providing
and/or recommended?       more intensive services up front, proactively. This was discussed with PCPS
                          leadership during our meetings in March.

                          Diagnostic tests ordered by the psychiatrist or the medical physician need to
                          be completed expeditiously and the results returned as soon as they are
                          completed. Weeks or months wait time is simply unacceptable and not up to
                          the standard of care for psychiatric practice. The Mental Health Consultant
                          recommends a review of this process and an improvement plan or steps by
                          end of next quarter.

                          Given the acuity of the youth as reported above, not only it is necessary for
                          the current psychiatrist to fulfill the contracted hours, the addition of
                          psychiatric time is necessary to assess and stabilize youth, to follow up on lab
                          and other test results, and to case conference and treatment plan high risk
                          cases.

                          While the treatment plan often states a minimum of mental health service 1X
                          per month, more frequent (i.e. weekly) group and individual care can help
                          build youth’s coping skills, especially for those youth who self-mutilate and/or
                          have suicidal thoughts. Trust with staff can contribute to the de-escalation
                          of conflicts before they erupt into violence either with other youth or with
                          security staff. Connections with the institutions leadership (i.e. Directors)
                          through frequent visits and chats/check-ins, talks and activities with security
                          and other staff, including social work and the head of mental health services
                                                                                          75 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 76 of 99




                              are all important in building trusting bonds especially for youth who fear for
                              their lives due to violence and retaliation/manipulation from other youth.
                              Leadership incorporating restorative justice practices can also help build
                              community and de-escalate conflicts.

                              See also comment above regarding the need for individualized treatment
                              plans.
Priority Next Steps            Youth in detention need to be provided treatment according to their
                               psychiatric history and not only reliant on what the youth states is his mood
                               or state of mind at entry.
Quality Assurance              See above.
Measures



 S.A. 63. For each juvenile who expresses suicidal or self- mutilating ideation or intent while incarcerated,
 staff shall immediately inform a member of the health care staff. Health care staff shall immediately
 complete a mental health screening to include suicide or self-mutilation ideation for the juvenile. For each
 juvenile for whom the screening indicates active suicidal or self-mutilating intent, a psychiatrist shall
 immediately examine the juvenile. The juvenile, if ever isolated, shall be under constant watch.
 Defendants shall develop written policies and procedures to reduce the risk of suicidal behavior by
 providing screening for all juveniles at all points of entry or re-entry to AIJ's facilities and/or programs and
 by providing mechanisms for the assessment, monitoring, intervention and referral of juveniles who have
 been identified as representing a potential risk of severe harm to themselves. Treatment will be provided
 consistent with accepted professional standards.

 Compliance Rating             Partial Compliance

 Description of Monitoring     The Mental Health Consultant reviewed reports that were submitted by DCR
 process during this period    of youth that were reported to have suicidal ideation, suicidal intent and/or
 of time                       self-mutilation for the entire quarter. The Mental Health Consultant
                               reviewed the electronic medical records to find evidence of compliance with
                               S.A. 63, including providing treatment consistent with professional
                               standards.

                               The Mental Health Consultant discussed high risk youth with PCPS leadership
                               and the psychiatrist during the site visit and during multiple phone
                               conferences.
 Findings and Analysis         There were 19 incidences reported of youth that had suicidal
                               ideation/gesture or intent and/or self-mutilation. The 19 incidences
                               represent 9 unique youth with one having 7 incidences and another having 5.
                               Chart review of all who were reported to have expressed suicidal ideation or
                               intent, including gesture revealed 11 incidents. Of the 11 incidents, 10 were
                               seen by a psychiatrist within a 24-hour period (this includes if the youth was
                               psychiatrically evaluated for hospitalization or were hospitalized). In 8 of the

                                                                                                 76 | P a g e
     Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 77 of 99




                            incidents, the youth were psychiatrically hospitalized. There were nine
                            incidents of self-mutilation with two incidents requiring psychiatric
                            hospitalization (one youth both expressed suicidal ideation and self-
                            mutilated). Of the nine incidents of self-mutilation, all nine were seen by a
                            psychiatrist within a 24-hour period.

                            Further analysis indicates almost ¾ of the incidences were youth in PUERTAS
                            indicating that they are appropriately placed and high risk. In addition, of the
                            9 unique youth more than half were in the area of detention. See also
                            comments in C.O. 36 above regarding these youth and the need for more
                            intensive services up front to hopefully prevent decompensation and
                            psychiatric crisis.

                            Health Care staff must immediately complete a screening for suicide or self-
                            mutilation. These were completed in only 11 of 19 incidences. One of the 19
                            was only partially completed. It is imperative that these screens are fully
                            completed so that information could be shared with the treatment team that
                            is managing the crisis.

                            The mental health team is continuing to manage youth into psychiatric
                            hospitalization when needed and to consistently evaluate the youth once
                            they return from the hospital.

                            Findings indicate that NIJ is failing to provide an immediate suicide
                            evaluation by a health care (i.e. nurse) provider for any youth who self-
                            mutilates or expresses suicidal ideation/intent/gesture.
What is needed for full      Suicide and self-mutilation assessments need to be consistently completed
compliance?                  and the notes regarding suicidal ideation assessment should be more fully
What steps are required      noted (not just check marks) with a clear plan in the bottom note section as
and/or recommended?          to next steps.

                             This was discussed at functional team meeting toward the end of the site
                             visit.
Priority Next Steps         Medical staff (i.e. nurses) need to complete suicidal and self-mutilation
                            screening for all youth who express suicidal ideation/gesture/intent or who
                            self-mutilate.
Quality Assurance            As reported in previous quarterly report, It is highly recommended that DCR
Measures                     have PCPS perform their own quality assurance measures to ensure
                             compliance with S.A. 63.



S.A. 72. All juveniles receiving emergency psychotropic medication shall be seen at least once during each
of the next three shifts by a nurse and within twenty-four (24) hours by a physician to reassess their
mental status and medication side effects. Nurses and doctors shall document their findings regarding


                                                                                            77 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 78 of 99




adverse side effects in the juvenile's medical record. If the juvenile's condition is deteriorating, a
psychiatrist shall be immediately notified.



Compliance Rating                  Partial Compliance

Description of Monitoring          The Mental Health Consultant analyzed data provided by NIJ for the use
process during this period of      of emergency psychotropic medication by month, by site for the first
time                               quarter of 2020. The Mental Health Consultant discussed the use of
                                   emergency psychotropic medication with the psychiatrist during her site
                                   visit. She also discussed the use and concerns regarding lack of
                                   adequate medical staff documentation per policies and procedures with
                                   NIJ leadership during the functional team meeting on March 13th. During
                                   this meeting both the Standards below and the policies and procedures
                                   were discussed.

                                   The Mental Health Consultant reviewed and references: Standards for
                                   Mental Health Services in Correctional Facilities, 2015, MH -1-02,
                                   regarding the emergency use of psychotropic medication. She also
                                   reviewed and references the NIJ policies and procedures for the
                                   emergency use of psychotropic medication, Norma 12.2.2B, Section F:
                                   Aplicacion de Medicatmentos Psicotropicos de Emergencia: Protocolo
                                   Para El Manejo De Medicacion Para La Utilizacion de Haloperidol
                                   Inyectable.
Findings and Analysis              There were 3 incidences of intramuscular (IM) use of psychotropic
                                   medication. All three were with the same youth in the month of
                                   February.

                                   Chart reviews indicate that there was a consistent lack of documentation
                                   of the use of manual restraint prior to the use of IM psychotropic
                                   medication. Further, there was a lack of documentation by medical staff
                                   reassessing the mental status and/or medication side effects and/or
                                   adverse side effects.

                                   Per the Mental Health Consultant’s recommendation last quarter and as
                                   was discussed during the site visit functional team meeting on March
                                   13th, training was provided to the nurses on March 27th regarding the
                                   intramuscular use of emergency psychiatric medication and
                                   documentation of such.
What is needed for full            There are policies and procedures in place for the use of psychotropic
compliance?                        medications which have been reviewed and approved by the Mental
What steps are required            Health Consultant. These need to be consistently adhered to.
and/or recommended?
Priority Next Steps                The Mental Health Consultant will continue to monitor closely.

                                                                                                78 | P a g e
     Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 79 of 99




Quality Assurance Measures       See above.

S.A. 73. Defendants, specifically AIJ, shall design a program that promotes behavior modification by
emphasizing positive reinforcement techniques. Defendants, specifically AIJ, shall provide all juveniles
with an individualized treatment plan identifying each juvenile's problems, including medical needs, and
establishing individual therapeutic goals for the juvenile and providing for group and/or individual
counseling addressing the problems identified. Defendants, specifically AIJ, shall implement all
individualized treatment plans.
Compliance Rating                Partial Compliance

Description of Monitoring        The Mental Health Consultant has reviewed written evidence of the
process during this period of    Behavioral Modification curriculum, staff training, receipt of incentives
time                             by the youth and interviewed youth during the site visits and has
                                 received documentation that some incentives are being provided.

                                 During the site visit in March, 19 youth were interviewed and 18 were
                                 also asked about behavioral modification incentives. One was not asked
                                 as he had just arrived.
Findings and Analysis            During the first quarter, in both Ponce and Villalba, most youth
                                 interviewed could name a behavioral modification incentive that they
                                 were given. These were mainly candy or a play station type of group
                                 incentive.

                                 Of the 19 youth interviewed, only one of them stated that there was a
                                 step program in Behavior Modification. The steps were stated to be
                                 Compromise, Honors and VIP. The youth that named these steps
                                 indicated that they were explained to him only a few days prior to the
                                 Mental Health Consultant’s arrival. Only one or two other youth (out of
                                 two sites visited) and no staff were vaguely familiar with these steps.
                                 The Director of the Behavior Modification program did not address
                                 concerns indicated in the fourth quarter nor was a step program such as
                                 Compromise, Honors and VIP explained to the Mental health Consultant
                                 during the site visit.

                                 The Director at Villalba continues to find ways to provide incentives and
                                 activities for the youth. The youth praised his leadership as they
                                 consistently describe him as tough but caring and fair. Some youth
                                 when asked about activities mentioned the Book Club in Villalba and
                                 described books they liked to or wanted to read.

                                 Low cost/no cost incentives such as two phone calls a week were not
                                 found to be implmented per the Mental Health Consultant’s
                                 recommendations over the last several of quarters.

                                 As per last quarter, the Mental Health Consultant finds that the Behavior
                                 Modification program is lacking in consistent implementation and
                                                                                            79 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 80 of 99




                                    effectiveness as evidenced in the incidences of violent behavior and
                                    positive toxicology reports. Further, a Behavior Modification leadership
                                    presence is reported to still be lacking across both sites to ensure
                                    consistent implementation, to communicate directly with youth, for
                                    observation, planning and supervision of behavioral modification staff.
                                    In addition, the full development and implementation of the individual
                                    treatment plans requires further attention and has not been found in
                                    compliance by the Mental Health Consultant.
What is needed for full             Further development of a consistently applied behavioral modification
compliance?                         program with on-going self-monitoring, evaluation, and individualization
What steps are required             to meet the needs of the youth.
and/or recommended?
                                     Use of low or no cost incentives. This includes time outside of room, art
                                     supplies and games for use in rooms and modules, special (healthy)
                                     snacks, and increasing the phone calls to families which is so important
                                     for reunification purposes.
Priority Next Steps                 Further development of a consistently applied behavioral modification
                                    program with on-going self-monitoring, evaluation, and individualization
                                    to meet the needs of the youth.
Quality Assurance Measures           See above.

Sources of Information upon          Site visits, interviews with staff, youth. Chart reviews. Data analysis.
which Consultant report and
compliance ratings are based


SPECIAL EDUCATION AND VOCATIONAL TRAINING –Kim Tandy

S.A. 81 Educational and Vocational Services – General Population

Defendants, specifically the Department of Education, shall provide academic and/or vocational education
services to all juveniles confined in any facility for two weeks or more, equivalent to the number of hours the
juvenile would have received within the public education system. Specifically, this education shall be provided
5 (five) days per week, 6 (six) hours per day, 10 (ten) months per year. AIJ shall provide adequate instructional
materials and space for educational services. Defendants shall employ an adequate number of qualified and
experienced teachers to provide these services.

Compliance            Partial Compliance
Rating

Methodology for       The Monitor met with Carlos Delgado and other staff on March 10, and visited the facility
Monitoring this       in Ponce on March 11. The visit included a facility tour, including classrooms on units or
Quarter               otherwise outside of the regular school area for security purposes. While not able to visit

                                                                                                  80 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 81 of 99




               Villalba due to events related to the budget on the scheduled day, Dr. Martinez
               interviewed a three youth in detention in Villalba regarding educational services.

               A functional team meeting was held on March 10th with DCR, PRDE and representatives of
               PCPS.

               Information received and reviewed this quarter for the time period January 1- March 31,
               2020 as well as on-site verification includes:

               1) An analysis of classroom space and resources for the provision of education, including
               for transitional measures and protective custody youth, as needed.

               2) Monthly personnel attendance by support staff, teachers, and special education
               teachers, with documentation of teacher absences and “security situations” which disrupt
               school services for monitoring period.

               3) List of all student receiving vocational education, including special education students

               4) Verification of the provision of educational services within 5 days of arrival for eligible
               youth.

               5) Verification of school records for those youth in transitional measures or protective
               custody.

               6) Tracking Form for Initial and Re-evaluation Process.

               The Monitor received revisions to Policy 20.2 from NIJ and DE during her visit, and returned
               comments. Revisions have been completed to Policy 20.1 but to date these have not been
               received as signed. Final revisions to Policy 20.2 have not been made and signed.

               The Monitor also reviewed the education records for youth in TM or PC status. An analysis
               of youth receiving educational services during January 1 – March 31, 2020 is discussed in
               Paragraph 94.

               A new Collaborative Agreement between DCR and PRDE regarding responsibilities for
               educational programming was signed in December, 2019. The Monitor obtained and
               reviewed a copy of this document.

Findings and   The current structure for education services in NIJ facilities splits responsibilities between
Analysis       the Puerto Rico Department of Education, which provides special education teachers, Title
               I, and vocational education staff, and the Department of Corrections and Rehabilitation,
               which provides academic and library staff. The language in S.A. 81 requires the
               Department of Education to provide these services. As such, compliance regarding
               educational and vocational education for youth confined 2 weeks or more, five days per
               week, 10 months per year, is the responsibility of the Department of Education. The
               requirement of providing qualified teachers logically also falls on the Department of



                                                                                           81 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 82 of 99




         Education based upon this responsibility. NIJ is required to provide adequate educational
         materials and space for instruction.

         A Collaborative Agreement was signed in December of 2019 between the Department of
         Corrections and Rehabilitation and the Puerto Rico Department of Education regarding the
         operation of the school program for NIJ facilities. This Agreement places the regular
         education programming under the jurisdiction of the Adult Program of the Department of
         Education, led by the Auxiliary Secretariat of Alternative Education. The agreement
         stipulates that matters related to educational aspects of institutions and correctional
         facilities go directly to the Department of Education, and that DCR will have “no inherent
         participation, or decision making power in the educational aspects of the Correctional
         Schools Program.” Teaching staff will be Department of Education employees and have the
         same benefits as other teachers in the community. Funds allocated by the DCR to cover
         these positions during the 2019-2020 academic year will be reimbursed by the Department
         of Education, and the Department of Education will cover the allocation of such funds in its
         budget for 2020-2021 and beyond. The Agreement also specifies that DCR shall coordinate
         with the Department of education regarding security issues.

         The Monitor has previously recommended that DCR revise its Memorandum of Agreement
         with the Department of Education. It seems particularly important to do so now that this
         broader agreement has been reached regarding the Department of Education’s
         responsibility. It will also mean that the Department of Education will need to take a more
         active role in compliance matters.

         Policy 20.1 Educational and Recreational Services provides for regular and vocational
         services to youth in detention and in social treatment centers. The revised policies received
         by the Monitor in May of 2019 contain the recommended changes but they are not yet
         signed. The new policies reflect improvement and show commitment and continued effort
         to provide high quality educational services for youth. Several requests have been made to
         receive a signed copy of this policy.

         Monitored Provisions:

         1) Provision of academic and/or vocational education for youth confined 2 weeks or
         more 5 days per week, 6 hours per day, 10 months per year.

         This provision ensures that all youth who are eligible for educational services receive such
         services within a two week period, and that full school days are provided over the 10
         month school calendar.

         Documentation received at the beginning of the school year verifies that NIJ uses the PRDE
         school calendar. Monthly monitoring of attendance for education staff is documented on a
         daily basis, for administrative support, teachers, and special education teachers, as well as
         for students. Youth did not begin school services this quarter until January 21 as a result of
         earthquakes on the island in early January. Monthly reports have been received this


                                                                                   82 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 83 of 99




         quarter for January through March 16th, when the shutdown began due to Coronavirus. No
         school was held during the last two weeks in March.

         Rates are affected by teacher absences and “security situations.” Security situations are
         discussed in more detail in paragraph 94. NIJ has been asked to report when youth are
         removed from school for security or other reasons and do not receive educational services.

         Staff attendance rates in the facilities from January 21 – March 13th overall were good, with
         86 and 81% in January, 90 and 92% in February and 87 and 89% in March. Staff absences
         do not necessary mean that youth did not receive education services. Youth attendance
         rates were as follows:

          Villalba    Youth   Youth Spec.        Ponce Youth   Youth Youth  Youth Spec.
                      in      Det.  Ed.                in      det.  in     det.  Ed.
                      custody       Serv.              custody boys custody girls
                                                       boys          girls

          January     83%       100%     100%             91%        100%    100%       NA         100%

          February 75%          83%      86%              89%        100%    100%       NA         100%

          March       80%       85%      94%              89%        100%    100%       90%        100%



         Security situations were noted on five days in Villalba which interfered with school for all of
         part of the youth, and on one day in Ponce.

         A review of enrollment information for educational services for the First Quarter of 2020
         indicates youth enrollment in vocational services at 100% for both facilities. These classes
         include bakery, cabinet making, administrative work, and barbering. Both facilities
         schedule vocational classes to youth who have already graduated for a three hour block of
         time daily.

         2) AIJ shall provide adequate instructional materials and space for educational services

         Both facilities have multiple classrooms for students engaged in regular and special
         education as well as vocational services. Classrooms seem adequate for students to have
         small classes based upon subject, and in some cases, grade levels (i.e. elementary level
         students). The facilities have vocational education rooms which were inviting, seemingly
         well stocked, and were engaging students.

         A review of the schedule provided by NIJ indicates that each classification of youth is
         scheduled for a full school day, and the required teacher planning time is incorporated into
         the schedule.

         3) Defendants shall employ an adequate number of qualified and experienced teachers
         to provide these services.


                                                                                    83 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 84 of 99




                  The Monitor reviewed a list of instructional staff and their certifications and subject matter
                  expertise for each of the three facilities the beginning of the school year, and will continue
                  to review any staffing vacancies.

                  NIJ Policy 4.1 requires the Training Division to coordinate and implement a master plan of
                  training for staff development, including orientation and pre-service training of a minimum
                  of 24 hours for treatment staff who are new. By definition, treatment staff includes
                  teachers, social workers, counselors, and school principals.

                  Training records must reflect that all new educational staff receive 24 hours of training by
                  NIJ. In addition, Policy 4.1 requires that staff training needs be assessed in operational
                  areas (including education and social work), and that such areas, in conjunction with the
                  Division of Training, design training according to need. While not included in Policy 20.1,
                  the Department of Education also requires annual training for its special education
                  instructors, usually for one week prior to the beginning of the school year. This is required
                  of all special education teachers and not just those within NIJ.

                  Teacher attendance should ideally be at 90% or higher, with substitute staffing in place so
                  that youth do not lose school days due to these absences. Youth who receive special
                  education services are entitled to this service at the level indicated in each IEP. If special
                  teachers are absent and the services are not provided, youth are entitled to make up that
                  amount of time.

What is needed    The Department of Education is responsible per the Settlement Agreement for the delivery
for full          of all educational services, as well as providing sufficient qualified teachers.
compliance?
                   A revised version of Policy 20.1 was provided to the Monitor in May of 2019 which meets
What steps are    this requirement. A signed copy has not yet been received in order to find this aspect in
required and/or   full compliance.
recommended?
                  Well qualified staff should include verification not only of certifications, but also of training
                  for new educational staff, and training required by the Department of Education and
                  coordinated between the Division of Training and NIJ educational services. Additionally, a
                  staff training needs assessment for education staff should be produced, as well as a
                  training plan for the 2019-20 school year based upon that assessment.

                  Training records of education staff (including ancillary staff) should be documented and
                  provided as evidence of training requirements.

                  Facilities for classrooms and administrative staff for the education programs must be
                  functional, without leaking roofs, moldy ceilings or walls, and with air conditioning units
                  that are working. While work at Villalba has been substantially completed, the Monitor
                  needs verification that such work at Ponce is completed as it pertains to classrooms and
                  other education areas.




                                                                                               84 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 85 of 99




                    Monthly attendance by essential educational staff should remain at 90% or higher in each
                    facility. Ideally, classes should not be disrupted or cancelled as a result of teacher absence.

Priority Next       The Department of Education must play a stronger role in compliance monitoring, and
Steps               ensuring that the appropriate documentation is received. A memorandum of agreement
                    which more closely described the working relationship between DCR and PRDE should be
                    created. During the next quarter, the Monitor will meet with PRDE staff to further
                    discussion their responsibilities, and the collaboration between the two agencies.

                    NIJ and PRDE must provide a signed copy of Policy 20.1. Finalization of Policy 20.2 should
                    be a priority, including a signature by the Secretary.

                    Security situations should be fully examined so as not to adversely impact the availability of
                    educational programming. Documentation of security situations must be communicated to
                    education administrators.

                    Verification of training from the 2019-2020 school year should be provided as well a
                    training schedule and verification of this year’s training for teachers on institutional policies
                    and procedures.

Quality             The Monitor is encouraged by the documentation kept and provided relative to many of
Assurance           the provisions of this paragraph.
Measures
                    Efforts at quality assurance must also come from the DOE relative to the delivery of service,
                    and/or must be incorporated into the Memorandum of Understanding. .

Sources of          Meeting at Ponce with Carlos Delgado to view available classrooms, teacher rosters and
Information         attendance, list of students, attendance logs, and documentation regarding intake of new
upon which          students.
Consultant
                    Review of applicable policies
report and
compliance          Collaborative Agreement between Department of Education and the Department of
ratings are         Corrections and Rehabilitation signed in December of 2019
based.



S.A. 86 Defendants, specifically the Department of Education, shall abide by all mandatory requirements and
time frames set forth under the Individuals with Disabilities Education Act, 20 USC §§ 1401 et seq. Defendants
shall screen juveniles for physical and learning disabilities. The screening shall include questions about whether
the juvenile has been previously identified by the public school system as having an educational disability,
previous educational history, and a sufficient medical review to determine whether certain educational
disabilities are present, such as hearing impairments, including deafness, speech or language impairments,
visual impairments, including blindness, mental retardation, or serious emotional disturbances adversely
affecting educational performance.

                                                                                                85 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 86 of 99




Compliance Rating    Partial Compliance

Description of       The Monitor met with Carlos Delgado and other education staff in Ponce on March 11th,
Monitoring process   2020. The visit included a facility tour, including classroom areas which were newly
during this period   created on units or elsewhere for additional space. A Functional Team meeting was held
of time              with representatives of the PRDE, DCR and PCPS, DCR’s contractor for mental health
                     services.

                     The Functional Team discussed findings from the Fourth Quarterly report, and identified
                     possible roles for PCPS to assist with compliance in areas already covered in their
                     contract with DCR. This includes multi-faceted evaluations and re-evaluations for
                     special education students, consultation with IEP teams, and training.

                     Additional records reviewed for the Fourth Quarter included:

                     1) List of all student receiving vocational education, including special education students

                     2) Verification of the provision of educational services within 5 days of arrival for eligible
                     youth.

                     3) Verification of school records for those youth in transitional measures or protective
                     custody.

                     4) Tracking Form for Initial and Re-evaluation Process

Findings and         This section provides a general requirement that compliance with the IDEIA is necessary
Analysis             in order to meet compliance requirements of this section. For purposes of complying
                     with the IDEIA, this provision has been broken down into 4 sections as noted below:

                     1) Mandatory requirements of the Individuals with Disabilities Education Act

                        a) Child Find

                     PRDE is responsible for ensuring that Child Find provisions to locate and identify youth
                     who may be eligible for special education are met, but must work collaboratively with
                     NIJ instructional staff to ensure that adequate mechanisms are in place to identify when
                     youth are appropriate for referrals.

                     Youth are screened at detention using an education questionnaire to determine prior
                     educational placements, previous involvement in special education, and academic
                     achievement. Diagnostic testing is completed within five school days and school records
                     are requested and obtained. Physical disabilities are noted, including visual problems,
                     speech problems, use of medication, hearing problems, and orthopedic problems.
                     Recommendations for testing are made including for hearing impairment, psychological,
                     occupational therapy neurological examination, psychiatric, visual, health and/or a
                     Woodcock Munoz.



                                                                                               86 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 87 of 99




           Documentation received from NIJ education staff indicates that 100% of new youth
           admitted on detention status, and who were held for a minimum of 5 days, were
           evaluated based upon the process noted above, including basic testing across the five
           subject areas. This includes 14 new admissions in January, 22 new admissions in
           February, and 11 new admissions in March. Two youth did not complete testing, but
           they left before five days. Six (6) youth did not complete testing because they were
           already high school graduates. This screening and evaluation process, completed on all
           youth, is an excellent way in which Child Find requirements can be met.

           While the screening is an important tool being used to comply with Child Find
           requirements, it likewise is important for regular education students as well. Additional
           information has been requested but not received from the Department of Education
           relative to the number of students during this school year and last who have been
           identified through Child Find measures. Department of Education representatives
           described other means by which they provide public notice in shopping areas and
           elsewhere to notify parents about special education services. Parental activities are also
           sponsored as a way of helping parents to understand the rights they have as well as
           their children. A total of nine (9) youth were reported to have been identified as needing
           special education services this school year. Three were evaluated and founds to be in
           need of specialized instruction. The other 6 are in the process of evaluation.

           Given the documentation consistently received to date, the Monitor finds this part of
           Paragraph 86 remains in substantial compliance.

              b) Evaluation of youth with suspected disabilities

           PRDE has an obligation to ensure that youth with suspected disabilities, and those in
           need of re-evaluation, receive thorough multi-faceted evaluations which stretch across
           areas of concern as well as the identification of student strengths. This include three
           year re-evaluation processes as well.

           MIPE sends quarterly computer generated updates to the Monitor indicating which
           youth have completed evaluations, which are about to be completed, and in which
           cases triennial evaluation dates have expired. The Monitor confirms these using the
           online MIPE system for more information about the timelines. At the end of the
           quarter, MIPE’s printout showed that three (3) triennial evaluations were overdue. Two
           (2) other triennial evaluations were overdue but being completed.

           Many of the youth who come into NIJ facilities have been out of school, or have had
           inconsistent educational experiences. It is not uncommon for IEPs to be out of date, and
           evaluation times to have lapsed. It is important that education staff identify when
           triennial evaluations are due, and work to obtain these in a timely fashion. A question
           has arisen as to whether the youth remains enrolled in their local community school
           while the youth is detained, and whether NIJ’s school program has authority and/or
           responsibility to ensure these evaluations are done. The Department of Education must
           determine ensure that the evaluations are conducted in a timely manner regardless, and
                                                                                 87 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 88 of 99




           must work through whatever barriers to achieving these that the youth’s status in
           detention may pose. That status does not obviate the requirement of a triennial
           evaluation, or initial evaluation, once the youth arrives in detention.

           The prior plan to build two psychologists into the Title 1 funding was not possible as
           there were more limitations than initially thought, and a federal hold has been placed
           on this funding. DCR has made arrangements with PCPS to conduct some of the
           evaluations. This work is included in the PCPS contract, however, money spent for that
           purpose means there is less funding for mental health services. Representatives from
           PCPS at the Functional Team meeting indicated that they are currently completing three
           evaluations which have been overdue, and have contracted with school psychologist
           qualified to complete these. PRDE will be sending out requests for contracts for
           professionals interested in doing evaluations for youth with special needs. They will
           include PCPS on that list as it is the responsibility of PRDE to pay for these to be
           completed. In a separate email with the Monitor, PSPC indicated it is interested in
           pursuing this.

           This section of Paragraph 86 remains in partial compliance.

             c) Provision of specially designed instruction and related services

           Case reviews completed during the 4th quarter of 2019 examined aspects of the youths’
           Individual Education Plan (IEP), including eligibility, levels of performance, IEP goals,
           progress notes and the provision of specially designed instruction, accommodations and
           related services. Case reviews were not conducted during this quarter. Major findings
           from the 4th quarter include:

                   The Monitor found in general that IEP goals were specific, measurable and tied
                   to specific academic deficits in the evaluations. Improvement was seen in this
                   area.
                  Education staff can improve the development of behavior goals and strategies
                   to improve behaviors which are impeding learning or otherwise disruptive to
                   the educational setting.
                  The Monitor discussed the need to use Functional Behavioral Assessments (FBA)
                   as a method to better identify behavior interventions and support. FBAs should
                   result in goals to teach replacement behaviors, along with a Behavior
                   Intervention Plan (BIP) with strategies to modify the curriculum, environment,
                   activities to prevent the challenging behaviors. These plans should also include
                   positive reinforcements and supports for youth once they are engaging in the
                   new skills.
                  Placements described in the IEPs are generally the same for all youth, and
                   provide assistance in Spanish and Math five days a week for an hour each. Given
                   the youth reviewed, the amount of specially designed services provided, and
                   the settings in which they are provided should be more varied and
                   individualized.

                                                                                 88 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 89 of 99




                           Progress notes are kept on each youth, and a review of progress is done every
                            10 weeks, including notification of parents. Changes to the IEPS are generally
                            not made unless the youth’s 10 week progress reviews are consistently showing
                            low marks.
                           Related services are often included, and usually refer to services provided for
                            mental health, such as “psychological services 2 times per week.” This is
                            provided by PCPS, as part of the overall treatment the youth is receiving in the
                            facility.

                    This provisions remains in partial compliance and should be a high priority for
                    improvement over the next year. Additional training for education staff is highly
                    recommended, particularly in individualizing service needs, and creating behavioral
                    supports as part of the IEP.

                      d) Procedural safeguards

                    Policy 20.2 must be amended to ensure that procedural safeguards required by IDEA are
                    included. A policy draft of Policy 20.2 was returned in February of 2019 with instructions
                    to include a section regarding the procedural safeguards in IDEIA.

                    File reviews through MIPE seemingly do not designate a “parent” for purposes of
                    enforcing education rights. There is no indication that NIJ/PRDE has a system for
                    providing surrogate parents, although a draft of the new policies will include such.

                    Procedural rights must also ensure that parents (as designated) are provided adequate
                    opportunities to participate in and challenge decisions made regarding the
                    identification, evaluation, eligibility determination, and IEP services for their child.

                    Strong parental participation in educational services for youth in special education can
                    have a dramatic and positive effect on the youth’s success. Maximizing ways to engage
                    parents is often difficult in correctional settings. The Monitor looks forward to better
                    understanding the ways in which educational staff have and will continue to engage
                    parents.

                    This section of Paragraph 86 is in partial compliance.

  What is needed    NIJ and PRDE submitted substantially improved and updated policies consistent with
for compliance to   requirements of the S.A as well as IDEA. Policy 20.2 must be finalized and signed for this
be achieved?        section to be in compliance.

                    Initial evaluations and re-evaluations must be completed in a timely manner, and in
                    accordance with the provisions of IDEA. Under 34 CFR §300.305(a)(1), the IEP Team and
                    other qualified professionals, as appropriate, as part of an initial evaluation and as part
                    of any reevaluation under 34 CFR Part 300, must: “Review existing evaluation data on
                    the child, including—(i) Evaluations and information provided by the parents of the



                                                                                            89 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 90 of 99




                      child; (ii) Current classroom-based, local, or State assessments, and classroom-based
                      observations; and (iii) Observations by teachers and related services providers.”

                      For youth who are in detention status, and who had a re-evaluation which is overdue or
                      an initial evaluation which has not been completed, this process must be worked out
                      with the local district to ensure the evaluation gets completed. Because some youth
                      remain in detention for extended periods, the evaluation process cannot be delayed
                      until the youth returns to their local community.

                      IEPs must include an individualized determination of disability, special considerations,
                      including behavioral plans when appropriate, and a range of placement options,
                      including the availability of resource rooms and a self-contained classroom if necessary.
                      Staff should be trained on the use of Functional Behavioral Assessments and the
                      Development of Behavioral Intervention Plans for those youth with significant
                      behavioral and emotional problems which impede learning, and/or disrupt the
                      classroom setting.

                      The use of surrogates when necessary, must be examined. While it may be possible that
                      an NIJ social worker may stand in for a parent, this must be a parental designation and
                      not one made by NIJ or PRDE. Policies and practices must also ensure other procedural
                      safeguards for the participation of parents as well as youth.

Priority Next Steps   Policy 20.2 must be finalized and signed by the Secretary.

                      Continue substantial compliance on Child Find requirements, including initial screenings
                      done on youth within 5 days of intake. Provide information about the number of youth
                      identified through this process, if any.

                      PRDE must ensure that COMPU meetings are conducted prior to the request for an
                      evaluation or re-evaluation, and that such meetings comply with the requirements of
                      the regulations under IDEA as to purpose, timing and outcomes. The tracking form
                      established by NIJ must be accurately completed, and should trigger the timeframes for
                      completion of a new evaluation or re-evaluation accurately. This should be cross-
                      checked with the MIPE system.

                      Evaluations and re-evaluations are the responsibility of the Department of Education
                      and must be completed irrespective of whether the youth is in a community school or
                      NIJ facility.

                      PRDE must ensure that there are proper procedures for identification of “parents” and
                      that such individuals meet the definition within IDEA, or are designated by such person,
                      and that surrogate parents are also available as needed. Metrics for Procedural
                      Safeguards will be developed and monitored.

                      PRDE should increase oversight of special education teachers to ensure that youth are
                      properly identified, that IEPs and the services provided as a result, are individualized as
                      to student need, including the type of placement available to the youth. Adequate
                                                                                              90 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 91 of 99




                       resources must be in place to provide a greater level of service to youth depending upon
                       their needs.

                       The Monitor encourages the use of PCPS to assist in the evaluation process, training and
                       development of IEPs, particularly for those students with behavioral challenges. If
                       interested, PCPS can apply for a service agreement with PRDE for these functions when
                       requests for proposals become available again in the spring.

Quality Assurance      The monitor has not yet reviewed draft quality assurance.
Measures

Sources of             Interviews with NIJ and PRDE staff
Information relied     Documentation review of policies and procedures
upon                   Review of documentation regarding student schedules, attendance of staff and youth,
                       disability categories and time spent in special education by facility
                       Tour of facilities and classrooms at Ponce
                       Phone calls and emails
S.A. 87. If a juvenile has been previously identified as having an educational disability, Defendants shall
immediately request that the appropriate school district provide a copy of the juvenile's individualized
education plan ("IEP"). Defendants shall assess the adequacy of the juvenile's IEP and either implement it as
written if it is an adequate plan or, if the IEP is inadequate, rewrite the plan to make it adequate, and then
implement the revised IEP.

Compliance Rating      Partial Compliance

Description of         The monitor previously reviewed the procedures and forms for requesting
Monitoring process     documentation on youth from prior school districts when admitted to detention. This
during this period     includes the youth’s cumulative file through SIS and the special education file through
of time                MIPE.

                       Case reviews completed in the Fourth Quarter provided information on the adequacy of
                       IEPs and when changes are made if inadequate.

Findings and           Appropriate policies are in place to require that records of the youth’s IEP are obtained
Analysis               immediately from the appropriate district. Records must be requested within 10
                       business days after the screening is done and the youth has indicated he or she has an
                       IEP. The youth is enrolled in school within 72 hours. Documentation about starting
                       dates was reviewed and consistently showed youth begin their classes within a couple of
                       days. This part of Paragraph 87 appears to be compliant.

                       Two systems have been put in place electronically for securing regular and special
                       education records of students. The Department of Education has been operating MIPE
                       (My Education Portal) since 2012. Students eligible for special education are registered
                       in this system, and any district, including the schools within NIJ facilities, can pull these
                       records on a student they receive within their school. Access is available immediately.
                                                                                                91 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 92 of 99




                      Some students, however, may have files that are “inactive” due to disruption in the
                      youth’s education. In these cases, education staff indicated that they send a request
                      manually for a copy of the records. A copy of the form was noted which documents this
                      request in the youth’s file. In several cases this quarter, it appears that youth were
                      admitted to detention with an outdated IEP, and that a new IEP was created once the
                      youth was in the facility.

                      The Student Information System (SIS) similarly provides student information on all youth
                      registered for school in Puerto Rico, and interplays with MIPE. NIJ facilities are now on
                      line and can obtain this information immediately when it is available in the system.

                      The requirements of this provision as to obtaining records appears to be in compliance.
                      IEPs are not always available through MIPE if the youth is “inactive” in the system. The
                      rest of this section remains in partial compliance.

What is needed for    All special education files should contain a records of annual IEP reviews, and other
full compliance?      reviews of the IEP done during the year as needed. A system of reviewing IEPs must
                      align with a 12 month calendar year, or more often if needed.
What steps are
required and/or       Youth with an outdated IEP upon arrival must have a COMPU meeting to develop a new
recommended?          IEP based upon the latest evaluation, and when that is out of date, a referral for a new
                      evaluation must be promptly made.

Priority Next Steps   Ensure that the appropriate COMPU meetings are held to review the youth’s IEP goals
                      and progress, present levels of performance, and any needed changes to the IEP’s goals,
                      measurable objectives, accommodations and placement.

                      Clarify with Department of Education the responsibility and authority for re-evaluation
                      when youth are detained and community schools still hold the youth’s enrollment
                      status.

Quality Assurance     Education QA tools have not been reviewed by the Monitor but have been requested so
Measures              they can be reviewed.

Sources of            Review of screening and evaluation materials completed while youth are detained
Information upon      Review of documentation used to request and follow up on records
                      Discussions with PRDE and NIJ education staff
                      Review of monthly documentation tracking special education deadlines for evaluations
                      and IEP reviews.
S.A. 90. Defendants shall provide appropriate services for juveniles eligible for special education and related
services. Defendants shall provide each such juvenile with educational instruction specially designed to meet
the unique needs of the juvenile, supported by such services as are necessary to permit the juvenile to benefit
from the instruction. Defendants shall coordinate such individualized educational services with regular
education programs and activities.


                                                                                            92 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 93 of 99




Compliance Rating      Partial Compliance

Description of         See above generally Paragraph 86 for a discussion of the provision of specially designed
Monitoring process     instruction and the Case Reviews conducted during the Fourth Quarter.

S.A. 91. Qualified professionals shall develop and implement an IEP reasonably calculated to provide
educational benefits for every juvenile identified as having a disability. When appropriate, the IEP shall include
a vocational component.

Compliance Rating      Substantial compliance

Description of         The Monitor reviewed the qualifications, including records of certifications, for special
Monitoring process     education staff at the beginning of the 2018-2019 school year. The Monitor received a
during this period     copy of the 2019-2020 staff list for both facilities. A request was made for the
of time                credentials, including certifications of any new staff for this school year.

                       A review of all youth schedules for regular and special education students was
                       completed, including vocational education classes.

Findings and           Staff responsible for the development of IEPs are the special education instructors, who
Analysis               are training in working with students with disabilities and the creation of IEPs. An
                       adequate number of special education staff are employed in the two facilities, with the
                       exception of providing coverage to youth in PC and TM status. Resources appear
                       adequate to provide IEP services to youth. DOE should provide information regarding
                       training provided to special education teachers employed at NIJ facilities regarding IEP
                       development and implementation.

                       A review of the special education student schedules in both facilities for the First
                       Quarter indicates that all special education students were enrolled in vocational classes.
                       Likewise, this portion of Paragraph 91 is compliant.

                       The extent to which IEPs are developed and implemented to allow youth to achieve
                       academic benefit is monitored through Paragraph 86.

What is needed for     The monitor believes that the policies and procedures, training, staff and resources are
full compliance?       available to ensure that this provision is in compliance. A system of documentation has
                       been created which is thorough and which appears to follow the requirements under
What steps are
                       IDEA for the creation and implementation of IEPs.
required and/or
recommended?           The provision of vocational education is incorporated into policy and, while not
                       mandatory in all cases, has been an integral part of providing more robust educational
                       services for youth in NIJ and is offered consistently.

                       IEPs must be designed based upon the individual needs of the youth. Such
                       determinations as made as part of the Paragraph 86 compliance ratings. It is important
                       to note the relationship between well designed evaluations which include all areas of
                                                                                               93 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 94 of 99




                      concerns, proper identification of youth disabilities and levels of performance, and the
                      individualization of a plan which can meet the specific needs of those youth, including
                      the level of service afforded, special aids and supports, accommodations, and related
                      services. Paragraph 86 ties those provisions together through file reviews, youth and
                      teacher interviews, and observations.

Priority Next Steps   Ongoing monitoring over the next year will ensure that all provisions in place are being
                      implemented fully and faithfully.

Quality Assurance     The Monitor has not reviewed proposed QA measures.
Measures

Sources of            All youth schedules including the provision of vocational instruction
Information           Review of Policies and procedures

S.A. 93 Services provided pursuant to IEPs shall be provided year round. Defendants shall ensure that juveniles
with educational disabilities receive a full day of instruction five (5) days a week.

Compliance Rating     Substantial Compliance

Description of        The Monitor met with Carlos Delgado about the provision of extended school year
Monitoring process    services during her March monitoring visit. The process of identifying, approving and
during this period    providing services to youth who may require extended school year services (ESS) begins
of time               early in the calendar, and requires the approval by the Department of Education of
                      youth who are deemed eligible.

                      Data concerning youth eligible for extended school year services in 2020 was received
                      during the first quarter.

Findings and          Year round school services to special education students must be provided to students
Analysis              who “prior to the corresponding evaluations, require this service in order to avoid falling
                      back in their academic skills and performance.” (See policy 20.2 Section V)

                      During the 2018-19 school year, NIJ submitted data to the PR Department of Education
                      to qualify a number of students for extended school year. Data from September
                      through December of 2018 was analyzed for grades, IEP progress, and student needs
                      according to a formula established by the PRDE. Documentation was received that
                      three youth at Ponce and five youth at Villalba qualified for extended school services
                      (ESS) for five hours per day. All IEPs were modified to reflect the youth’s eligibility for
                      this service. Documentation reviewed on site showed that that these youth received
                      the services from a qualified special education teacher for the designated time during
                      the month of June. Only one youth did not receive much of the service provided, and
                      this was by choice.


                                                                                              94 | P a g e
       Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 95 of 99




                       Education staff provided information to the Monitor for the 2019 – 2020 school year
                       which includes 8 youth in Villalba and 7 youth in Ponce who are eligible for extended
                       school services. Youth who are eligible will receive 5 hours per day of instruction during
                       the summer schedule. Two special education teachers in each facility have been
                       approved to work with this program over the summer.

                       The Monitor finds this provision to be in Substantial Compliance and acknowledges the
                       good work staff did in providing this extra serviced needed for some students.

What is needed for     Policies are already in place which address the need for Extended School Services.
full compliance?
                       An annual review of youth eligible for ESS should be made in the fall and submitted to
                       the PRDE for consideration. Qualified teachers must be retained each year to provide
                       ESS to eligible students.

Priority Next Steps    The program for ESS should be conducted through the summer months in accordance
                       with Department of Education guidelines.

Quality Assurance      Quality assurance measures should be established to ensure that such provisions are
Measures               made in a timely manner, and that youth who are eligible received the service with a
                       qualified teacher.

Sources of             Documentation as submitted to PRDE concerning students eligible for ESS, and teachers
Information            available and designated for this service.

S.A. 94. Juveniles shall not be excluded from services to be provided pursuant to IEPs based on a propensity for
violence or self-inflicted harm or based on vulnerability. Juveniles in isolation or other disciplinary settings have
a right to special education. If required for institutional security, services provided pursuant to IEPs may be
provided in settings other than a classroom.

Compliance Rating      Partial Compliance

Description of         The Monitor has reviewed and approved the final version of Policy 20.1 which requires
Monitoring process     NIJ to provide 6 fifty (50) minute classes daily to youth in transitional measures or
during this period     protective custody unless they have already graduated. A request that this be signed
of time                has been made to the Secretary’s office.

                       The Monitor received and reviewed documentation of education services regarding 2
                       youth in transitional measures and/or protective custody.

                       NIJ maintains a tracking for to document times when youth may be excluded from
                       school as a result of administrative actions taken, incidents, or the unavailability of
                       security staff within the school. These incidents were reviewed by the Monitor for the
                       First Quarter.


                                                                                                95 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 96 of 99




Findings and     There are three sections to Paragraph 94 which must be monitored:
Analysis
                 1) Whether youth who have an IEP are excluded from services based upon a propensity
                 for violence or self-inflected harm or based on vulnerability.

                 2) Whether youth in “isolation or other disciplinary settings” are provided the right to
                 special education services; and

                 3) Whether educational services provided pursuant to an IEP occurring in settings
                 outside of the classroom are required for institutional security.

                 Services to Youth in TM or PC Status:

                 NIJ revised Policy 20.1 to require full day educational services be provided to youth in
                 Transitional Measures or Protective Custody who have not already graduated. The
                 requirement is for 6 fifty (50) minute classes, the same afforded other students.
                 Compliance with this new policy positively impacts several provisions of the Consent
                 Decree, including the educational requirements of Paragraphs 79 and 80, Paragraph 81,
                 and Paragraph 86. This policy must still be signed by the Secretary.

                 Verification of school services is made through examination of each youth’s education
                 schedule, and examination of daily attendance records, signed by each teacher, and by
                 the student. For those dates when the youth did not receive a full school day,
                 accompanying explanatory notes are examined.

                 Placement in Transitional Measures and/or Protective Custody for the quarter was low,
                 with only 2 youth eligible for school services.

                 The Monitor reviewed educational services provided to one youth who was in
                 Transitional measures during much of December and January, but for only 3 days during
                 which school was in session. A review of the daily schedule notes times and dates each
                 class was provided, with signatures by the teacher providing the service. Full school days
                 with 6 classes were held for this youth on the first and third days. On the second day, 3
                 classes were held.

                 The second youth was in PC status starting and should have had classes from January 21
                 – February 5, after which the shutdown as a result of coronavirus began. During that
                 time, 2 ½ days are noted off for staff training, between January 21 and January 31.
                 During the remaining dates in January, school was provided every day for 6 fifty minute
                 periods. This youth completed his GED during that time.

                 School exclusion for other youth

                 A tracking form is used to document when school services are not available as a result of
                 register, incidents such as fights, lack of available security or other reasons not the fault
                 of youth. During the First Quarter, information received suggests that school was
                 cancelled all day for some or all units on 10 days during the quarter. The following


                                                                                          96 | P a g e
Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 97 of 99




           breakdown suggests that lack of officers and security issues are the primary reason this
           is occurring.

            Date         Facility     Time         Groups          Reason(s)

            1/16/20      Ponce        8-3:00       Sumariados      Fight

            2/3/20       Ponce        8:00 –       Sumariados      Youth rejected services
                                      3:00

            2/7/2020     Villalba     8 – 12:00    Level 4 & %     No officers

            2/14/20      Villalba     8:00 – 3     Detention       Security situation

            2/20/20      Villalba     8:00 – 3     Special ed      No officers

            2/21/20      Villlaba     8:00 – 3     Detention       No officers

            2/26/20      Villalba     8:00 – 3     Level 4 & 5     No officers

            2/27/20      Villalba     8:00 – 3     Detention       Security Situation

            3/11/20      Ponce        8:00 – 3     Level 2, 3      Physical plan issues
                                                   and girls

            3/13/20      Ponce        8:00 – 3     Level 2, 3,     Security issues and
                                                   and girls       searches



           NIJ must be have sufficient staff to enable officers to provide security in the school
           setting. The school program is available on a daily basis and scheduled to serve all youth.

           For youth on group modified schedules, documentation should be provided if the
           schedule interferes with youth getting a full school day. A process for better tracking
           group modified schedules is being developed to make it easier to determine if any of the
           incidents above were the result of a modified schedule.

           Classroom and Education Staff for TM

           In order to properly implement the new policy, NIJ must have sufficient educational staff
           to serve these youth, and the physical resources needed to conduct classes in a safe
           environment. At Ponce, there are 2 rooms which have been set up for TM or PC youth
           which were operational - one in room by small recreation court, the other in Unit D.
           Two classrooms were also set up on unit for youth in detention to help with space issues
           in the regular classrooms. The units all have cells behind the control room, some of
           which are in the process of being converted for use for additional classrooms. One is
           outside the PUERTAS Unit and has a cage around it with a lock. Similar areas have been



                                                                                  97 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 98 of 99




                       created at Villalba. This should be sufficient given the low number of youth on TM or PC
                       status.

What is needed for     Compliance with the new policy will require that NIJ consistently provide full school days
full compliance?       of 6 fifty minute classes in accordance with individual schedules for youth who are in TM
                       and PC and who have not graduated from high school. There has been a concerted
What steps are
                       effort made to schedule each of these youth for services, and to have education staff
required and/or
                       available. This has been working well for the most part for the last 3 quarters since the
recommended?
                       policy was changed.

                       Coordination with security staff is essential to limit the disruption to the school schedule
                       as best possible, and to ensure that youth receive the required services. Continued
                       documentation and analysis of days where youth do not receive services due to other
                       reason is critical.

                       The continued use of alternative classrooms is a positive move. NIJ should continue to
                       ensure the necessary personnel and resources to approximate as best possible the
                       regular school setting.

                       Time documentation of youth receiving education in TM and PC status, as well as any
                       changes with implementation of Group Schedule Modification which interfere with
                       educational programming.

Priority Next Steps    Work with security staff to minimize cancellations of school due to lack of officers.

Quality Assurance      No QA has been reviewed for this provision but the Monitor.
Measures

Sources of             Review of policies and procedures relative to education
Information upon       Discussion with education staff
which Consultant       Review of tracking form regarding removals due to security or other instances.
relied                 Review of education records of one youth in TM and PC status.

S.A. 95. When an IEP is ineffective, Defendants shall timely modify the IEP.

Compliance Rating      Partial Compliance

Description of         See above for discussion of this section. Fourth quarter monitoring efforts included on-
Monitoring process     site file reviews and discussion of cases to determine whether this provision is
                       compliant. No additional case files were monitored during the first quarter.

Findings and           See discussion above.
Analysis



                                                                                               98 | P a g e
      Case 3:94-cv-02080-GAG Document 1509 Filed 06/08/20 Page 99 of 99




What is needed for   Good data must be kept on student goal achievement, and should reflect student
full compliance?     progress for meeting IEP goals, and receiving academic benefit from instruction
                     provided. Student files reviewed indicated that reviews are completed every 10 weeks
What steps are
                     on students, and information on progress is sent to parents. This practice, when done
required and/or
                     consistently, provides the youth and parents with good benchmarks for the year, but
recommended?
                     should also provide indicators for when IEPs may need to be modified.

                     Supervision of IEPs and data collection should provide indicators of whether such
                     progress is being achieved with each student. PRDE must have a system of providing
                     oversight of special education teachers to monitor their development of IEPs, as well as
                     progress and benchmarks achieved.

                     Full compliance with this provision is met when Paragraph 86 reaches full compliance.




                                                                                          99 | P a g e
